--------------------------------------------------------------------------------

Exhibit 10.2
 
CONFIDENTIAL TREATMENT REQUESTED


INFORMATION FOR WHICH CONFIDENTIAL TREATMENT THAT HAS BEEN
REQUESTED IS OMITTED AND NOTED WITH (****).


AN UNREDACTED VERSION OF THIS DOCUMENT WILL ALSO BE PROVIDED TO
THE SECURITIES AND EXCHANGE COMMISSION.
 
CREDIT CARD PROGRAM AGREEMENT
 
by and between
 
STERLING JEWELERS INC.
 
and
 
COMENITY BANK

--------------------------------------------------------------------------------

Table of Contents
 

   
Page
       
ARTICLE I DEFINITIONS
1
 
1.1
Generally
1
 
1.2
Miscellaneous
16
       
ARTICLE II ESTABLISHMENT OF THE PROGRAM
18
 
2.1
Credit Program
18
 
2.2
Exclusivity
19
 
2.3
Mobile Technology
21
       
ARTICLE III PROGRAM MANAGEMENT AND ADMINISTRATION
22
 
3.1
Program Objectives
22
 
3.2
Committees
22
 
3.3
Program Relationship Managers; Program Team
30
 
3.4
Firewalls
31
       
ARTICLE IV PROGRAM OPERATIONS
31
 
4.1
Operation of the Program
31
 
4.2
Certain Responsibilities of the Company
31
 
4.3
Certain Responsibilities of the Bank
32
 
4.4
Ownership of Accounts; Account Documentation
34
 
4.5
Branding of Accounts/Company Credit Cards/Credit Card Documentation/Solicitation
Materials
35
 
4.6
Underwriting and Risk Management
37
 
4.7
Cardholder Terms
38
 
4.8
Program Website; Mobile Apps
39
 
4.9
Sales Taxes
41
 
4.10
Value Propositions; Loyalty Programs
41
 
4.11
Program Competitiveness
42
       
ARTICLE V MARKETING
43
 
5.1
Promotion of Program
43
 
5.2
Marketing Commitment
43
 
5.3
Communications with Cardholders
43
 
5.4
Additional Marketing Support
44
 
5.5
Approved Ancillary Products
45
 
5.6
Marketing Plan
45
       
ARTICLE VI CARDHOLDER INFORMATION
46
 
6.1
Customer Information
46
 
6.2
Cardholder Data
47
 
6.3
Shopper Data; Qualified Signet Customer List
49
       
ARTICLE VII OPERATING STANDARDS
51
 
7.1
Reports
51

 
i

--------------------------------------------------------------------------------

 
7.2
Servicing
52
 
7.3
Service Level Standards
55
 
7.4
Credit Systems
55
 
7.5
Systems Interface; Technical Support
57
       
ARTICLE VIII MERCHANT SERVICES
58
 
8.1
Transmittal and Authorization of Charge Transaction Data
58
 
8.2
POS Terminals
58
 
8.3
In-Store Payments
58
 
8.4
Settlement Procedures
59
 
8.5
The Bank’s Right to Charge Back
59
 
8.6
Exercise of Chargeback
59
 
8.7
No Merchant Discount
59
       
ARTICLE IX PROGRAM ECONOMICS
60
 
9.1
Company Compensation
60
 
9.2
The Bank’s Responsibility for Program Operation
60
        ARTICLE X INTELLECTUAL PROPERTY
60
 
10.1
Licensed Marks
60
 
10.2
Termination; Ownership; and Infringement
61
 
10.3
Intellectual Property
62
       
ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS
63
 
11.1
General Representations and Warranties of the Company
63
 
11.2
General Representations and Warranties of the Bank
64
 
11.3
No other Representations or Warranties
66
 
11.4
General Covenants of the Company
66
 
11.5
General Covenants of the Bank.
67
       
ARTICLE XII ACCESS AND AUDIT
69
 
12.1
Access to Facilities, Books and Records
69
 
12.2
Audit Rights
69
 
12.3
Relevant Laws Compliance
70
 
12.4
Governmental Authority Supervision
70
       
ARTICLE XIII CONFIDENTIALITY
71
 
13.1
General Confidentiality
71
 
13.2
Use and Disclosure of Confidential Information
72
 
13.3
Unauthorized Use or Disclosure of Confidential Information
72
 
13.4
Return or Destruction of Confidential Information
73
       
ARTICLE XIV RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS
73
 
14.1
Retailer that Operates a Credit Card Business
73
 
14.2
Conversion of Purchased Accounts
74
 
14.3
No Other Company Obligations
74
 
14.4
Retail Portfolio Dispositions
74

 
ii

--------------------------------------------------------------------------------

ARTICLE XV EVENTS OF DEFAULT; RIGHTS AND REMEDIES
75
 
15.1
Events of Default
75
 
15.2
Defaults by the Bank
75
 
15.3
Defaults by the Company
76
 
15.4
Remedies for Events of Default
76
       
ARTICLE XVI TERM/TERMINATION
77
 
16.1
Term
77
 
16.2
Termination by the Company Prior to the End of the Initial Term or a Renewal
Term
77
 
16.3
Termination by the Bank Prior to the End of the Initial Term or a Renewal Term
77
       
ARTICLE XVII EFFECTS OF TERMINATION
78
 
17.1
General Effects
78
 
17.2
The Company’s Option to Purchase the Program Assets
78
 
17.3
Fair Market Value
80
 
17.4
Rights of the Bank if Purchase Option Not Exercised
80
       
ARTICLE XVIII INDEMNIFICATION
81
 
18.1
Company Indemnification of the Bank
81
 
18.2
Bank Indemnification of the Company
82
 
18.3
Procedures
83
 
18.4
Notice and Additional Rights and Limitations
84
 
18.5
LIMITATION OF LIABILITY
85
       
ARTICLE XIX MISCELLANEOUS
85
 
19.1
Precautionary Security Interest
85
 
19.2
Securitization.
85
 
19.3
Assignment
85
 
19.4
Sale or Transfer of Accounts
85
 
19.5
Subcontracting
86
 
19.6
Amendment
86
 
19.7
Non-Waiver
86
 
19.8
Severability
86
 
19.9
Venue
86
 
19.10
Governing Law
86
 
19.11
Specific Performance
87
 
19.12
Notices
87
 
19.13
Further Assurances
88
 
19.14
No Joint Venture
88
 
19.15
Press Releases
88
 
19.16
(****)
   
19.17
Third Parties
88
 
19.18
Force Majeure
88
 
19.19
Entire Agreement
89
 
19.20
Binding Effect
89
 
19.21
Counterparts/Facsimiles
89
 
19.22
Survival
89

 
iii

--------------------------------------------------------------------------------

CREDIT CARD PROGRAM AGREEMENT
 
This Credit Card Program Agreement is made as of the 25th day of May, 2017, by
and between Sterling Jewelers Inc., a Delaware corporation (the “Company”) and
Comenity Bank, a Delaware state-chartered bank (the “Bank”), each referred to
herein as a “Party”, and collectively, the “Parties”.
 
W I T N E S S E T H:
 
WHEREAS, the Bank has established programs to extend credit via private label
Credit Cards to customers for the purchase of goods and services;
 
WHEREAS, concurrently with the execution of this Agreement, the Company and the
Bank are entering into a purchase and sale agreement (the “Purchase Agreement”)
pursuant to which the Bank shall (a) purchase from the Company certain Credit
Card accounts, associated receivables and other assets related to the Company
consumer Credit Card program and (b) assume from the Company certain liabilities
related to the Company consumer Credit Card program, as designated in the
Purchase Agreement;
 
WHEREAS, the Company has requested that the Bank establish a program pursuant to
which, following the Effective Date of this Agreement, the Bank shall issue
Company Credit Cards (as hereinafter defined) to be serviced, marketed and
promoted in accordance with the terms hereof (the program established in
accordance with this Agreement, the “Program”); and
 
WHEREAS, the Parties hereto agree that the goodwill associated with the Company
Licensed Marks (as hereinafter defined) contemplated for use hereunder are of
substantial value that is dependent upon the maintenance of high quality
services and appropriate use of the Company Licensed Marks pursuant to this
Agreement.
 
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Generally.  The following terms shall have the following meanings
when used in this Agreement:
 
“Advertising Guide” has the meaning set forth in Section 4.5(d) hereof.
 
“Account” means an open-ended credit account linked to a Company Credit Card and
usable solely for the purpose of financing the purchase of Goods and Services
(and all fees and charges relating thereto) through any Company Channel and for
financing any other charges that may be made using such Company Credit Card
pursuant to the terms of the relevant Credit Card Agreement.
 

--------------------------------------------------------------------------------

“Account Documentation” means any and all documentation relating to the
Accounts, to the extent reflected in individual Account files, including Credit
Card Documentation, electronic payment authorization agreements, checks or other
forms of payment with respect to the Accounts, notices to Cardholders,
electronic payment authorization agreements, adverse action notices, change of
terms notices, other notices, correspondence, memoranda, documents, stubs,
instruments, certificates, agreements, magnetic tapes, disks, hard copy formats
or other computer-readable data transmissions, microfilm, electronic or other
copy of any of the foregoing, and any other written, electronic or other records
or materials of whatever form or nature, arising from or relating or pertaining
to any of the foregoing to the extent related to the Program; provided that
Account Documentation shall not include (i) Solicitation Materials, (ii) the
Company’s or any of its Affiliates’ register tapes, invoices, sales or shipping
slips, delivery or (iii) other receipts or other indicia of the sale of Goods
and Services, any reports, analyses or other documentation prepared by the
Company or its Affiliates for use in the retail business operated by the Company
and its Affiliates, regardless of whether derived in whole or in part from the
Account Documentation.
 
“Acquired Portfolio Issuer” has the meaning set forth in Section 14.1(b) hereof.
 
“Acquired Portfolio Program Agreement” has the meaning set forth in Section
14.1(b)(i) hereof.
 
“Affected Party” has the meaning set forth in Section 6.1(d) hereof.
 
“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person; provided, however,
that, for purposes of this Agreement, no member of the Zale Group shall be
considered an Affiliate of the Company.  For purposes of this definition,
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of its management or policies, whether through
the ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Credit Card Program Agreement, together with all of its
schedules and exhibits, as amended, supplemented or otherwise modified from time
to time.
 
“Applicable Law” means, with respect to any Party, any United States federal,
state or local law (including common law), statute, rule or regulation, or any
written interpretation of a Governmental Authority thereunder applicable to or
binding upon such Party, or any Applicable Order with respect to such Party, or
any guidance, directive or instruction, directed to or binding on such Party or
generally binding on participants in the Party’s industry from a Governmental
Authority (whether or not published), as any of the foregoing may be amended and
in effect from time to time during the Term, including, to the extent applicable
to such Party, (i) the Truth in Lending Act and Regulation Z; (ii) the Equal
Credit Opportunity Act and Regulation B; (iii) the Fair Debt Collection
Practices Act; (iv) the Fair Credit Reporting Act; (v) the Gramm-Leach-Bliley
Act; (vi) the USA PATRIOT Act; and (vii) Section 1031 of the Consumer Financial
Protection Act of 2010 and other statutes, rules and regulations prohibiting
unfair, deceptive or abusive acts or practices; provided, however, that in the
case of any non-published guidance, directive or interpretation or other
non-published item asserted by the Bank to constitute Applicable Law, the Bank
shall have delivered to the Company a written or other item in reasonable
detail, including the Bank’s basis for concluding such guidance, directive or
interpretation or other item is binding upon the Bank (or, if the Bank is not
permitted to disclose such a detailed description, a written confirmation from
an officer of the Bank that such guidance, directive or interpretation is
binding on the Bank and such disclosure is prohibited by Applicable Law).
 
2

--------------------------------------------------------------------------------

“Applicable Order” means, with respect to any Person, a judgment, injunction,
writ, decree or order of any Governmental Authority, in each case legally
binding on that Person.
 
“Applicant” means a Person that has submitted an Application under the Program.
 
“Application” means the credit application that must be completed and submitted
in order to establish an Account (including any such application submitted at
the POS, by phone or via the Internet or a mobile phone or tablet).
 
“Approved Ancillary Products” means any Credit Card enhancement products (other
than the Company Credit Cards) specified in Section 5.5(b) or approved by the
Strategic Operating Committee for offering to Cardholders under the Program from
time to time.
 
“Bank” has the meaning set forth in the preamble hereof.
 
“Bank Designee” has the meaning set forth in Section 3.2(b) hereof.
 
“Bank Event of Default” means the occurrence of any one of the events listed in
Section 15.2 hereof or of any other Bank Event of Default specified in any other
provision of this Agreement or an Event of Default where the Bank is the
defaulting Party.
 
“Bank Licensed Marks” means those Trademarks of the Bank that are listed on
Schedule 1.1(a), as such schedule may be amended from time to time by the Bank,
and any Trademark of the Bank that (x) includes, in whole or in part, any
Trademark listed on Schedule 1.1(a) or (y) is otherwise confusingly similar to
or derivative of any such Trademark.
 
“Bank Material Adverse Effect” means any change, circumstance, occurrence, event
or effect that, individually or in the aggregate, has had or would be reasonably
expected to have a material adverse effect upon the Program or the Accounts
taken as a whole or  the ability of the Bank to perform its obligations pursuant
to this Agreement.
 
“Bank Matters” has the meaning set forth in Section 3.2(f) hereof.
 
“Bank Program Materials” has the meaning set forth in Section 4.5(a) hereof.
 
“Bank Systems” means Systems owned, leased or licensed by and operated by or on
behalf of the Bank or any of its Affiliates.
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.
 
3

--------------------------------------------------------------------------------

“Batch Prescreen” shall mean a process where the Bank’s offer of credit is made
to certain customers prequalified by the Bank (per its criteria), in a batch
mode (often but not exclusively within a direct to consumer environment).
 
“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.
 
“Billing Date” means, for any Account, the last day of a Billing Cycle as of
when the Account is recorded as billed.
 
“Billing Statement” means a summary (in electronic or paper form) of Account
credit and debit transactions for a Billing Cycle including a descriptive
statement covering purchases, charges, payments, calculation of payment due past
due account information, any relevant Value Proposition information and any
information required by Applicable Law.
 
“Business Day” means any day, other than a federal holiday, Saturday or Sunday,
on which both of the Bank and the Company are open for business at their
respective U.S. headquarters.
 
“Cardholder” means any Person who has been issued a Company Credit Card
(including, as applicable in accordance with the context of the reference
herein, any Person contractually obligated under a Credit Card Agreement and any
authorized user(s) of the Accounts).
 
“Cardholder Data” means (i) all Cardholder Lists and (ii) (****)  For the
avoidance of doubt, information submitted by a prospective Applicant pursuant to
a Prequalification Request shall not be deemed Cardholder Data except to the
extent such prospective Applicant is validly determined to be a Program Eligible
Applicant pursuant to the terms of this Agreement.
 
“Cardholder Indebtedness” means (a) all amounts owing by Cardholders with
respect to Accounts, including outstanding loans, cash advances and other
extensions of credit, finance charges (including accrued interest), charges for
Approved Ancillary Products, late payment fees, and any other fees, charges and
interest on the Accounts, in each case, whether or not posted and whether or not
billed; less (b) any credit balances owed to Cardholders, any credits associated
with returns, and any similar credits or adjustments with respect to the
Accounts, in each case whether or not posted and whether or not billed.
 
“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) compiled by or on behalf of the Bank that identifies (or provides
a means of differentiating) Cardholders, including any such list that sets forth
the names, addresses, email addresses (as available), telephone numbers or
social security numbers of any or all Cardholders to the extent such information
is compiled by or on behalf of the Bank.
 
“Change of Control” means, with respect to any Person (the “subject Person”):
 
(i)            a Person or group becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934 (except that a
Person or group shall be deemed to own all securities it has the right to
acquire)), directly or indirectly, of more than (****) of the total voting power
of the subject Person or of any Person of which the subject Person is a
Subsidiary;
 
4

--------------------------------------------------------------------------------

(ii)           such subject Person (or any Person of which such subject Person
is a Subsidiary) merges, consolidates, acquires, is acquired by, or otherwise
combines with any other Person in a transaction in which the subject Person (or
such Person of which such subject Person is a Subsidiary) is not the surviving
entity or which constitutes a “merger of equals”, it being understood that a
Person shall not be considered the “surviving entity” of a transaction if either
(A) the members of the board of directors of the Person immediately prior to the
transaction constitute less than a majority of the members of the board of
directors of the ultimate parent entity of the entity surviving or resulting
from the transaction or (B) securities of such Person that are outstanding
immediately prior to the transaction (or securities into which such securities
are converted in the transaction) represent less than (****) of the total voting
power of the ultimate parent entity of the entity surviving or resulting from
the transaction;
 
(iii)           the subject Person sells all or substantially all of its assets
to a Person that is not a wholly-owned Subsidiary of the ultimate parent entity
of such subject Person prior to such transaction; or
 
(iv)          if the subject Person is the Bank, the subject Person (or any
Affiliate thereof) (A) sells, transfers, conveys, assigns or terminates all or a
substantial part of the Bank’s Credit Card business or any portion thereof that
includes all or any portion of the Accounts or that services the Accounts, (B)
enters into any definitive agreement (whether or not subject to conditions) that
would upon consummation in accordance with its terms (and assuming the receipt
of all approvals and satisfaction of all conditions contemplated thereby) result
in any such sale, transfer, conveyance, assignment or termination; or (C) enters
into any other transaction, whether through a subcontracting arrangement, change
in directorships or otherwise, which has the purpose or effect of changing the
Persons entitled to direct the affairs of such subject Person or any parent
entity thereof or the operations relating to the conduct of the Programs to any
Person other than the ultimate parent entity of the Bank prior to such
transaction or any wholly-owned Subsidiary thereof.
 
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred as a result of any internal transaction solely among a Party and/or one
or more of its wholly-owned Subsidiaries or any Person of which a Party is a
wholly-owned Subsidiary, whether through a merger, reorganization, asset
transfer or otherwise.
 
“Charge Transaction Data” means the transaction information required to
authorize, process and settle each purchase of Goods and Services or Approved
Ancillary Products charged to an Account and each return of Goods and Services
or Approved Ancillary Products or other adjustment for credit to an Account.
 
“Clean Up Call Option” means the Company’s option to purchase the Existing
Receivables if the outstanding balance of Existing Receivables on the Program
Purchase Date or other purchase date agreed upon by the parties, as applicable,
is ten percent (10%) or less of the outstanding balance of Existing Receivables
on the Closing Date.
 
5

--------------------------------------------------------------------------------

“Closing” shall mean the closing of the transactions contemplated by the
Purchase Agreement.
 
“Closing Date” means the date of the Closing as contemplated by the Purchase
Agreement.
 
“Co-Branded Credit Card” means a Credit Card that bears a Company Licensed Mark
and the trademarks, tradenames, service marks, logos and other proprietary
designations of American Express, Visa International Inc., Visa U.S.A., Inc. or
MasterCard International Inc., or any other payment system that is generally
acceptable to sellers of goods and services.
 
“Collections Policies” means the policies, procedures and practices for the
Program with respect to collections, account closures, charge-offs, recoveries
and similar matters.
 
“Company” has the meaning set forth in the preamble hereof.
 
“Company Channels” means (i) all retail establishments owned or operated by the
Company or its Affiliates, (ii) all websites owned or operated by the Company or
its Affiliates, and (iii) all mail order, catalog and other direct access media
(including all mobile media, whether or not accessible through a website) that
are owned or operated by the Company or its Affiliates.
 
“Company Credit Card” means a Credit Card offered or maintained pursuant to this
Agreement that bears a Company Licensed Mark and may be used solely to finance
purchases of Goods and Services through any Company Channel and Approved
Ancillary Products, including the Credit Cards listed on Schedule 1.1(f).
 
“Company Designee” has the meaning set forth in Section 3.2(b) hereof.
 
“Company Event of Default” means the occurrence of any one of the events listed
in Section 15.3 hereof or an Event of Default where the Company is the
defaulting Party.
 
“Company Licensed Marks” means Trademarks of the Company that are listed on
Schedule 1.1(b), as such schedule may be amended from time to time by the
Company, and any Trademark of the Company that (x) includes, in whole or in
part, any Trademark listed on Schedule 1.1(b) or (y) is otherwise confusingly
similar to or derivative of any such Trademark.
 
“Company Material Adverse Effect” means any change, circumstance, occurrence,
event or effect that, individually or in the aggregate, has had or would be
reasonably expected to have a material adverse effect upon the Program or the
Accounts taken as a whole or the ability of the Company to perform its
obligations pursuant to this Agreement.
 
“Company Matters” has the meaning set forth in Section 3.2(e) hereof.
 
“Company Program Materials” has the meaning set forth in Section 4.5(b) hereof.
 
6

--------------------------------------------------------------------------------

“Company Systems” means Systems owned, leased or licensed by and operated by, or
on behalf of, the Company or its Affiliates.
 
“Comparable Partner Programs” means from time to time the major Credit Card
programs of the Bank or any of its Affiliates that are comparable to the
Program, including in terms of (****). As of the date hereof, the “Comparable
Partner Programs” are those listed on Schedule 1.1(c).  To the extent the Bank
becomes the issuer or servicer with respect to any Relevant Retail Program, such
program shall also be a “Comparable Partner Program” for so long as the Bank
acts in any such capacity.  The Company shall have the right from time to time
to add to Schedule 1.1(c) additional Credit Card programs that meet the
definition set forth in the first sentence hereof (whereupon such programs shall
be “Comparable Partner Programs”), subject to the Bank’s consent, not to be
unreasonably withheld, conditioned or delayed.
 
“Competing Credit Product” has the meaning set forth in Section 2.2(a) hereof.
 
“Competitive” with respect to features and aspects of the Program referred to
where such term is used in this Agreement therein, means that such features or
aspects are both (i) (****) and (ii) (****).
 
“Confidential Information” has the meaning set forth in Section 13.1 hereof.
 
“Conversion” has the meaning set forth in Section 7.4(a) hereof.
 
“Credit Card” means a credit card or other access device (whether tangible or
intangible) pursuant to which the cardholder or authorized user may purchase
goods and services through open-end revolving credit; and for the avoidance of
doubt the term does not include: (i) any gift card; (ii) any debit card, smart
card, stored value card, electronic or digital cash card or any other card that
does not provide the holder thereof with the ability to obtain credit other than
through an overdraft line or similar feature; (iii) any secured card, including
any card secured by a lien on real or other property or by a deposit; or (iv)
any card issued to the holder of a securities brokerage account that allows the
holder to obtain credit through a margin account. For purposes of this
Agreement, an intangible access device shall be deemed to “bear” a trademark if
the association or identification between such trademark and the credit product
accessed by such access device is similar in nature and intent to the
association or identification created by imprinting such trademark on a
card-accessed credit product.
 
“Credit Card Agreement” means each agreement between the Bank and a Cardholder
governing the use of an Account, including agreements assigned to the Bank
pursuant to the Purchase Agreement, together with any amendments, modifications
or supplements thereto (including through issuance of a change in terms notice)
and any replacement of such agreement.
 
“Credit Card Documentation” means, with respect to the Accounts,
Prequalification Requests, all Applications, Credit Card Agreements, Company
Credit Cards, POS brochures, welcome brochures, new Account membership kits, and
Billing Statements relating to such Accounts, in each case, in every form,
whether printed, mobile or online.
 
“Credit Reporting Agency” means either of Equifax or Experian.
 
7

--------------------------------------------------------------------------------

“Disclosing Party” has the meaning set forth in Section 13.1(d) hereof.
 
“Dispute” has the meaning set forth in Section 3.2(d)(ii)(D) hereof.
 
“Disqualified Shopper” has the meaning set forth in Schedule 2.1(a) hereof.
 
“Effective Date” means the date on which the Launch shall occur, which shall be
the earlier of (i) the Conversion date, or (ii) the date of the first credit
application processed pursuant to the Program Agreement, but in any event,
subject to the terms and conditions of the Integration Plan, no later than
February 20, 2018.
 
“Employee Fraud” means an instance in which an employee of the Company or its
Subsidiaries has committed fraud as evidenced by (i) a written or email
admission of guilt by the relevant employee, (ii) a conviction of such employee
for fraud in a court of law, (****).
 
“Event of Default” means the occurrence of any one of the events listed in
Section 15.1 hereof.
 
“Existing Receivables” means, as applicable, (i) as of the Closing Date, the
Cardholder Indebtedness purchased by the Bank on the Closing Date pursuant to
the Purchase Agreement, or (ii) as of the Program Purchase Date, the Cardholder
Indebtedness purchased by the Bank on the Closing Date pursuant to the Purchase
Agreement that remains outstanding on the Program Purchase Date, excluding any
amounts that have been charged off in accordance with the Risk Management
Policies.
 
“Fair Market Value” means the value determined in accordance with the procedures
specified in Schedule 17.3.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“FICO” means, (i) for purposes of the definition of Program Eligible Applicant
and Section 4.6(d), the credit score designated as such and derived from the
credit model developed by the Fair Isaac Corporation and deployed at any Credit
Reporting Agency, and (ii) otherwise the credit score determined to be used
pursuant to the Risk Management Policies as in effect from time to time in
accordance with this Agreement.
 
“Fiscal Month” means each four (4) or five (5) week period designated as such in
the calendar published by the National Retail Federation for retailers on a
Fiscal Year-reporting basis; provided that the Fiscal Month in which the
Effective Date occurs shall be deemed to begin on the Effective Date.
 
“Fiscal Year” means the fiscal year set forth in the calendar published by the
National Retail Federation setting forth the fiscal year for retailers on a
52/53 week fiscal year ending on the Saturday closest to January 31; provided
that the first Fiscal Year under this Program shall be the period beginning on
the Effective Date and ending on the Saturday closest to January 31, 2018.
 
“Force Majeure Event” has the meaning set forth in Section 19.18 hereof.
 
8

--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Goods and Services” means the products and services sold, charged or offered by
or through Company Channels, including accessories, delivery services,
protection agreements, gift cards, shipping and handling, and work or labor to
be performed for the benefit of customers of the Company Channels and any sales
tax relating to the foregoing charges and to such customers in connection
therewith.
 
“Governmental Authority” means any United States federal, state or local
governmental or regulatory authority, agency, court, tribunal, commission or
other entity exercising executive, legislative or judicial functions of or
pertaining to government in the United States.
 
 “Indemnified Party” has the meaning set forth in Section 18.3 hereof.
 
“Indemnifying Party” has the meaning set forth in Section 18.3 hereof.
 
“Independent Appraiser” means a nationally recognized investment banking firm,
valuation firm or firm of independent certified public accountants of recognized
standing that is experienced in the business of appraising credit card
businesses or receivables, and that is not an Affiliate of the Company or the
Bank and that is not either Party’s principal auditor.
 
“Industry Standards” means all industry standards and certifications relating to
privacy or data in the credit card industry; provided that, the Payment Card
Industry Data Security Standards maintained by the PCI Security Standards
Council, LLC or any successor organization or entity shall apply only with
respect to Co-Branded Credit Cards.
 
“Initial Term” has the meaning set forth in Section 16.1 hereof.
 
“Inserts” has the meaning set forth in Section 5.3(a) hereof.
 
“Instant Credit” means an Application procedure designed to open Accounts as
expeditiously as possible at POS, or through online mobile or other channels,
whereby the Application information is communicated to the Bank systemically at
POS or during the order entry process and without a paper Application being
completed by an Applicant, through the electronic submission by the Applicant of
a credit card or other Bank-approved identification to facilitate the necessary
credit analysis required by the Risk Management Policies.
 
“In-Store Payment” means any payment on an Account made to the Bank via the
Company in a physical store Company Channel by a Cardholder or a person acting
on behalf of a Cardholder.
 
“Integration Committee” has the meaning set forth in Section 3.2(a) hereof.
 
“Integration Matters” has the meaning set forth in Section 3.2(c) hereof.
 
“Integration Plan” shall mean the integration plan as to the actions the Parties
shall take to initiate the Program in accordance with this Agreement and to
effect the Launch and Conversion in accordance with Section 7.4, which shall
include the components set forth in Schedule 1.1(e) and such other provisions as
the Strategic Operating Committee may approve.
 
9

--------------------------------------------------------------------------------

“Intellectual Property” means, on a worldwide basis, all intellectual property
rights, including (i) copyrights, copyrighted works and works of authorship
including software; (ii) trade secrets and know-how; (iii) patents, designs,
inventions, algorithms and other industrial property rights; (iv) other
intellectual and industrial property rights of every kind and nature, however
designated, whether arising by operation of law, contract, license or otherwise;
and (v) applications, registrations, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
any of the foregoing), but excluding trademarks, service marks, trade dress,
logos, trade names, internet domain names, corporate names, social and mobile
media identifiers and other source indicators and proprietary designations and
the goodwill associated therewith (“Trademarks”).
 
“Internet Services” has the meaning set forth in Section 4.8(a) hereof.
 
“Key Program Management Resources” has the meaning set forth in Section 3.3(e)
hereof.
 
“Knowledge” means, (i) with respect to the Company, the actual knowledge of any
of the individuals listed on Schedule C-1 and (ii) with respect to the Bank, the
actual knowledge of any of the individuals listed on Schedule C-2.
 
“Launch” means the date on which the Bank and the Company shall agree in writing
that the Bank shall start issuing Company Credit Cards.
 
“Launch Requirements” has the meaning set forth in Schedule 1.1(e) hereof.
 
“Losses” has the meaning set forth in Section 18.1 hereof.
 
“Manager” has the meaning set forth in Section 3.3(a) hereof.
 
“Manager Matters” has the meaning set forth in Section 3.2(c) hereof.
 
“Marketing Commitment” means the obligation of the Bank to fund the amount per
Fiscal Month set forth on Schedule 5.2(b) for the purposes set forth in Section
5.2(b).
 
“Marketing Committee” has the meaning set forth in Section 3.2(a) hereof.
 
“Marketing Committee Matters” has the meaning set forth in Section 3.2(c)
hereof.
 
“Marketing Fund” means an accounting entry on the books of the Bank representing
the unused portion of the Marketing Commitment, as set forth in Section 5.2(a)
hereof.
 
“Marketing Plan” means the document that outlines the objectives, targets,
strategies and tactics, including marketing and promotional programs, including
with respect to new account solicitation, usage and awareness programs for the
applicable Fiscal Year.
 
10

--------------------------------------------------------------------------------

“Monthly Settlement Sheet” has the meaning set forth in Section 7.1(b) hereof.
 
“Net Credit Revenue” has the meaning set forth in Schedule 9.1.
 
“Net Credit Sales” means, for any date or measurement period, an amount equal to
(A) gross credit sales on Accounts (****) minus (B) the sum of credits for
returned goods and cancelled services and other credits (****) on Accounts(****)
(****).
 
“Net Proceeds” shall mean the amount of purchases of Goods and Services on
Accounts: (i) less credits to Accounts for the return or exchange of Goods, or a
credit on an Account (****) ; (ii) less payments from Cardholders received by
the Company from Cardholders on the Bank’s behalf; (iii) less any applicable
(****) (iv) plus any (****) and (v) plus or minus, as applicable, any other
(****) in the specific instance to have such amounts paid through the settlement
procedures of Section 8.4.
 
“New Mark” has the meaning set forth in Section 10.1(c) hereof.
 
“New Portfolio” has the meaning set forth in Section 14.1 hereof.
 
“Nominated Purchaser” has the meaning set forth in Section 17.2(a) hereof.
 
“Open Account” means an Account that has not been closed by the Bank for risk,
has not been closed by the Cardholder or has not been closed by the Bank for
inactivity.
 
“Operating Procedures” means the operating procedures for the Program in effect
from time to time in accordance with Section 4.1 hereof.
 
“Opt-in Notice” has the meaning set forth in Section 10.1(c) hereof.
 
“Parent” has the meaning set forth in Section 12.3 hereof.
 
“Party” has the meaning set forth in the preamble hereof.
 
“Payment Card Industry Data Security Standards” means the Payment Card Industry
Data Security Standards maintained by the PCI Security Standards Council, LLC,
or any successor organization or entity.
 
“Payment Plans” means any “Payment Plan” set forth in Schedule 4.7(c) and any
other “Payment Plan” approved by the Strategic Operating Committee in accordance
with Section 4.7(c).
 
“Peak Sales Period” means, for any given year, October 1 through February 15 and
the four (4) weeks prior to Mother’s Day in the United States (i.e., the second
Sunday in May) in such year.
 
11

--------------------------------------------------------------------------------

“Person” means any individual, corporation, business trust, partnership,
association, limited liability company, joint venture, unincorporated
association or similar organization, or any Governmental Authority.
 
“POS” means point of sale.
 
“Prequalification Request” means the information that must be completed and
submitted in order to permit the Bank to determine whether a prospective
Applicant is a Program Eligible Applicant as expeditiously as possible at POS,
or through online mobile or other channels, whereby such information is
communicated to the Bank systemically at POS or during the order entry process
and without a paper Prequalification Request being completed by a prospective
Applicant.
 
“Previously Disclosed” means a disclosure in writing setting forth an exception
to the representations and warranties of the Company or the Bank, as applicable,
in each case as set forth in the corresponding Schedule to this Agreement, which
Schedules are being delivered by the Company and the Bank concurrently with the
execution and delivery of this Agreement by the Parties.
 
“Prime Rate” means the rate per annum listed in the “Money Rates” Section of The
Wall Street Journal as the “prime rate”. If The Wall Street Journal ceases
publication of such rate, then the Prime Rate means the so-called prime rate as
announced by an alternate publication to be mutually agreed by the Parties.
 
“Program” has the meaning set forth in the recitals.
 
“Program Assets” means the Accounts (including written off Accounts to which the
Bank has retained title) and copies of all Account numbers associated therewith,
Account Documentation, the Cardholder List, Cardholder Data, all Cardholder
Indebtedness, but to the extent set forth in Section 17.2(i), excluding the
Existing Receivables except to the extent otherwise provided in such Section,
all dedicated Program Toll-Free Numbers and all rights, claims, credits, causes
of action and rights of set-off against third parties to the extent relating to
the foregoing (in each case, whether held by the Bank or a third party). Program
Assets shall not include the Shopper Data or Solicitation Materials, which
Shopper Data and Solicitation Materials shall be and remain the property of the
Company at all times.
 
“Program Decision Matters” means, collectively, Manager Matters, Marketing
Committee Matters, SOC Matters and Integration Matters.
 
“Program Eligible Applicant” means an Applicant that is not a Disqualified
Shopper with (****).
 
“Program Generated Shopper Data” has the meaning set forth in Section 6.1(b)
hereof.
 
“Program Objectives” has the meaning set forth in Section 3.1 hereof.
 
“Program Privacy Policy” shall mean the privacy policy and associated
disclosures to be provided by the Bank to Applicants and Cardholders in
connection with the Program, initially in the form set forth as Schedule 6.2(b),
as the same may be modified from time to time in accordance with this Agreement.
 
12

--------------------------------------------------------------------------------

“Program Purchase Date” has the meaning set forth in Section 17.2(c) hereof.
 
“Program Toll-Free Numbers” has the meaning set forth in Section 7.2(c) hereof.
 
“Program Website” has the meaning set forth in Section 4.8(a) hereof.
 
“Purchase Agreement” has the meaning set forth in the recitals hereof.
 
“Purchase Notice” has the meaning set forth in Section 17.2(b) hereof.
 
“Purchased Account” means an Account existing as of the Closing Date and
purchased by the Bank pursuant to the Purchase Agreement.
 
“Qualified Signet Customer” shall mean certain customers of the Company that the
Company determines are available to be solicited for Accounts under the Program.
 
“Qualified Signet Customer List” means the list of Qualified Signet Customers
provided from time to time by the Company to the Bank for purposes of soliciting
such Persons for the Program in accordance with a Marketing Plan.
 
“Real-Time Prescreen” means a process where the Bank’s firm offer of credit is
made to certain customers in a real-time manner, at the POS in any Company
Channel at the time of a transaction.
 
“Receiving Party” has the meaning set forth in Section 13.1(d) hereof.
 
“Relevant Decision Maker” shall mean the Managers in respect of any Manager
Matters, the Marketing Committee in respect of any Marketing Committee Matters,
the Integration Committee in respect of any Integration Matters and the
Strategic Operating Committee in respect of all other matters, including any SOC
Matters.
 
“Relevant Laws” has the meaning set forth in Section 12.3 hereof.
 
“Relevant Retail Programs” means from time to time the Credit Card programs,
whether or not the Bank or any of its Affiliates participate therein, of (****).
Notwithstanding anything to the contrary in the foregoing provisions of this
definition, as of the date hereof, the “Relevant Retail Programs” shall include
the programs(****). To the extent the Bank or any of its Affiliates ceases being
the issuer or servicer with respect to any Comparable Partner Program, such
program shall also be a “Relevant Retail Program” to the extent (****).  The
Company shall have the right from time to time to add to (****) additional
Credit Card programs that meet the definition set forth in the first sentence
hereof (whereupon such programs shall be “Relevant Retail Programs”) (****).
 
“Renewal Term” has the meaning set forth in Section 16.1 hereof.
 
13

--------------------------------------------------------------------------------

“Representative” means a Person’s employees, officers, directors, accountants,
consultants and advisors (including outside counsel).
 
“Retail Day” means any day on which a physical retail store owned or operated by
the Company or any of its Subsidiaries is open for business.
 
“Retail Jeweler” means any retailer whose total sales of jewelry in the most
recent fiscal year aggregated either (a) (****) in the aggregate; or (****).
 
“Retail Merchant” means the Company and any of its Affiliates that accept the
Company Credit Cards in accordance with this Agreement.
 
“Risk Management Policies” means the underwriting and risk management policies,
procedures and practices applicable to the Program adopted in accordance with
the terms of this Agreement, including risk management policies, procedures and
practices for credit and Account openings, transaction authorization, credit
line assignment, increases and decreases, over-limit decisions, Account closures
and payment crediting. Notwithstanding the foregoing, Risk Management Policies
does not include Collections Policies.
 
“Secondary Program” has the meaning set forth in Section 2.2(b) hereof.
 
“Second-Look Program” has the meaning set forth in Section 2.2(b) hereof.
 
“Security Breach Costs and Expenses” has the meaning set forth in Section 6.1(d)
hereof.
 
“Security Incident” has the meaning set forth in Section 6.1(d) hereof.
 
“Service Providers” means, with respect to a Person, the unaffiliated vendors,
service providers and subcontractors utilized by such Person in connection with
the performance of services and obligations provided under this Agreement.  For
the avoidance of doubt, neither Party (nor such Party’s respective Affiliates or
Service Providers) shall be deemed to be a Service Provider of the other Party
for purposes of this Agreement.
 
“Settlement File” means the daily file containing Charge Transaction Data
submitted by the Company to the Bank each Retail Day pursuant to Section 8.4.
 
“Shopper” means any Person who makes purchases of Goods and Services or
otherwise uses, enters or accesses Company Channels or otherwise contacts or is
contacted by the Company or its Affiliates in connection with their retail
operation (whether or not such Person makes any purchases).
 
“Shopper Data” means (i) all personally identifiable information, and all other
information (including information recorded on a tokenized, aggregated or
anonymized basis) regarding a prospective or actual Shopper that was obtained by
or on behalf of the Company or its Affiliates prior to the Closing Date or is
obtained by or on behalf of the Company following the Closing Date, including
all transaction, search, experience and purchase information obtained in
connection with (A) (****) , or (B) such Shopper (****) , in each case in clause
(A) or (B), whether such information is obtained by the Company and its
Affiliates from the Bank or otherwise, (ii) any personally identifiable
information regarding a Shopper that is otherwise obtained by (or on behalf of)
the Company or any of its Affiliates at any time (including prior to the date
hereof) and (iii) for any Cardholder or any Person who has applied for a Company
Credit Card, (****).
 
14

--------------------------------------------------------------------------------

“SLA” means each individual performance standard set forth on Schedule 7.3.
 
“SOC Matters” has the meaning set forth in Section 3.2(c) hereof.
 
“Solicitation Materials” means documentation, materials, artwork, copy,
brochures or other written or recorded materials, in any format or media
(including television, radio and internet), used to promote or identify the
Program to Cardholders and potential Cardholders, including direct mail
solicitation materials and coupons and solicitation materials contained on the
Program Website or other mobile applications used in connection with the
Program.
 
 “Special Condition” means any Applicable Order or any other requirement of
Applicable Law binding on or applicable to the Bank or any of its Affiliates and
affecting (****) other than any such (****).
 
“Specifications Book” means the publication reflecting the Bank’s requirements
for the design, form and non-customizable content of certain cardholder
communications as delivered by the Bank to the Company prior to the date hereof,
provided that any changes to such publication following the Effective Date shall
be applied by the Bank consistently to all of its Comparable Partner Programs
and shall not release the Bank from any of its obligations under this Agreement
or remove customizability or materially reduce the Company’s ability to reflect
the Company’s brand look and feel and messaging as compared to the
Specifications Book as of the Effective Date.
 
“Strategic Operating Committee” has the meaning set forth in Section 3.2(a)
hereof.
 
“Subsidiary” when used with respect to any Person, means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or similar governing body (or if there are not such voting interests,
more than fifty percent (50%) of the equity interest of which) is owned directly
or indirectly by such first Person or by another Subsidiary of such Person;
provided, however, that, for purposes of this Agreement, no member of the Zale
Group shall be considered a Subsidiary of the Company.
 
“Systems” means, with respect to any party, software, databases, computers,
hardware, systems and networks owned, leased, licensed or operated by such party
or its Affiliates or on behalf of such party or its Affiliates by third parties
engaged by such party or its Affiliates; provided that, a System shall not be a
System of a particular party if access to or permission to use such System must
be granted by the other party or its Affiliates.
 
“Systems Conversion Date” has the meaning set forth in Section 7.4 hereof.
 
“Term” means the Initial Term and each Renewal Term.
 
15

--------------------------------------------------------------------------------

“Termination Period” means the period (i) beginning with (a) in the case of
termination pursuant to Section 16.2 or 16.3, the date of any notice of
termination, or (b) in the case of termination pursuant to Section 16.1, the
date that is eighteen (18) months prior to the expiration date and ending on
either (i) the date the Program Assets are purchased pursuant to Section 17.2,
if the Company or a Nominated Purchaser purchases the Program Assets, or (ii)
the date that either (A) the Company delivers written notice to the Bank of its
election not to purchase the Program Assets or (B) the right of the Company to
purchase the Program Assets expires in accordance with the terms of this
Agreement.
 
 “Trademark Style Guide” means any rules or guidelines of the Company or the
Bank provided to the other party governing the other party’s use of the
providing party’s Trademarks.
 
“Trademarks” has the meaning set forth in the definition of “Intellectual
Property” in Section 1.1 hereof.
 
“Transaction” means any purchase, exchange or return of (i) Goods and Services
through a Company Channel, or (ii) Approved Ancillary Products, in each case
using an Account.
 
“Unamortized Signing Bonus” means the portion of the Signing Bonus payable
pursuant to Schedule 9.1 equal to a fraction the numerator of which is the
number of full months remaining in the Initial Term and the denominator of which
is eighty-four (84).
 
“Unapproved Matter” has the meaning set forth in Section 3.2(d)(ii)(B) hereof.
 
 “United States” means the fifty states of the United States, the District of
Columbia, the Commonwealth of Puerto Rico, and all United States territories.
 
“Value Proposition” means any loyalty, promotional, discount or reward program
offered to Cardholders or segments of Cardholders in respect of Transactions.
 
“Zale” means Zale Corporation, a Delaware corporation.
 
“Zale Group” means Zale and its current and future Subsidiaries.
 
“Zale Program Agreement” means that certain Private Label Credit Card Program
Agreement, dated as of the July 9, 2013, by and among Zale Delaware, Inc., a
Delaware corporation, Zale Puerto Rico, Inc., a Puerto Rico corporation and
Comenity Capital Bank, as such agreement may be amended from time to time.
 
1.2           Miscellaneous.
 
(a)           As used herein, references to:
 
(i)             the preamble or the recitals, Sections or Schedules refer to the
preamble, recitals, Sections or Schedules to this Agreement,
 
(ii)            any agreement (including this Agreement) refer to the agreement
as amended, modified, supplemented, restated or replaced from time to time,
 
16

--------------------------------------------------------------------------------

(iii)          any statute or regulation refer to the statute or regulation as
amended, modified, supplemented or replaced from time to time,
 
(iv)          any Governmental Authority include any successor to the
Governmental Authority;
 
(v)           this Agreement means this Agreement and the Schedules hereto;
provided that, in the event of any conflict between this Agreement and the
Schedules, this Agreement shall govern;
 
(vi)          references to any Section in this Agreement include references to
any Schedule attached thereto;
 
(vii)         the plural number shall include the singular number (and vice
versa);
 
(viii)        “herein,” “hereunder,” “hereof” or like words shall refer to this
Agreement as a whole and not to any particular section, subsection or clause
contained in this Agreement;
 
(ix)           “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”; and
 
(x)            “$” or “dollars” shall be deemed references to United States
dollars.
 
(b)           The table of contents and headings contained in this Agreement are
for reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.
 
(c)           Unless the context otherwise requires, the word “or” when used in
this Agreement will be deemed to have the inclusive meaning represented by the
phrase “and/or.”
 
(d)           Unless otherwise explicitly set forth herein, any consent or
approval that may be given by a Party hereunder may be given or withheld in such
Party’s sole and absolute discretion.
 
(e)           Unless specified as Business Days, Retail Days, Fiscal Months or
Fiscal Years, all references herein to days, months or years shall be deemed
references to calendar days, calendar months or calendar years.
 
(f)            Unless otherwise expressly specified herein, any payment that
otherwise would be due on a day that is not a Business Day shall be deemed to be
due on the first Business Day thereafter.
 
(g)           This Agreement is the product of negotiation by the Parties having
the assistance of counsel and other advisers.  It is the intention of the
Parties that this Agreement not be construed more strictly with regard to one
party than with regard to the other.
 
17

--------------------------------------------------------------------------------

ARTICLE II
 
ESTABLISHMENT OF THE PROGRAM
 
2.1           Credit Program.
 
(a)           General.  Beginning as of the Effective Date, the Bank shall offer
and issue the Company Credit Cards. From the Launch until the Closing Date, the
Bank shall offer and issue Company Credit Cards in a phased-in manner as
determined by the Company and approved by the Bank (which approval shall not be
unreasonably conditioned, delayed or withheld). The Bank shall cause Instant
Credit procedures and, to the extent approved by the Company, Real-Time
Prescreen and Batch Prescreen procedures to be available for use in the Program
by the Effective Date (or in the case of Real-Time Prescreen and Batch
Prescreen, such later date as reasonably requested by the Company), and the
Company shall make Prequalification Requests available for use in the Program
from and after the Effective Date wherever Instant Credit procedures are
available.  Immediately upon receipt of a Prequalification Request, the Bank
shall determine whether the prospective Applicant submitting such
Prequalification Request meets the criteria for a Program Eligible Applicant and
(i) if such prospective Applicant meets the criteria for a Program Eligible
Applicant and is not a Disqualified Shopper the Bank shall inform the Company to
request the prospective Applicant to complete an Application and (ii) if such
prospective Applicant does not meet the criteria for a Program Eligible
Applicant and is not a Disqualified Shopper, the Bank shall inform the Company
that the Company may request the prospective Applicant to submit an application
for a Credit Card to be issued pursuant to the Secondary Program.  The Bank
shall promptly open a new Account and issue a new Company Credit Card with
respect to each Application submitted by a Program Eligible Applicant approved
in accordance with the credit criteria set forth in the Risk Management Policies
and Applicable Law.  To the extent approved in accordance with the terms of this
Agreement, the Program shall include and the Bank shall be permitted to offer
such Approved Ancillary Products and other payment products as may be
incorporated in the Program in the future.  If the Bank receives a
Prequalification Request from a prospective Applicant that does not meet the
criteria for a Program Eligible Applicant, the Bank will immediately inform the
Company of its decision so that the Company may forward the name and address of
the non-prequalified prospective Applicant to the issuer in a Secondary Program
in accordance with Section 2.2(b); provided, however, that if such prospective
Applicant is determined by the Bank to be a Disqualified Shopper, then the Bank
shall issue an adverse action notice to such Person in accordance with
Applicable Law and the Company shall not forward the name and address of the
Disqualified Shopper for consideration for the Secondary Program or any
Second-Look Program.  If the Bank receives an Application from an Applicant and
declines such Application, the Bank shall, to the extent permitted by Applicable
Law, pass the Application data for the declined Applicant directly to the
issuers in any Second-Look Program in accordance with Section 2.2(b).  Subject
to the credit criteria set forth in the Risk Management Policies, the Bank shall
continue to extend credit to existing Cardholders (including all Cardholders of
Purchased Accounts).  In the event Prequalification Requests are or become
unavailable in a Company Channel for any reason, all prospective Applicants in
such Company Channel will be directed to the Bank’s Instant Credit Application
procedures until the availability of Prequalification Requests is restored, it
being understood that notwithstanding anything to the contrary contained in this
Agreement, any such Applicant that is not a Program Eligible Applicant shall be
declined by the Bank upon application of such Instant Credit procedures.  The
Bank shall comply with the prequalification procedures set forth on Schedule
2.1(a). The Bank shall ensure the terms of the Accounts associated with each
Company Credit Card permit, and shall take all commercially reasonable actions
necessary to facilitate, acceptance of each Company Credit Card in all Company
Channels of all Retail Merchants; provided that, the Company shall have the
right to set policies with respect to whether and under what circumstances the
Company will accept Company Credit Cards branded with a particular Company
Licensed Mark in the Company Channels of Retail Merchant operating under
different Company Licensed Marks. With respect to each change in such policies
that requires the Bank to take action, the Bank shall be afforded sufficient
time to implement such change in a commercially reasonable manner.  In the event
that any change in Applicable Law would result in the compliance by the Bank of
any of its obligations pursuant to this Section 2.1 or Section 2.2(b) being
deemed a “consumer reporting agency” for purposes of the Fair Credit Reporting
Act, the Bank shall not be required to take such actions affected by such change
in Applicable Law that would so result in Bank being deemed a “consumer
reporting agency.”  In such an event, the Bank shall take all actions reasonably
requested by the Company and permitted by Applicable Law in order to permit the
processing Applications or Credit Card applications pursuant to the Secondary
Program or any Second-Look Program, as applicable, without delay and in a manner
that would not cause the Bank to be considered a consumer reporting agency.
 
18

--------------------------------------------------------------------------------

(b)           Notice to Cardholders.  Prior to the Closing Date, the Bank and
the Company shall prepare jointly a form or forms of notices to each Cardholder
of a Purchased Account to the effect that such Cardholder’s Account has been
acquired by the Bank and, if applicable, also containing any change of terms
notices with respect to any change of terms to be implemented pursuant to
Section 4.7.  Such notice shall be in the form approved by both Parties, which
approval will not be unreasonably withheld or delayed, and the Bank shall ensure
that such notice will comply with all requirements of Applicable Law, all as if
the notice were Credit Card Documentation.  The costs of preparation and
mailings of such notices and new Company Credit Cards (****).
 
2.2           Exclusivity.
 
(a)           General.  Except as otherwise provided in this Section 2.2, from
the date hereof through the end of the Term and, subject to Section 17.1, the
Termination Period, the Company agrees that it and its controlled Affiliates of
Parent shall not, by themselves or in conjunction with or pursuant to agreements
with any bank or other Credit Card issuer other than the Bank or its Affiliates,
offer or issue to any Program Eligible Applicant in the United States a Credit
Card or an installment or other closed end loan product bearing a Company
Licensed Mark (a “Competing Credit Product”), other than through the Program;
provided, however, that nothing in this Agreement shall restrict the Company or
any of its Subsidiaries (i) from negotiating and entering during the Term into
an agreement with a (****)
 
19

--------------------------------------------------------------------------------

(b)           Secondary Credit Card Program.  Notwithstanding Section 2.2(a),
the Bank acknowledges that (i) the Company intends to establish, substantially
concurrently with the Program, a program for issuing, either directly by the
Company or through an Affiliate or pursuant to an agreement with a third party,
Credit Cards using the Company Licensed Marks to Applicants that do not meet the
criteria for Program Eligible Applicants as defined herein (and (A) during the
pendency of any Bank Systems failure, issuing Credit Cards using the Company
Licensed Marks to any Applicants, regardless of whether such Applicants qualify
as Program Eligible Applicants and (B) in the event a prospective cardholder
elects to apply directly for a Credit Card under the Secondary Program, issuing
Credit Cards using the Company Licensed Marks to any Applicants, regardless of
whether such Applicants qualify as Program Eligible Applicants) (any such
program referred to in subsection (i) above a “Secondary Program”) and (ii) the
Company and its Subsidiaries shall have the right at any time during the Term to
establish one or more additional programs offered by the Company directly or
through one or more third parties for issuing Credit Cards, including co-branded
or private label Credit Cards, or an installment or other closed-end loan
product, using the Company Licensed Marks to Program Eligible Applicants whose
Applications have been declined by the Bank or closed by the Bank for any reason
(any such programs referred to in subsection (ii) above, a “Second-Look
Program,” it being understood that the Secondary Program issuer shall also act
as a Second-Look Program issuer).  Subject to the restrictions and limitations
set forth in Article X and Article XIII on the use of the Bank Licensed Marks
and the use or disclosure of Confidential Information, at the Company’s
reasonable discretion, to the extent permitted by Applicable Law, the Secondary
Program or any Second-Look Program may be similar or identical to the Program in
its terms, features, positioning and appearance; provided, that the Company
shall use commercially reasonable efforts to ensure that the positioning and
appearance of the Secondary Program and any Second-Look Program are sufficiently
distinct to avoid customer confusion as to which financial institution is
underwriting and providing credit for the Secondary Program or any Second-Look
Program (and the Company shall consider in good faith the Bank’s reasonable
requests designed to achieve the foregoing).  To the extent permitted by
Applicable Law, the Bank shall, (****) , take the following actions in relation
to a Secondary Program and any Second-Look Program: (i) with prior notice to the
Applicant or prospective Applicant, (****) (ii) allow the Secondary Program
provider and any Second-Look Program providers to (****) (iii) collaborate with
the Company and the Secondary Program provider to (****) and (iv) facilitate
(****)  (****)  Notwithstanding anything to the contrary set forth herein, the
Bank shall (****).
 
(c)           Retail Portfolio Acquisition.  Notwithstanding Section 2.2(a), the
Bank’s sole rights with respect to Credit Card portfolios acquired by the
Company and its Subsidiaries during the Term, including New Portfolios, are set
forth in Article XIV hereof.
 
(d)           International Products.  For the avoidance of doubt, this
Agreement does not restrict in any way the Company’s rights with respect to (i)
any Credit Card, whether or not bearing a Company Licensed Mark, in any country,
territory or jurisdiction outside of the United States or (ii) any activities
primarily directed at any Person whose primary residence is not in the United
States.
 
(e)           Other Products.  Except to the extent expressly set forth in this
Section 2.2 and Section 4.10(c), the Company and its Affiliates shall not be
restricted in any way with respect to any activities or payment products.  For
the avoidance of doubt, the Company, its Subsidiaries and its Affiliates shall
be free to do any of the following at any time:
 
20

--------------------------------------------------------------------------------

(i)            issue, offer or market, whether itself or through an agreement
with a third party, any payment products not expressly covered in Section 2.2(a)
(e.g., the Company and its Affiliates shall not be restricted from taking any
action with respect to (A) general purpose credit cards (including without
limitation, American Express Card, MasterCard, Visa, or Discover) or any other
form of payment not bearing a Company Licensed Mark, gift cards, charge cards,
pre-paid cards, smartcards or stored value cards, whether or not bearing a
Company Licensed Mark, (B) debit cards, (C) prepaid cards or (D) payment plans,
in each case, regardless of form factor (e.g., card, virtual, mobile, etc.));
 
(ii)           accept any form of payment or payment product (including for the
avoidance of doubt mobile payment devices) in any Company Channel; and
 
(iii)          subject to Section 4.10(c), participate in rewards programs and
promotions by card associations or other Persons for cards not branded with any
of the Company Licensed Marks (e.g., American Express Membership Rewards)
including, but not limited to, general purpose Credit Cards, internet-only
payment products, or internet-only or mobile payment products such as e-wallet,
in any sales channel.
 
(f)            Co-Branded Credit Cards.  In the event the Company desires to
enter into discussions with any third Person to issue a Co-Branded Credit Card,
the Company shall provide notice to the Bank indicating the interest of the
Company to establish the Co-Branded Credit Card program.  The Bank shall have
twenty (20) Business Days following receipt of such notice to notify the Company
whether it wishes to negotiate with the Company with respect to the
establishment of such program.  If the Bank chooses to negotiate with respect to
such Co-Branded Credit Card program, the Company shall negotiate in good faith
with the Bank for a period of ninety (90) days to attempt to arrive at a
definitive agreement with respect to such a program.  If the Parties fail to
enter into such an agreement within such period, then, notwithstanding anything
to the contrary set forth Section 2.2(a) (which, subject to the limitations set
forth in the proviso below, shall thereafter not restrict the offering or
issuance of Co-Branded Credit Cards), the Company shall be free to enter into an
agreement with respect to such program with any other Person; provided, however,
(i) the Company shall not enter into any such agreement unless (****) and (ii)
if the Company fails to enter into such agreement (****) the Company shall once
again follow the procedures set forth in this Section 2.2(f) prior to entering
into such an agreement with a third Person.  If the Company enters into an
agreement with a third Person to issue a Co-Branded Credit Card pursuant to this
Section 2.2(f), the Company shall ensure that (****).
 
2.3           Mobile Technology.  The Company and the Bank intend to be
innovative and market-leading with respect to the methods or devices used to
access Accounts, including mobile phones or tablets.  In the event the Company
shall determine it would be beneficial for the Company Credit Cards to
participate in one or more mobile payments initiatives used in Company Channels,
whether operated by the Bank, the Company or third parties, (****). For purposes
of clarity, the Parties understand that (****). Notwithstanding the foregoing,
the Parties acknowledge that Cardholders may be able to elect to have their
Company Credit Cards participate in a mobile payments initiative, without the
Company’s or the Bank’s consent.  Subject to the foregoing provisions of this
Section 2.3, nothing in this Agreement shall require the Company to participate,
or restrict the Company from participating, in any mobile payments initiative,
which shall be in the Company’s sole discretion.
 
21

--------------------------------------------------------------------------------

ARTICLE III
 
PROGRAM MANAGEMENT AND ADMINISTRATION
 
3.1           Program Objectives.  In performing its responsibilities with
respect to the management and administration of the Program, each Party shall be
guided by the following Program objectives (the “Program Objectives”):
 
(a)           to continue to make credit available to Shoppers in all Company
Channels and credit tiers of Program Eligible Applicants currently served by the
Company through the economic cycle to the maximum extent possible;
 
(b)           to maintain best-in-class servicing for the Program that maximizes
value to the Bank and maintains and enhances the service experience for
Shoppers;
 
(c)           to maintain visibility into and influence over risk management and
other key program policies in a manner that benefits each of the Company and the
Bank consistent with Applicable Law and the terms of this Agreement;
 
(d)           to drive incremental value to the Program using the capabilities
of both the Company and the Bank;
 
(e)           to seamlessly transition through the Launch and Conversion;
 
(f)            to operate the Program in a manner that provides each Party with
a reasonable return; and
 
(g)           to seamlessly integrate with the Company’s strategic marketing
plan and promotional cadence.
 
3.2           Committees.
 
(a)           Establishment of Committees.  The Company and the Bank hereby
establish three committees to, in addition to the Managers (described in Section
3.3(a) below), oversee and review the conduct of the Program pursuant to this
Agreement and perform any other action that, pursuant to any express provision
of this Agreement (including Section 3.2(d)(ii)(D)), requires the committee’s
action: (i) a Strategic Operating Committee (the “Strategic Operating
Committee”), (ii) a Program Integration Committee (the “Integration Committee”)
and (iii) a Marketing Committee (the “Marketing Committee”).  After the
integration is completed, as determined by the Strategic Operating Committee,
the Strategic Operating Committee shall take action to dissolve the Integration
Committee.
 
22

--------------------------------------------------------------------------------

(b)           Composition of Committees.  The Strategic Operating Committee
shall consist of eight (8) members, of whom four (4) members shall be nominated
by the Company and four (4) members shall be nominated by the Bank.  The
Integration Committee shall consist of eight (8) members, of whom four (4)
members shall be nominated by the Company and four (4) members shall be
nominated by the Bank. The Marketing Committee shall consist of six (6) members,
of whom three (3) members shall be nominated by the Company and three (3)
members shall be nominated by the Bank. One (1) of each Party’s designees to the
Marketing Committee shall be the Program Manager.  Any member nominated to any
such committee by the Company is herein referred to as a “Company Designee” and
any member nominated to any such committee by the Bank is herein referred to as
a “Bank Designee”.  The initial Company Designees and Bank Designees to the
Strategic Operating Committee, the Integration Committee and the Marketing
Committee will be the Persons specified in Schedule 3.2(b).  Each Party shall at
all times have as one of its designees on the Strategic Operating Committee the
Person with overall responsibility for the performance of the Program within his
or her respective corporate organization, which in the case of the Bank, shall
be the Chief Client Officer of the Credit Card business of the Bank.  The Bank
and the Company may each substitute its designees to the Strategic Operating
Committee, the Integration Committee or the Marketing Committee from time to
time so long as its designees continue to satisfy the above requirements,
provided that, each Party shall provide the other Party with as much prior
notice of any such substitution as is reasonably practicable under the
circumstances.
 
(c)           Certain Functions of the Managers and Committees.
 

(i)
The Managers shall:

 
(A)         review collection strategies and collection metrics, change to which
shall be made only in accordance with Section 4.6(g);
 
(B)          review customer service, collections and other servicing
performance and reporting aspects of the Program against SLAs and other
requirements of this Agreement;
 
(C)          review compliance with Applicable Law, the Risk Management
Policies, the Collections Policies, Operating Procedures and other Program
operations and procedures
 
(D)         subject to Section 4.5(a) and Section 7.2(e), review and approve the
design, form and content of Credit Card Documentation and Solicitation
Materials, and any changes thereto, with the design form and non-customizable
content of such Credit Card Documentation and Solicitation Materials subject to
the Specifications Book;
 
(E)          manage the day-to-day operation of the Program; and
 
(F)          carry out such other tasks as are assigned to it by this Agreement
or jointly by the Parties.
 
The items referred to in clauses (A) through (F) above are collectively referred
to herein as “Manager Matters”.
 
23

--------------------------------------------------------------------------------

(ii)
The Strategic Operating Committee shall:

 
(A)         evaluate and approve (or fail or decline to approve) any changes to
the Operating Procedures that would result (****) ; provided, however, that the
Bank may institute temporary changes to the Operating Procedures (other than
chargebacks) to mitigate exigent fraud perpetration without such evaluation and
approval by the Strategic Operating Committee upon notification to the Strategic
Operating Committee of such temporary changes with any such temporary changes
being reversed immediately after the threat of such fraud perpetration has been
contained, unless the Strategic Operating Committee approves such changes for
implementation on a permanent basis;
 
(B)          evaluate and approve (or fail or decline to approve) changes to the
Account terms set forth on Schedule 4.7(a), and the terms of Approved Ancillary
Products; and review changes to any other Account terms;
 
(C)          review changes to the Collections Policies to the extent provided
in Section 4.6(g) and review and approve changes to the Risk Management
Policies. Notwithstanding the foregoing, the Bank may institute temporary
changes to the Risk Management Policies to mitigate exigent fraud perpetration
without such evaluation and approval by the Strategic Operating Committee upon
notification to the Company’s Manager and the Strategic Operating Committee of
such temporary changes, with any such temporary changes being reversed
immediately after the threat of such fraud perpetration has been contained,
unless the Strategic Operating Committee approves such changes for
implementation on a permanent basis;
 
(D)         evaluate and approve (or fail or decline to approve) new Credit
Cards or Approved Ancillary Products (including the terms and conditions and
pricing of such products or services), and the policies (and any changes
thereto) governing the type of Company Credit Card to be issued to Persons
applying for Company Credit Cards, or other payment products, as part of the
Program;
 
(E)          review changes to the Program Privacy Policy, provided, that, the
Program Privacy Policy shall comply with the requirements of Section 6.2(g);
 
(F)          evaluate and approve (or fail or decline to approve) ongoing new
product and Value Proposition development;
 
(G)          review actual and projected Program performance;
 
(H)          evaluate and approve (or fail or decline to approve) changes to the
SLAs applicable to the Program;
 
(I)           monitor activities of competitive programs and identify
implications of market trends;
 
(J)           approve the use of any third Person(****); provided that, if the
Company does not approve the use of any such third party, (****) and provided
further that, under no circumstances will the Company (****);
 
24

--------------------------------------------------------------------------------

(K)         evaluate and approve any changes to the chargeback provisions set
forth on Schedule 8.5;
 
(L)          approve the use of any offshore location (****); and
 
(M)        carry out such other tasks as are assigned to it by this Agreement or
jointly by the Parties.
 
The items referred to in clauses (A) through (M) above are collectively referred
to herein as “SOC Matters”.
 

(iii)
The Marketing Committee shall:

 
(A)         develop, approve and implement the initial Marketing Plan and
review, approve and implement any subsequent Marketing Plans;
 
(B)          coordinate and review the marketing activities (including review of
the design and operation of Program Websites) and marketing performance for the
Program through oversight of the implementation of Marketing Plans;
 
(C)          evaluate ongoing new product and Value Proposition development for
recommendation to the Strategic Operating Committee;
 
(D)         monitor performance of marketing initiatives;
 
(E)          establish and approve (or fail or decline to approve) additional
marketing initiatives and terms for employees of the Company and its Affiliates;
 
(F)          direct ongoing research and in-market testing in order to maximize
relevance, appeal and productivity of Account acquisition and usage development
programs; and
 
(G)          carry out such other tasks as are assigned to it by this Agreement
or jointly by the Parties.
 
The items referred to in clauses (A) through (H) above are collectively referred
to herein as “Marketing Committee Matters”.
 

(iv)
The Integration Committee shall be responsible for:

 
(A)         periodically reviewing the status of technical and operational
integration of the Program and progress toward Conversion in accordance with the
Integration Plan;
 
(B)          overseeing implementation of the Integration Plan;
 
(C)          reviewing changes made in the integration process of the Program
and ensuring such changes are consistent with the Integration Plan or otherwise
mutually agreed by the parties; and
 
25

--------------------------------------------------------------------------------

(D)          all other matters that the parties agree should be reviewed by the
Integration Committee.
 
The items referred to in clauses (A) through (D) above are collectively referred
to herein as “Integration Matters”.  Notwithstanding the foregoing, all
decisions of the Integration Committee shall be limited to ministerial aspects
of the integration process and implementation of Integration Matters set forth
in the Integration Plan or otherwise mutually agreed by the parties, and any
material integration-related issues shall not be considered Integration Matters
and shall instead be referred by the Integration Committee to the Managers or
the Strategic Operating Committee for decision.
 
(d)           Proceedings of Committees.
 
(i)            Meetings and Procedural Matters.  The Strategic Operating
Committee shall meet (in person, telephonically or by video conference) not less
frequently than monthly, provided that, unless otherwise agreed by all Strategic
Operating Committee members, not less than fifty percent (50%) of the meetings
per year shall be in person at the Company’s facilities, and the Strategic
Operating Committee shall meet not less than four (4) times per year.  In
addition, any member of the Strategic Operating Committee may call a special
meeting by delivery of at least five (5) Business Days’ prior notice to all of
the other members of the Strategic Operating Committee, which notice shall
specify the purpose for such meeting and contain all materials which are the
subject of such meeting.  Except to the extent expressly provided in this
Agreement, the Strategic Operating Committee shall determine the frequency,
place (in the case of meetings in person) and agenda for its meetings, the
manner in which meetings shall be called and all procedural matters relating to
the conduct of meetings and the approval or disapproval of matters thereat.  The
Integration Committee shall meet (in person or telephonically) on a regular
basis at such frequency as the parties shall agree.  In addition, any member of
the Integration Committee may call a special meeting by delivery of at least
five (5) Business Days’ prior notice to all of the other members of the
Integration Committee, which notice shall specify the purpose for such meeting
and contain all materials which are the subject of such meeting.  Except to the
extent expressly provided in this Agreement, the Integration Committee shall
determine the frequency, place (in the case of meetings in person) and agenda
for its meetings, the manner in which meetings shall be called and all
procedural matters relating to the conduct of meetings and the approval or
disapproval of matters thereat.  The Marketing Committee shall meet (in person,
telephonically, or by video conference) not less frequently than monthly;
provided that, unless otherwise agreed by all Marketing Committee members, not
less than fifty percent (50%) of the meetings per year shall be in person at the
Company’s facilities, and the Marketing Committee shall meet not less than three
(3) times per year.  In addition, any member of the Marketing Committee may call
a special meeting by delivery of at least five (5) Business Days’ prior notice
to all of the other members of the Marketing Committee, which notice shall
specify the purpose for such meeting and contain all materials which are the
subject of such meeting.  Except to the extent expressly provided in this
Agreement, the Marketing Committee shall determine the frequency, place (in the
case of meetings and in person) and agenda for its meetings, the manner in which
meetings shall be called and all procedural matters relating to the conduct of
meetings and the approval or disapproval of matters thereat.  In the case of any
regularly scheduled meeting of the Marketing Committee or Strategic Operating
Committee, any materials which are the subject of such meeting shall be
distributed to all members of the Marketing Committee no later than forty-eight
hours prior to the time of such meeting, to all members of the Strategic
Operating Committee no later than five (5) Business Days prior to date of such
meeting and to all members of the Integration Committee no later than
forty-eight (48) hours prior to the time of such meeting.  The Managers shall
operate in accordance with Section 3.3(a).
 
26

--------------------------------------------------------------------------------

(ii)            Actions.
 
(A)         As it relates to Program Decision Matters, except as provided
otherwise below with respect to Company Matters and Bank Matters, all decisions
of the Relevant Decision Maker shall be unanimous decisions, with each Party
having one vote (which may be allocated to any designee of such Party on such
committee (and which designee may be changed with respect to any matter under
consideration without prior notice to the other Party so long as only one
designee of each Party shall vote on each matter), in the case of SOC Matters,
Integration Matters or Marketing Committee Matters, or by unanimous approval of
the Managers in the case of Manager Matters.  A quorum, consisting of at least
one (1) member (or permitted substitute or delegate) from each of the Bank and
the Company, must be present to transact business at any meeting of any
committee.
 
(B)          If the Relevant Decision Maker fails to approve any Program
Decision Matter by the required unanimous approval of each Party’s voting
committee member, or the Managers, as the case may be (an “Unapproved Matter”)
within ten (10) Business Days after the relevant initial vote, or in the case of
the Managers, the date of disagreement concerning a Manager Matter, then, in the
case of an Unapproved Matter which is a Manager Matter, an Integration Matter or
a Marketing Committee Matter, the Strategic Operating Committee shall in good
faith attempt to resolve such matter.  Any such resolution by the Strategic
Operating Committee shall be deemed to be the action and approval of the
Relevant Decision Maker for purposes of this Agreement.  If after ten (10)
Business Days, the Unapproved Matter remains unresolved by the Strategic
Operating Committee, or in the case of an Unapproved Matter which is a SOC
Matter, the failure to obtain the unanimous approval of the Strategic Operating
Committee shall constitute a deadlock.  In the event of a deadlock, the final
decision shall rest with the Company in the case of Company Matters and with the
Bank in the case of Bank Matters.  If a deadlock should occur with respect to an
Unapproved Matter that is neither a Company Matter nor a Bank Matter, such
Program Decision Matter shall remain open and the then-current practice shall
continue until the Parties mutually agree otherwise.
 
(C)          Notwithstanding anything to the contrary contained herein, the Bank
shall not override any vote of the Company Designees of any Relevant Decision
Maker in a way that would result in any aspect of the Program being more onerous
or less beneficial to the Cardholders or the Company than Comparable Partner
Programs unless (i) the Bank’s position on the issue is required by Applicable
Law and (ii) the Bank adopts and certifies to the Company that it has adopted,
the same position with respect to each of its and its Affiliates’ other Credit
Card programs and portfolios that are similarly impacted by such Applicable Law
or to which such Applicable Law could similarly be applied.
 
27

--------------------------------------------------------------------------------

(D)          Any disagreement, controversy, dispute or claim arising out of or
relating to this Agreement regarding any matter other than a Program Decision
Matter, including any dispute regarding the interpretation of any provision of
this Agreement with respect to the performance by either party hereunder (any
such disagreement, controversy, dispute or claim, a “Dispute”), shall not be
subject to the provisions of Section 3.2(d)(ii)(B), but shall be instead subject
to the provisions of this Section 3.2(d)(ii)(D).  Any Dispute among the Parties
(including any dispute regarding any amount payable hereunder) shall be
submitted to the Strategic Operating Committee.  The Strategic Operating
Committee shall in good faith attempt to resolve such matter.  If the Strategic
Operating Committee fails to resolve the Dispute by unanimous agreement of each
Party’s voting Strategic Operating Committee member within thirty (30) Business
Days after such Dispute is submitted, then the Parties shall be free to exercise
all legal and equitable rights in respect of such Dispute. Upon resolution of a
Dispute by the Strategic Operating Committee relating to a payment to be made
pursuant to this Agreement, the Party responsible for such payment shall make
such payment (in such amount as determined by the Strategic Operating Committee)
no later than five (5) Business Days following such resolution plus interest at
the Prime Rate on any amount due computed from and including the date such
amount should have been paid pursuant to this Agreement through and excluding
the date of payment. This provision shall not limit either Party’s right to
obtain any provisional remedy, including, without limitation, specific
performance or injunctive relief from any court of competent jurisdiction, as
may be necessary, in the aggrieved Party’s sole discretion, to protect its
rights under this Agreement or to institute formal proceedings prior to the
expiration of the dispute resolution period referred to in this Section
3.2(d)(ii)(D) to avoid the expiration of any applicable limitations period or to
preserve a superior position with respect to other creditors.
 
(e)           Company Matters.  In accordance with and subject to this Section
3.2(e), the Company shall have the ultimate decision making authority with
respect to any Unapproved Matters in respect of the following matters (the
“Company Matters”):
 
(i)             the look, feel, marketing content and design, and changes
thereto, of Company Credit Cards, Credit Card Documentation, the Program
Website, any Program related social media pages or “apps,” Solicitation
Materials or other communications to Cardholders, Bank Program Materials,
Company Program Materials, and Account Documentation (except for other content
thereof, form and content or the content of any Value Proposition materials that
is required to comply with Applicable Law and the use therein of Bank Licensed
Marks) and collateral aesthetics of any of the foregoing, subject in each case
to the requirements imposed by the Specifications Book and format requirements
imposed by Bank System limitations applicable uniformly to the Bank’s Comparable
Partner Programs;
 
28

--------------------------------------------------------------------------------

(ii)            the Marketing Plan, the marketing and promotion of the Program,
and the usage of the Marketing Fund subject to Sections 5.2(b), 5.2(e) and
5.6(d);
 
(iii)          except as otherwise provided with respect to the Company’s
commitments in (****);
 
(iv)          the approval of any (****) and, in each case, the approval of any
(****) in respect thereof, proposed by the Bank (provided that, (****) are
acceptable to both Parties);
 
(v)           the administration (****) , including the implementation of (****)
or any other (****) in accordance with Section 4.6(a), determination of (****)
and on the (****) ;
 
(vi)          approval of the provision of any (****) ;
 
(vii)         the addition of any (****) ;
 
(viii)        any changes to previously approved uses of (****) ;
 
(ix)           (****) (other than as required to comply with Applicable Law or
to service the Accounts);
 
(x)            any changes to the Company’s (****) ; and
 
(xi)           the terms and provisions of any (****) except as set forth (****)
or as otherwise required to comply with Applicable Law.
 
(f)            Bank Matters.  In accordance with and subject to this Section
3.2(f), the Bank shall have the ultimate decision making authority with respect
to any Unapproved Matters in respect of the following matters (the “Bank
Matters”):
 
(i)            changes to (****) ;
 
(ii)           changes in (****) ;
 
(iii)          changes to (****) ;
 
(iv)          subject to (****) ;
 
(v)           the (****) ;
 
(vi)          any changes to (****) ;
 
(vii)         except as otherwise provided (****) ;
 
29

--------------------------------------------------------------------------------

(viii)        with respect to (****) ;
 
(ix)           the content of (****) ; and
 
(x)            the terms and conditions of (****).
 
3.3           Program Relationship Managers; Program Team.
 
(a)           The Company and the Bank shall each appoint one full-time employee
as Program relationship manager (each, a “Manager”).  The Managers shall
exercise day-to-day operational oversight of the Program, including the review,
execution and/or approval (or disapproval) of all Manager Matters, and
coordinate the partnership efforts between the Company and the Bank, shall
report to the designees on the Marketing Committee and Strategic Operating
Committee of the Party appointing such Manager and shall conduct their Program
responsibilities in accordance with the actions and decisions of the Strategic
Operating Committee made in compliance with the provisions of this Agreement. 
Managers will collaborate to determine regular meeting dates, reporting
requirements, management processes, and critical business issues that should be
brought to the Strategic Operating Committee in accordance with Section
3.2(d)(ii)(B).  The Managers shall evidence approval of any Manager Matter by a
writing signed by each Manager.  The Managers shall also execute the annual
business plan for the Program.  The Company and the Bank shall endeavor to
provide stability and continuity in the Manager positions and each Party’s other
Program personnel.
 
(b)           The initial Manager of the Company is set forth in Schedule 3.3.
 
(c)           The initial Manager of the Bank is set forth in Schedule 3.3.  The
Bank’s Manager’s (****) compensation shall (****). With respect to future Bank
Manager candidates, the Bank shall seek to propose candidates with substantial
Program relevant experience, including experience with the retail businesses,
private label credit card programs, ecommerce initiatives, comparable customer
demographics and loyalty programs.  (****)  The Bank shall regularly consult
with the Company regarding the performance of the Bank’s Manager and shall
consider in good faith any issues of concern raised by the Company with respect
to the Bank’s Manager.
 
(d)           The Bank shall maintain a Program team having Competitive
expertise and experience and meeting the requirements and specifications set
forth in Schedule 3.3.  No member of the Bank’s Program team shall be reassigned
to any program operated by the Bank or any of its Affiliates pursuant to any
agreement or arrangement with any Comparable Partner Program, including those
listed in Schedule 1.1(c), without the approval of the Company, until one (1)
year following the expiration or termination of this Agreement.  For purposes of
this Section 3.3(d), the program pursuant to the Zale Program Agreement shall
not be considered a Comparable Partner Program.
 
(e)           The Bank shall make available to the Program the resources
identified on Schedule 3.3(e) (collectively, the “Key Program Management
Resources”).  The Bank shall endeavor to provide stability and continuity in its
Key Program Management Resources.  The Bank shall notify the Company promptly in
the event any of its Key Program Management Resources shall cease to act as
such.  The Bank shall regularly consult with the Company regarding the
performance of its Key Program Management Resources and shall consider in good
faith any issues of concern raised by the Company with respect to its Key
Program Management Resources.
 
30

--------------------------------------------------------------------------------

(f)            The parties shall work in good faith to establish by mutual
agreement appropriate protocols not inconsistent with the terms of this
Agreement to the extent reasonably necessary to facilitate the management of the
Program.
 
3.4           Firewalls.
 
(a)           Except as otherwise approved by the Company in writing, the Bank’s
Key Program Management Resources shall (****) (****).
 
(b)           The Bank shall not use any Confidential Information of the Company
for the benefit of any other product or program owned or operated by the Bank or
any of its Affiliates except as expressly permitted in this Agreement.
 
ARTICLE IV
 
PROGRAM OPERATIONS
 
4.1           Operation of the Program.  (a) The initial Operating Procedures
applicable to various aspects of the operation of the Program shall be the
operating procedures attached hereto as Schedule 4.1.  Changes to such Operating
Procedures shall be made as provided in Section 3.2(c)(ii)(A) provided that,
with respect to any changes to Operating Procedures implemented pursuant to that
Section, the Company shall be afforded sufficient time to implement any such
change in a commercially reasonable manner.
 
(b) Each of the Parties hereto shall perform its obligations under this
Agreement (i) in compliance with the terms and conditions of this Agreement, the
Operating Procedures and other policies, procedures and practices, adopted
pursuant to this Agreement, (ii) in good faith, (iii) in accordance with
Applicable Law and (iv) in a manner consistent with the Program Objectives.
 
4.2           Certain Responsibilities of the Company.  In addition to its other
obligations set forth elsewhere in this Agreement, the Company agrees that
during the Term and continuing until the end of the Termination Period it shall
either itself, through Affiliates, or through Service Providers approved, where
applicable, in accordance with this Agreement:
 
(a)           in accordance with the Marketing Plan, solicit new Accounts
through display in Company Channels of Solicitation Materials and of
Applications provided by the Bank, and, to the extent set forth herein, provide
a link to the Program Website and otherwise administer all marketing initiatives
in the Company Channels in accordance with such Marketing Plan;
 
(b)          develop, implement and administer the Marketing Plan in accordance
with this Agreement;
 
31

--------------------------------------------------------------------------------

(c)           in accordance with Section 4.6(a), utilize Instant Credit and, to
the extent approved by the Strategic Operating Committee, Real-Time Prescreen
procedures in Company Channels in which the Bank makes such Instant Credit
available, and provide Prequalification Requests wherever Instant Credit is
available;
 
(d)           implement in a timely manner the aspects of the Integration Plan
for which the Company is responsible;
 
(e)           receive In-Store Payments, subject to reimbursement from the Bank
for the processing of such payments as provided in this Agreement;
 
(f)            process authorized Transactions in accordance with this Agreement
and the Operating Procedures;
 
(g)           maintain adequate Systems and other equipment and facilities
necessary for carrying out the Company’s obligations under this Agreement;
 
(h)           train the Company’s and its Affiliates’ sales and other personnel
regarding the Program, using training materials developed by the Company and
approved by the Bank;
 
(i)            share with the Bank seasonal marketing plans, or such portions
thereof as are reasonably necessary for the purpose of allowing the Bank to
comply with its obligations hereunder (including for clarity, its obligations in
Schedule 7.3);
 
(j)            ensure the compliance of all Retail Merchants, other than the
Company, with the obligations of the Company under the provisions hereof.
 
4.3           Certain Responsibilities of the Bank.  The Bank shall provide
(****) either itself, through Affiliates, or through Service Providers approved,
where applicable, in accordance with this Agreement, the services, materials and
personnel necessary to operate the Program and to maintain, administer, service
and collect on the Company Credit Cards issued pursuant hereto, in accordance
with this Agreement and the Operating Procedures and any Marketing Plan in
effect from time to time.  In furtherance of the foregoing, in addition to its
other obligations set forth elsewhere in this Agreement, the Bank agrees that
during the Term and continuing until the end of the Termination Period it shall:
 
(a)           cooperate in the development and administration of the Marketing
Plan, implement its obligations under the Marketing Plan in Bank channels,
solicit new Accounts in all channels (without limiting the Company’s obligations
in Section 4.2(a)), including all solicitation provided for in the Marketing
Plan;
 
(b)           review and process Prequalification Requests and Applications in
accordance herewith and in accordance with the Risk Management Policies and the
Operating Procedures;
 
(c)           prepare, process and deliver an adequate supply of Bank Program
Materials in accordance with the terms of this Agreement;
 
32

--------------------------------------------------------------------------------

(d)           comply (and cause its applicable Affiliates to comply) with the
terms of the Credit Card Agreements, the Program Privacy Policy and all
Cardholder opt-ins and opt-outs;
 
(e)           implement pre-screened Application programs in accordance with the
Marketing Plans;
 
(f)            maintain call centers and call center personnel necessary and
adequate to respond to inquiries from Cardholders, including in accordance with
Section 4.11(a) and Section and Schedule 7.3, and with operating hours for the
call centers related to the program as set forth in Schedule 7.3; address
billing related claims and adjustments (including by making finance charge and
late fee reversals), establish new Accounts, authorize transactions, and assign,
increase and decrease credit lines, all in accordance with the terms of this
Agreement, the Risk Management Policies and the Operating Procedures;
 
(g)           authorize or deny requests for authorization of transactions
initiated with Company Credit Cards in accordance with this Agreement and the
Risk Management Policies, including through real-time, immediate Application
decisioning and extension of credit to qualifying Persons for real-time
purchases by such Persons;
 
(h)           extend credit on newly originated and existing Accounts and fund
Cardholder Indebtedness in accordance with this Agreement and the Risk
Management Policies;
 
(i)            undertake required credit bureau reporting;
 
(j)            implement in a timely manner the aspects of the Integration Plan
for which the Bank is responsible;
 
(k)           process authorized Transactions, remittances from Cardholders and
credit balance refunds in accordance with the Operating Procedures and
Applicable Law;
 
(l)            maintain adequate Systems, and other equipment and facilities
necessary or appropriate for carrying out the Bank’s obligations under the
Program, including satisfaction of the online and POS response time
requirements, System uptime requirements and System maintenance procedures (and
limitation thereon) specified in this Agreement;
 
(m)          provide training of personnel of the Company and its Affiliates
regarding the Program, including by (A) promptly review and provide feedback on
training materials prepared by the Company and approved by the Bank’s Manager;
and (B) conducting direct training sessions for Company management and sales
training personnel on an annual basis or more frequently as requested by the
Company;
 
(n)           ensure that the Bank Program Materials, the Solicitation Materials
and any other documentation used in connection with the Program, including, in
each case, the design thereof, comply with the requirements of Applicable Law
except with respect to any aspect thereof that has been determined at the
direction of the Strategic Operating Committee based on the Company’s exercise
of its right to break a deadlock with respect to an Unapproved Matter based on
the status of that Unapproved Matter as a Company Matter;
 
33

--------------------------------------------------------------------------------

(o)           provide all necessary support services to ensure the Program is
fully operational in accordance with Applicable Law and the requirements of this
Agreement;
 
(p)           provide field support, including activities (including associate
training) related to Launch, new store, and special events and sharing best
practices on in-store execution;
 
(q)           handle collection and recovery efforts in respect of Accounts and
the servicing of Accounts in accordance with the Bank’s policies and practices
applicable to the Program from time to time, the terms of this Agreement,
including the Program Objectives, and Applicable Law;
 
(r)            provide personnel dedicated exclusively to the Program to the
extent set forth in Section 3.3 and provide other customer-facing personnel to
the extent set forth in Section 7.2(d); and
 
(s)            actively participate in the Company’s peak and holiday sales
planning, monitoring and support meetings.
 
4.4           Ownership of Accounts; Account Documentation.
 
(a)           Except to the extent of the Company’s ownership of the Company
Licensed Marks and its option to purchase the Program Assets under Section 17.2
hereof, and without limiting the Company’s right to review and approve the form
and content of the Credit Cards and Bank Program Materials pursuant to Section
4.5 hereof, the Bank shall be the sole and exclusive owner of all Accounts and
Account Documentation and shall have all rights, powers, and privileges with
respect thereto as such owner; provided that, the Bank shall exercise such
rights consistent with the provisions of this Agreement and Applicable Law.  All
purchases of goods and services in connection with the Accounts and the
Cardholder Indebtedness shall create the relationship of debtor and creditor
between the relevant Cardholder and the Bank, respectively.  The Company
acknowledges and agrees that (i) it has no right, title or interest (except for
its right, title and interest in the Company Licensed Marks and the option to
purchase the Program Assets under Section 17.2) in or to, any of the Accounts or
Account Documentation or any proceeds of the foregoing, and (ii) the Bank
extends credit directly to Cardholders.  As between the Company and the Bank,
subject to the Bank’s chargeback rights in Sections 8.5 and 8.6, all credit
losses, including fraud, credit, deceased, bankruptcy, or unauthorized
transactions on Accounts, other than losses from Employee Fraud of the Company’s
employees, shall be borne solely by the Bank without recourse to the Company.
 
(b)           Except as expressly provided herein, the Bank shall be entitled to
(i) receive all payments made by Cardholders on Accounts, (ii) retain for its
account all Cardholder Indebtedness and all other fees and income authorized by
the Credit Card Agreements and collected by the Bank with respect to the
Accounts and Cardholder Indebtedness, and (iii) retain for its account all
income from selling Approved Ancillary Products as shall have been authorized by
Section 5.5(b) or approved by the Strategic Operating Committee in connection
with the approval of the offering of such Approved Ancillary Products.  For the
avoidance of doubt, the Company shall retain all revenues it receives from all
Inserts (other than any Inserts promoting the Company Credit Cards or Approved
Ancillary Products that the Company may permit to be produced and distributed in
accordance with the Marketing Plan).
 
34

--------------------------------------------------------------------------------

(c)           The Bank shall fund all Cardholder Indebtedness on the Accounts.
 
(d)           The Bank shall have the exclusive right to effect collection of
Cardholder Indebtedness and shall notify Cardholders to make payment directly to
it in accordance with its instructions.  The Company grants to the Bank a
limited power of attorney (coupled with an interest) to sign and endorse the
Company’s name upon any form of payment that may have been issued in the
Company’s name in respect of any Account.  The Bank shall, and shall ensure that
any third party collectors, minimize the usage of the Company Licensed Marks or
other names or marks of the Company in any collections efforts.
 
(e)           Notwithstanding the foregoing, the Company shall, on behalf of the
Bank, accept payments made with respect to an Account in a physical store
Company Channel as provided in Section 8.3.
 
4.5           Branding of Accounts/Company Credit Cards/Credit Card
Documentation/Solicitation Materials.
 
(a)           Bank Program Materials.
 
(i)            The Bank shall be responsible for designing (subject to the
Company’s design requirements to the extent not inconsistent with requirements
imposed by the Specifications Book and format requirements imposed by Bank
System limitations applicable uniformly to the Bank’s and its Affiliates’
partnership credit card portfolios), developing, preparing, producing and
delivering, (****) , all Credit Card Documentation, the Program Privacy Policy,
all servicing communications and all required legal disclosures used in
connection with the Program (collectively, the “Bank Program Materials”).
Subject to Applicable Law, (1) the Company shall have final approval rights over
(****) , and as between the parties, shall own all rights in same.
 
(ii)           The Bank shall replace any lost, stolen or mutilated Credit Cards
at the Cardholder’s request.
 
(iii)          At the Company’s request the Bank shall, to the extent permitted
by Applicable Law and consistent with the Bank’s card issuance policies and the
Specifications Book, each applied consistently to the Bank’s and its Affiliates’
private label card programs, reissue a Company Credit Card to each Cardholder
meeting criteria specified in the Marketing Plan or determined by the Strategic
Operating Committee (which may include shopping behavior, customer profiles or
geographic location), in each case in replacement of such Cardholder’s
then-existing Credit Card.  Notwithstanding the provisions of Section (****).
 
(iv)          In the event the Parties launch a Co-Branded Credit Card, the Bank
shall, at the Company’s request, provide Co-Branded Credit Cards that are in
compliance with the specifications developed by EMVCo for the secure acceptance
and processing of Credit Cards; provided that, if the specifications developed
by EMVCo become prevalent features in Comparable Partner Programs in the
aggregate, the Bank shall incorporate such specifications at the request of the
Company in the Company Credit Cards even in absence of launch of a Co-Branded
Credit Card; and provided, further, that the Company shall (****).
 
35

--------------------------------------------------------------------------------

(v)           Subject to Section 4.5(d) and, after the Effective Date, Section
7.2(e), the Bank shall (A) provide the Company’s Manager an opportunity to
review the design, format, marketing content and other content specific to the
Program and the look and feel of all Bank Program Materials and (****) provided,
further, that following the Effective Date, with respect to Bank Program
Materials other than those of a type referred to in Schedule 4.5(a)(v), the
Bank’s obligation to permit review of Bank Program Materials other than those of
a type referred to in Schedule 4.5(a)(v) shall be limited to (****) provided,
however, that with respect to Bank Program Materials proposed to be used
commencing on the Effective Date, the Bank shall use commercially reasonable
efforts to provide proposed copies thereof within(****) provided, further,
however, that with respect to servicing communications, the Bank shall use its
reasonable best efforts to provide the (****). Any disagreements with respect to
format, design or content of the Bank Program Materials subject to the Company’s
approval shall be resolved in accordance with Section 3.2.
 
(b)           Company Program Materials.
 
(i)             Except as otherwise provided in the Marketing Plan, the Company
shall be responsible for designing, developing, preparing and producing (subject
to the Bank’s rights with respect thereto pursuant to Section 3.2(f), and
subject to the requirements imposed by the Specifications Book and format
requirements imposed by Bank System limitations applicable uniformly to the
Bank’s Comparable Partner Programs), and for the systemic transmission of data
to support the delivery to the Bank of, all Company Inserts, Solicitation
Materials and advertising copy and scripts (collectively the “Company Program
Materials”); provided that, the Bank shall be responsible for ensuring that all
Company Program Materials comply with Applicable Law except with respect to any
aspect thereof that has been determined at the direction of the Strategic
Operating Committee based on Company’s exercise of its right to break a deadlock
with respect to an Unapproved Matter based on the status of that Unapproved
Matter as a Company Matter.
 
(ii)            Subject to Section 4.5(d), the Company shall provide the Bank’s
Manager an opportunity to review (and, to the extent provided in clause (i)
above, approve) all Company Program Materials, including for compliance with
Applicable Law, and the Bank’s Manager shall review such Company Program
Materials in a timely manner (but in no event later than five (5) Business Days
from receipt by the Bank) and taking into account the Company’s production
calendar; provided, however, that the Bank’s Manager shall have not less than
thirty (30) Business Days to review Company Program Materials to be used on the
Effective Date.  Any disagreements with respect to the format, design or content
of the Company Program Materials shall be resolved in accordance with Section
3.2.
 
36

--------------------------------------------------------------------------------

(c)           In the event that pursuant to the review process for Bank Program
Materials and Company Program Materials, as applicable, the Bank’s Manager or
the Company’s Manager identifies any changes to the Bank Program Materials or
Company Program Materials, the other Manager shall either cause such changes to
be made to such Bank Program Materials or Company Program Materials, as
applicable, or, if the Managers are unable to resolve any dispute with regard to
such Bank Program Materials or Company Program Materials, either Manager may
refer any disagreement regarding such proposed changes to the dispute resolution
processes of Section 3.2.
 
(d)           Prior to the Effective Date, the Company’s Manager and the Bank’s
Manager shall mutually approve an advertising guide with respect to certain
frequently used Bank Program Materials or Company Program Materials (including
customer service communications templates) agreed to by the Managers (as amended
from time to time by mutual agreement of the Managers, the “Advertising
Guide”).  The Company and the Bank agree that all Bank Program Materials or
Company Program Materials addressed in the Advertising Guide and produced by the
Company or the Bank, as applicable, shall conform with the requirements of the
Advertising Guide, except as otherwise approved by the Bank or the Company.  The
Advertising Guide will establish the parameters of when such designated Company
Program Materials or Bank Program Materials can be utilized.  Once the Bank
approves uses of Company Program Materials or Bank Program Materials, including
as set forth in the Advertising Guide, through the end of the Term, they may be
re-used by the Company for (****) without being re-submitted for the Bank’s
review, provided that the Company does not change the Company Program Materials
or Bank Program Materials in any way, including the purpose for which the
Company Program Materials or Bank Program Materials are used, and subject to
changes in Applicable Law that, in the Bank’s sole discretion, would necessitate
additional review and approval by the Bank, it being understood that the Bank
shall notify the Company of any changes in Applicable Law that would necessitate
such additional review and approvals.  In accordance with the Advertising Guide
and the preceding sentence, the Company or the Bank shall be entitled to
disseminate Company Program Materials or Bank Program Materials that are
addressed in and comply with the Advertising Guide (****). The Advertising Guide
will be (****) and Company Program Materials or Bank Program Materials shall be
modified to conform with any changes thereto.
 
4.6           Underwriting and Risk Management.
 
(a)           The Bank shall accept or reject any Application based solely upon
application of the credit criteria contained in the then-current Risk Management
Policies and in accordance with Applicable Law and the definition of “Program
Eligible Applicants”.  Upon satisfaction by an Applicant of the applicable
credit criteria set forth in the Risk Management Policies, Applicable Law and
the definition of “Program Eligible Applicant”, the Bank shall promptly
establish an Account for such Applicant.  (****).
 
(b)           The Bank shall operate the Program in compliance with the Risk
Management Policies and Collections Policies, as such Risk Management Policies
and Collections Policies may be amended from time to time in accordance with the
provisions of this Agreement.  The material elements of the Risk Management
Policies to be in effect as of the Effective Date are attached hereto as
Schedule 4.6(b).  (****) In connection with any proposed change to the Risk
Management Policies, unless otherwise agreed by the Company, the Bank shall
deliver to the Company all of the following information relating to each such
proposed change (****):
 
(****)
 
37

--------------------------------------------------------------------------------

(c)           The Bank shall not implement or require the Company to implement
any significant change to the Risk Management Policies (****) ; provided,
however, that the Bank may in any event implement a change required by
Applicable Law at any time such Applicable Law becomes effective (or in the case
of any Applicable Law already in effect, at any time such Applicable Law is
determined to be required to be applied to the Bank or the Program). The Bank
shall notify the Company in writing at least (****) to a change to the Risk
Management Policies required by Applicable Law, unless the Bank is required by
Applicable Law to implement such change in less than (****) the date on which
the Bank first becomes aware that such a change will likely be required, in
which case the Bank shall provide the Company with notice as soon as practicable
following the date the Bank becomes aware such change will likely be so
required.
 
(d)           (****) the Bank shall comply with the requirements of (****) with
respect to the (****) referred to in such Schedule(****).
 
(e)           The Bank shall perform all commercially reasonable functions in
accordance with the Risk Management Policies to minimize fraud in the Program
due to lost, stolen or counterfeit cards and fraudulent applications.  (****)
 
(f)            The Bank shall consider and propose from time to time (****)
(****).
 
(g)           The Bank shall handle all stages of collections of Accounts in
accordance with the Collections Policies. (****):
 
(****)
 
(h)           (****)
 
4.7           Cardholder Terms.
 
(a)           The terms and conditions of the Accounts set forth on Schedule
4.7(a) originated after the Effective Date shall be, and such terms and
conditions of the Purchased Accounts shall be amended by the Bank effective as
of the Systems Conversion Date (or as soon thereafter as is practicable in
accordance with Applicable Law) to be, the terms and conditions set forth on
Schedule 4.7(a).
 
(b)           (****)
 
38

--------------------------------------------------------------------------------

(c)           Payment Plans.  Commencing on the Effective Date and, subject to
changes thereto as may be approved by the Relevant Decision Maker pursuant to
Article III, throughout the Term and Termination Period, the Bank shall, at its
own expense, offer the “Payment Plans” as provided in Schedule 4.7(c) (except
for any merchant discount to be funded by the Company pursuant to this section
and without limiting Company’s obligations in respect of costs of Solicitation
Materials produced by the Company).  The Bank shall notify the Company in
writing at least thirty (30) days prior to a notification to Cardholders of any
change to features, terms or conditions required by Applicable Law, unless the
Bank is required by Applicable Law to implement such change in less than thirty
(30) days from the date on which the Bank first becomes aware that such a change
will likely be required, in which case the Bank shall provide the Company with
notice as soon as practicable following the date the Bank becomes aware such
change will likely be so required.  The Company and the Bank may each propose
that one or more new Payment Plans not listed in Schedule 4.7(c) shall be
incorporated into the Program, which proposals shall be subject to the approval
of the Strategic Operating Committee.
 
4.8           Program Website; Mobile Apps.
 
(a)           Development of Program Website.  The Bank shall develop and
maintain (and upgrade and enhance, to include any new technology or features
that are used among Comparable Partner Programs), at the Bank’s expense, a
Competitive Company-branded website, which shall include a mobile-optimized
website for access through mobile (including smartphone and tablet) devices (and
mobile applications), providing internet services for Cardholders and potential
Cardholders with the look and feel consistent with the Company’s website subject
to the Specifications Book, which shall be operational commencing with the
Effective Date (the foregoing, the “Program Website”).  All written marketing
content of the Program Website (other than content thereon constituting copies
of or links to Bank Program Materials) shall be deemed Solicitation Materials
subject to review and approval of the Marketing Committee in accordance with the
provisions of Section 4.5.  After the Effective Date, the Bank shall cause the
Program Website to be accessed primarily by means of links from the Company’s
website or links displayed by Internet search engines, as described in the
immediately following sentence, to be inaccessible from Bank-branded websites,
and to contain or otherwise be associated with only such material and links as
shall be approved by the Marketing Committee from time to time.  For clarity,
Bank communications with Cardholders regarding billing, payment or servicing
matters may include links to the Program Website in furtherance of such
matters.  The Company’s website will provide links to the Program Website on:
(i) its home page, (ii) its check-out page, and (iii) such other pages of its
website as the Marketing Committee shall determine from time to time.  The
Program Website shall also include links back to the Company’s website on the
Program Website home page and such other pages as the Marketing Committee shall
determine from time to time.  The Program Website shall include the following
functions, any other features and functionality as are made available by the
Bank or its Affiliates’ on the program websites of any other private label or
private label and co-branded credit card programs (but with respect to private
label and co-branded credit card programs, only those features and functionality
relevant to the private label component thereof) for which the Bank is issuer or
servicer (which features and functionality shall be provided to the Company as
soon as reasonably practicable after becoming available to such other programs,
unless otherwise elected by the Company), and such other functions as may be
approved by the Marketing Committee from time to time (the Program Website and
such functionality, collectively, the “Internet Services”):
 
39

--------------------------------------------------------------------------------

(i)             Applications.  The Program Website shall permit prospective
Applicants to access and submit a Prequalification Request, to access an
Application upon valid determination in accordance with the terms hereof of the
prospective Applicant’s status as a Program Eligible Applicant, to complete and
submit the Application online and receive real-time approvals of such
Application in accordance with the Risk Management Policies and Operating
Procedures and shall operate such that once an Application is approved online,
the related Account shall be immediately available for use online and in all
Company Channels.  Prequalification Requests submitted online that are submitted
by prospective Applicants that the Bank validly determines in accordance with
the terms hereof do not meet the criteria of Program Eligible Applicants shall
be made available in real time to the Company for submission to a Secondary
Program provider.  In the case the Bank validly determines in accordance with
the terms hereof that a Prequalification Request submitted online was submitted
by a Disqualified Shopper, then the Bank will not deliver a real-time decline
but shall instead notify such Disqualified Shopper that there are no
prequalified offers available and the Bank shall subsequently issue an adverse
action letter to such Shopper. Applications submitted online (A) that are
declined in accordance with the Risk Management Policies and Operating
Procedures shall be made available in real-time to the Company and, subject to
Section 2.2(b), any Second-Look Program providers, and (B) that are otherwise
not approved in accordance with the Risk Management Policies will not receive
real-time declines but shall instead be notified that their Application requires
further review.  The Program Website shall only make proactive offers of credit
to potential Cardholders if such potential Cardholders are Program Eligible
Applicants that have already been pre-approved in accordance with the Risk
Management Policies through a pre-screening process; provided that, the Program
Website shall only make proactive offers of credit at such times and in such
manner and through use of such Solicitation Materials as the Company has
previously approved in writing.
 
(ii)           Cardholder Customer Service. From and after the Effective Date,
the Program Website shall provide to Cardholders at least the functionality
described in Schedule 4.8(a)(ii)(A).  The Bank shall use commercially reasonable
efforts to ensure the Program Website provides functionality that is not listed
on Schedule 4.8(a)(ii)(A) to the extent such functionality was provided through
websites of the Company and its Affiliates prior to the date hereof; provided,
that the Company notifies the Bank of any such additional functionality and
provides the Bank with reasonable time after such notice to make such
functionality available on the Program Website; and provided, further, that
Launch shall not be delayed on the basis of the lack of functionality not listed
on Schedule 4.8(a)(ii)(A). Within a commercially reasonable time and no later
than one year after the Company’s request, the Program Website shall provide to
Cardholders the enhanced functionality described on Schedule 4.8(a)(ii)(B).
 
(b)           Performance Standards.  The Bank shall provide the Internet
Services free, in all material respects, from programming errors and defects in
workmanship and materials that impact functionality, accuracy or security of the
Internet Services or the ability of Cardholders to use the Internet Services and
in accordance with Industry Standards.  The Bank shall conform the Program
Website to the performance capabilities, characteristics, functions and other
standards generally applicable to leading private label Credit Card program
websites in addition to those expressly required under this Agreement, and the
Internet Services shall be consistent with the Comparable Partner Programs.
 
40

--------------------------------------------------------------------------------

(c)           Customer Privacy.  The Bank shall ensure that a hyperlink to the
Program Privacy Policy is clearly and prominently posted on the top or bottom of
every page of the Program Website.
 
(d)           Server Condition.  The Bank shall host the Program Website on a
server located in the United States that is in the sole control of the Bank
and/or its Affiliates and shall cause the Program Website to (i) be in good
operating condition, (ii) contain sufficient operating capability to allow
access to the Program Website in compliance with Schedule 7.3, and (iii) operate
within the servicing standards set forth in Schedule 7.3.
 
(e)           Program Website Maintenance.  During the Term of this Agreement
and continuing until the end of the Termination Period, the Bank shall:
 
(i)            ensure that the Program Website is at all times solely under the
control of the Bank and/or its Affiliates (subject to the Company’s rights under
this Agreement) and is hosted solely on a server described in Section 4.8(d) and
shall notify the Company in advance in writing if it intends to change the
server hosting the Program Website; and
 
(ii)           ensure that the Bank or its Affiliates at all times owns all
Systems used in connection with the Internet Services, or has the right to same;
and ensure that the Internet Services and such Systems and Bank-owned content
and the operation thereof do not infringe or violate any Intellectual Property
or other rights of any third party.
 
(f)            Mobile Access to Program Website.  The Bank shall use
commercially reasonable efforts to cause the Program Website and all Internet
Services to be fully accessible from all industry-standard internet browsers
accessed on mobile devices, smartphones and tablets (including those run on iOS
or Android software) and to (i) be in good operating condition, (ii) contain
sufficient operating capability to allow access to such Program Website as
required by Schedule 7.3.
 
4.9           Sales Taxes.  The Company will pay when due any sales or similar
taxes due and payable by it relating to the sale of Goods or Services financed
on Accounts.  The Parties agree that recoveries of sales or similar taxes that
were imposed on the sale of Goods or Services attributable to any Account that
the Bank determines to be non-collectable during the Term of this Agreement
(****).
 
4.10         Value Propositions; Loyalty Programs.
 
(a)           General.  Subject to the terms and conditions hereof, the Company
shall have sole discretion as to whether to offer a Value Proposition to
Cardholders.  The Company shall develop the design, format, and terms and
conditions of the Value Proposition in consultation with the Bank’s Manager and
as approved by the Strategic Operating Committee; provided that, without
limitation of the foregoing, the Bank’s Manager shall have a minimum of thirty
(30) days to review and comment on all such elements of the Value Proposition. 
The Company shall have ultimate decision-making authority with respect to the
Value Proposition and may make any modifications thereto as the Company may
determine from time to time.  For the avoidance of doubt, the Bank may not make
any changes to any element of a Value Proposition without the Company’s
approval; provided that, the Company shall be responsible for ensuring, at its
own cost, that the Value Proposition complies with Applicable Law.  Subject to
Article XVIII, the Bank shall bear no liabilities arising under the Value
Proposition.
 
41

--------------------------------------------------------------------------------

(b)           Value Proposition Support.  The Bank shall be responsible for
accounting and servicing of all rewards under other Value Propositions
associated with the Program, as well as value proposition testing (and reporting
the results of such testing to the Company) as may be reasonably requested by
the Company from time to time; and in the event that the Company makes
modifications to the Value Propositions, the Bank shall also provide, at its
sole cost and expense, functionality to support such modifications; provided,
however, that such accounting servicing and other such modifications shall
require functionality that is compatible with the Bank’s then existing
capabilities available to other clients of the Bank.
 
(c)           Other Programs.  For the avoidance of doubt, the Company and its
Affiliates shall be free to offer, establish, maintain, modify or participate in
any loyalty or rewards program of any type, whether or not related to or
integrated with Company Credit Cards.
 
(****)
 
4.11         Program Competitiveness.
 
(a)           Customer Experience.  The Bank shall ensure that the Program’s
features and functionality shall be Competitive.  In furtherance of the
foregoing, the Bank shall use commercially reasonable efforts to ensure that the
Bank and its Affiliates perform their obligations hereunder at all times in such
a way as to ensure a level of customer service to Cardholders and a consumer
experience to Applicants and Cardholders that is consistent with the Company’s
brand.  The Bank represents that the SLAs set forth on Schedule 7.3 are, as of
the date of this Agreement, competitive in the aggregate with the customer
service level standards provided to the Comparable Partner Programs as of such
date.  Without limiting the foregoing, the Bank shall perform its obligations
hereunder (x) with no less than a reasonable degree of care and diligence, and
(y) with no less care and diligence than that degree of care and diligence
employed by the Bank and its Affiliates with respect to its obligations relating
to the Comparable Partner Programs.  The Bank and its Affiliates and Service
Providers shall perform their respective service obligations hereunder at all
times in such a way as to not disparage or embarrass the Company or its name or
brands.
 
(b)           Marketplace Developments.  Not less than (****) and at such other
times as the Company may request, the (****).  If the Company reasonably
believes that a feature or capability so available in the marketplace would
enhance Program functionality or the Cardholder experience, (****).
 
42

--------------------------------------------------------------------------------

ARTICLE V
 
MARKETING
 
5.1           Promotion of Program.  In accordance with the Marketing Plan, the
Company and the Bank shall cooperate with each other and actively support and
promote the Program to both existing and potential Cardholders.
 
5.2           Marketing Commitment.
 
(a)           (****) (****), the Bank shall credit into a marketing fund
maintained by the Bank an amount equal(****).
 
(b)          The Marketing Fund shall be used, in accordance with the Marketing
Plan, by the Company and its Affiliates, and to the extent approved by the
Marketing Committee, the Bank, and its Affiliates, to cover the cost (****) of
such marketing of the Program as the Company and its Affiliates shall elect from
time to time, which marketing may include the following:
 
(****)
 
(c)           The Company shall deliver to the Bank from time to time, an
invoice reflecting amounts expended by the Company and eligible for
reimbursement through the Marketing Fund.  The Bank shall reimburse the Company
for such invoiced expenses subject to the limits set forth in Section 5.2(d).
 
(d)           (****)
 
(e)           For the avoidance of doubt, the Marketing Commitment shall not be
used to fund the following activities, which shall be funded by the Bank or the
Company, as stated below.
 
(****)
 
5.3           Communications with Cardholders.
 
(a)           Company Inserts.  The Company and its Affiliates shall have the
exclusive right to communicate with Cardholders, except for the Bank’s servicing
messages and any message required by Applicable Law, through use of inserts,
onserts, fillers and bangtails (which shall be included on all billing
envelopes) (collectively, “Inserts”), including Inserts selectively targeted for
particular segments of Cardholders, in any and all Billing Statements (including
electronic Billing Statements) and envelopes, subject to production requirements
contained in the Operating Procedures, the Bank’s System limitations, the
Specifications Book, and Applicable Law.  (****)  The Bank shall provide the
Company with as much advance notice as is reasonably practicable regarding the
Bank’s intent to use Inserts for any of such messages by the Bank. If the
insertion of Inserts in particular Billing Statements would increase the postage
costs for such Billing Statements, the Company agrees to either pay for the
incremental postage cost (provided in proportion to the weight of such Inserts
relative to the weight of all inserts in such Billing Statements) or prioritize
the use of Inserts to avoid postage cost over-runs.  The Bank’s Manager shall
provide the Company with as much advance notice as reasonably practicable
regarding the inclusion of a particular Insert in particular Billing Statements.
The Company shall be entitled to deliver Insert materials to the Bank no later
than fourteen (14) Business Days prior to the Bank’s mailing date for inclusion
in a mailing. The Company shall retain all revenues it receives from all Inserts
(other than any Inserts promoting the Company Credit Cards or Approved Ancillary
Products that the Company may permit to be produced and distributed in
accordance with the Marketing Plan).  For the avoidance of doubt, other than
with respect to Inserts required by the Bank for servicing or otherwise by Bank
policies or Applicable Law, the Bank shall have no right to communicate with
Cardholders via Inserts without the prior approval of the Company.
 
43

--------------------------------------------------------------------------------

(b)           Billing Statement Messages.  Except for the Bank’s servicing
messages and as otherwise required by Applicable Law, the Company and its
Affiliates shall have the exclusive right to use Billing Statement (including
electronic Billing Statement) messages and Billing Statement envelope and return
envelope (or electronic mail) messages in each Billing Cycle to communicate with
Cardholders, subject to production requirements contained in the Operating
Procedures, the Bank’s System limitations, the Specifications Book, and
Applicable Law; (****). Notwithstanding the foregoing, any Billing Statement
messages required by Applicable Law and any servicing messages to be included as
Billing Statement messages shall take precedence over the Company’s and its
Affiliates’ messages.  The Bank shall provide the Company with as much advance
notice as reasonably practicable regarding the Bank’s intent to use the Billing
Statement for any of such messages by the Bank. The Company shall be entitled to
deliver Billing Statement materials to the Bank no later than five (5) Business
Days prior to the Bank’s mailing date for inclusion in a mailing.  The Bank
shall, at no cost to the Company, provide the ability to deliver customized
Billing Statement messages (in paper and electronic Billing Statements) to
Cardholders, including differentiated messages to Cardholders in the Billing
Statements delivered in any single Billing Cycle on the basis of criteria such
as shopping behavior, customer profiles or geographic location.
 
5.4           Additional Marketing Support.
 
(a)           Upon the request of the Company from time to time, the Bank shall
perform the following marketing functions (****) the Company shall be
responsible for all out-of-pocket expenses in connection with the following:
 
(****)
 
In the event that any change in Applicable Law would result in the compliance by
the Bank of any of its obligations pursuant to this Section 5.4(a) being deemed
a “consumer reporting agency” for purposes of the Fair Credit Reporting Act, the
Bank shall not be required to take such actions affected by such change in
Applicable Law that would so result in Bank being deemed a “consumer reporting
agency.”  In such an event, the Bank shall take all actions reasonably requested
by the Company and permitted by Applicable Law in order to permit the
performance of the marketing functions herein without delay and in a manner that
would not cause the Bank to be considered a consumer reporting agency.


(b)           Following the Effective Date, the Bank shall, (****).
 
44

--------------------------------------------------------------------------------

5.5           Approved Ancillary Products.
 
(a)           Except for the Approved Ancillary Products and the Company Credit
Cards, the Bank and its Affiliates shall not offer (except as directed by the
Company) any goods or services to Cardholders or through the Program.  From time
to time, the Bank may propose to solicit Cardholders for products or services
other than the foregoing.  If the Company agrees to permit such solicitation,
such solicitation shall only be permitted on the terms (including terms relating
to the compensation of the Company with respect thereto) agreed by the Company.
 
(b)           From and after the Effective Date, the Bank shall be permitted to
offer its proprietary debt cancellation feature to Cardholders as an Approved
Ancillary Product.  The Bank acknowledges and agrees that the issuer of the
Secondary Program or any Second-Look Program may offer its own debt cancellation
product solely to its own customers and that such product may be similar or
identical to the Bank’s product in its terms, features, positioning and
appearance.
 
5.6           Marketing Plan.
 
(a)           Promptly following the date hereof, the Company shall develop, in
consultation with Bank’s Manager, a proposed Marketing Plan for the period from
the Effective Date through the end of the first Fiscal Year of the Program. 
Such proposed Marketing Plan, with any modifications thereto approved by the
Parties, shall be submitted for approval by the Marketing Committee in
accordance with Article III prior to the Effective Date, and the proposed
Marketing Plan so submitted, with any modifications thereto approved by the
Marketing Committee pursuant to Article III, shall be the “Marketing Plan” for
the first Fiscal Year of the Program.  For each Fiscal Year thereafter, the Bank
shall develop, in consultation with the Company’s Manager (and such other
individuals designated by the Company), a proposed Marketing Plan, which
(together with any modifications thereto approved by the Parties) shall be
submitted for approval by the Marketing Committee on or before the ninetieth
(90th) day prior to the end of the Fiscal Year prior to the Fiscal Year covered
by the Marketing Plan, and such proposed Marketing Plan so submitted, with any
modifications thereto approved by the Marketing Committee pursuant to Article
III, shall be the “Marketing Plan” for the Fiscal Year covered thereby.
 
(b)           Each Marketing Plan shall outline, for each Company Channel, all
programs, and shall include at least the following information for each program:
 
(****)
 
(c)          (****)
 
(d)          (****)
 
(e)           Changes to the Marketing Plan may be proposed by either Party and
considered for approval or disapproval by the Marketing Committee pursuant to
the provisions of Article III.
 
(f)           (****)
 
45

--------------------------------------------------------------------------------

ARTICLE VI
 
CARDHOLDER INFORMATION
 
6.1           Customer Information.
 
(a)           All sharing, use and disclosure of Cardholder Data and Shopper
Data under this Agreement shall be subject to Applicable Law, the Program
Privacy Policy, and the provisions of this Article VI.  The Parties acknowledge
that the same or similar information may be contained in the Cardholder Data and
the Shopper Data, and a Party’s right to use or disclose Cardholder Data or
Shopper Data shall be without regard to any additional restrictions in the other
definitions. By way of example and not limitation, if a Cardholder makes a
purchase of Goods and Services with a Company Credit Card, the Company may use
and disclose the Shopper Data relating to that purchase for all purposes
permitted with respect to Shopper Data hereunder, notwithstanding that such
information may also constitute Cardholder Data, and absent such classification
as Shopper Data, would be subject to restrictions governing Cardholder Data or
Account Documentation. Notwithstanding anything to the contrary in this
Agreement, the fact that any information constituting Shopper Data is the same
as information constituting Cardholder Data shall not limit any of the Company’s
rights in and to, or impose any obligations in respect of, the Shopper Data as
set forth in Section 6.3.
 
(b)           Each Party agrees that any unauthorized use or disclosure of
Cardholder Data by either Party or Shopper Data by the Bank or Shopper Data that
is identical to Cardholder Data and that was provided by Applicants or
Cardholders in connection with the Program (“Program Generated Shopper Data”)
would cause immediate and irreparable harm for which money damages would not
constitute an adequate remedy.  In that event, the Parties agree that injunctive
relief shall be warranted in addition to any other remedies a party may have.
 
(c)           The Company and the Bank shall each establish and maintain
appropriate administrative, technical and physical safeguards to protect the
security, confidentiality and integrity of the Cardholder Data, the Bank to the
extent it possesses Shopper Data, and the Company to the extent it possesses
Program Generated Shopper Data, in each case, designed to meet all requirements
of Applicable Law, including, at a minimum, maintenance of an information
security program that is designed to: (i) ensure the security and
confidentiality of the Cardholder Data, and, with respect to the Bank to the
extent it possesses Shopper Data, and the Company to the extent it possesses
Program Generated Shopper Data; (ii) protect against any anticipated threats or
hazards to the security or integrity of the Cardholder Data and, with respect to
the Bank to the extent it possesses Shopper Data, and the Company to the extent
it possesses Program Generated Shopper Data; (iii) protect against unauthorized
access to or modification, destruction, disclosure or use of the Cardholder Data
and, with respect to the Bank to the extent it possesses Shopper Data, and the
Company to the extent it possesses Program Generated Shopper Data; and (iv)
ensure the proper disposal of Cardholder Data and, with respect to the Bank to
the extent it possesses Shopper Data, and the Company to the extent it possesses
Program Generated Shopper Data.  Additionally, such security measures shall meet
current Industry Standards and shall be at least as protective as those used by
each Party to protect its other confidential customer information but in no
event less than a reasonable standard of care. The Parties will ensure that any
third party to whom it transfers or discloses Cardholder Data or, with respect
to the Bank to the extent it possesses Shopper Data, or the Company to the
extent it possesses Program Generated Shopper Data, signs a written contract
with the party transferring or disclosing such data to the third party in which
such third party agrees to substantively the same privacy and security
provisions as those in this Agreement and agrees that the owner of such data is
a third-party beneficiary thereof for the purposes of protecting such data. 
Information transferred by one Party on behalf or at the direction of the other
will be considered information transferred by the Party requesting or directing
the transfer.  The Bank shall treat Shopper Data and the Company shall treat
Program Generated Shopper Data as if it were its own “customer information” or
“personally identifiable information” collected by the Bank for purposes of
Applicable Law or Industry Standards, and any administrative, technical and
physical safeguards, and the provisions of this Section 6.1, applicable to the
Cardholder Data shall be similarly applied by the Bank to the Shopper Data and
the Company to Program Generated Shopper Data.
 
46

--------------------------------------------------------------------------------

(d)           (****)
 
(e)           Each Party shall, subject to Applicable Law, promptly provide to
the other Party a complete list of any Persons who have requested to be on the
respective Party’s “do not call” and/or “do not mail” lists (or other similar
lists).  Upon receipt of such lists, the Bank shall promptly comply with such
requests with respect to its solicitation of Company Credit Cards and Approved
Ancillary Products, and the Company shall promptly comply with such requests
with respect to its telemarketing and other solicitations with respect to the
Program.
 
6.2           Cardholder Data.
 
(a)           As among the Parties hereto, the Cardholder Data shall be the
property of and exclusively owned by the Bank.  The Company acknowledges and
agrees that, subject to its rights pursuant to Section 17.2, it has no
proprietary interest in the Cardholder Data.
 
(b)           The Program Privacy Policy applicable to the Cardholder Data is
attached as Schedule 6.2(b) hereto.  Any modifications to the Program Privacy
Policy shall be approved by the Strategic Operating Committee, provided that,
the Program Privacy Policy shall comply with Applicable Law at all times and
shall not provide for any reduction in the access to, or disclosure or use of
Cardholder Data by the Company and its Affiliates as compared with the Program
Privacy Policy in effect on the Effective Date.
 
(c)           The Bank may use the Cardholder Data in compliance with Applicable
Law and the Program Privacy Policy (****).
 
(d)           The Bank shall not, directly or indirectly, sell, transfer, or
rent (or permit others to do same), the Cardholder Data, and shall not, directly
or indirectly, disclose the Cardholder Data, except for disclosure in compliance
with Applicable Law and the Program Privacy Policy solely:
 
(****)
 
(e)           From and after the Effective Date, subject to Applicable Law and
the Program Privacy Policy, the Bank shall provide the Company with unlimited
access, through the Bank’s data analysts, to all Cardholder Data obtained by the
Bank in connection with the Program, which includes at least the items listed
below as set forth in greater detail on Schedule 6.2(e).  In addition, subject
to Applicable Law, and as reasonably requested by the Company, the Bank shall
provide the Company with an updated copy of the master file or such elements
thereof as may be requested by the Company.  (****)
 
47

--------------------------------------------------------------------------------

(****)
 
(f)          (****)
 
(g)         (****)
 
(h)          The Company may disclose the Cardholder Data in compliance with
Applicable Law and the Program Privacy Policy solely:
 
(i)            to its Service Providers authorized in accordance with this
Agreement solely on a “need to know” basis in connection with a permitted use of
the Cardholder Data pursuant to Section 6.2(g)(****)
 
(ii)           to its Affiliates (including, for this purpose, the Zale Group)
and its and their Representatives on a “need to know” basis in connection with a
permitted use of the Cardholder Data pursuant to Section 6.2(g)(****)
 
(iii)          to any Governmental Authority with authority over the Company or
its Affiliates, or their respective Service Providers (****)
 
(iv)          as otherwise permitted by Applicable Law and the Program Privacy
Policy; (****).
 
(i)            With respect to the sharing, use and disclosure of the Cardholder
Data following the termination of this Agreement:
 
(i)            the rights and obligations of the Parties under this Section 6.2
shall continue through any Termination Period and, if applicable, any interim
servicing period pursuant to Section 17.2(h);
 
(ii)           if the Company exercises its purchase rights under Section 17.2,
the Bank shall transfer its right, title and interest in the Cardholder Data to
the Company or its Nominated Purchaser as part of such transaction, and the
Bank’s right to use and disclose the Cardholder Data shall terminate upon the
termination of the Termination Period and, promptly following such termination
of the Termination Period, the Bank shall return or destroy all Cardholder Data
and shall certify such return or destruction to the Company upon
request; provided, however, that, if the Bank is obligated to retain any
Cardholder Data pursuant to requirements of Applicable Law or the Bank’s
disaster recovery plan, or internal retention policies, the Bank shall maintain
the strict confidentiality and security of such Cardholder Data and shall not
use such Cardholder Data for any other purpose; provided further, that if the
Bank is performing interim servicing for the Nominated Purchaser pursuant to
Section 17.2(h), the Bank may continue to use Cardholder Data to the extent
necessary to perform such servicing; and
 
48

--------------------------------------------------------------------------------

(iii)          if the Company provides notice that it shall not exercise its
purchase rights under Section 17.2, or otherwise fails to exercise its option
within the time period specified in Section 17.2, the Company’s right to use and
disclose the Cardholder Data shall terminate, and the restrictions hereunder on
the Bank’s use and disclosure of Cardholder Data shall terminate, except that in
no event may the Bank or any of its Affiliates disclose Cardholder Data to any
retailer or use Cardholder Data in any way for the benefit of any retailer or
retail credit card program or in any manner inconsistent with the limitations on
the Bank’s rights to dispose of the Program Assets pursuant to Section 17.4. 
The foregoing provisions shall in no way be construed as to extend the Bank’s
rights to use the Company Licensed Marks, the Company’s name or any Intellectual
Property of the Company, all of which rights shall be expressly limited as set
forth in Article X and shall terminate as set forth in Section 17.4(c).
 
6.3           Shopper Data; Qualified Signet Customer List.
 
(a)           The Bank acknowledges that the Company and its Affiliates gather
information about actual and prospective purchasers of Goods and Services and
that the Company and its Affiliates have rights to use and disclose such Shopper
Data independent of the Program, and the Company and its Affiliates shall not be
subject to any limitations (including any limitations set forth in this Article
VI or otherwise set forth in this Agreement) in respect of their right to use
and disclose such Shopper Data notwithstanding that such Shopper Data may also
include Cardholder Data or information contained in or derived therefrom. As
between the Company and the Bank, all the Shopper Data shall be owned
exclusively by the Company.  The Bank acknowledges and agrees that it has no
proprietary interest in the Shopper Data.  To the extent the Bank is the direct
recipient of such data, it shall provide such data to the Company in such format
and at such times as shall be specified in accordance with this Agreement.  The
Bank shall cooperate in the maintenance of the Shopper Data and other data,
including by incorporating in the Application and Credit Card Agreement
provisions mutually agreed to by the Parties pursuant to which Applicants and
Cardholders shall agree that they are providing their identifying information
and all updates thereto and all transaction data from Company Channels to both
the Bank and the Company and its Affiliates.  For the avoidance of doubt, and
without limiting any other Shopper Data that may from time to time exist, the
following information shall be deemed Shopper Data:
 
(i)            for any customer who has applied for a Company Credit Card,
regardless of the channel through which such Application was completed or
submitted (1) the customer’s name, address, email address, telephone number,
social security number and all other commercially reasonable information
supplied on the Application or prescreened response submitted by the customer
(including any such information with respect to any authorized user or joint
obligor in the case of a joint account); and (2) an indication of whether or not
the customer has been approved for a Company Credit Card;
 
(ii)           for any Cardholder, (1) the Cardholder’s name, address, email
address, telephone number, social security number and Account number; (2) any
reported change to any of the foregoing information; and (3) Cardholder
transaction and experience data in the Company Channels at a detailed, line-item
level that provides all detail provided to the Company and its Affiliates prior
to the Effective Date; provided that, such additional details referred to in
clause (3) continue to be received through the Company Channels; and
 
49

--------------------------------------------------------------------------------

(iii)          for any customer that accesses the Company’s website or mobile
Company Channels, any personally identifiable information obtained in connection
with such access (including information that is obtained by utilizing the
foregoing information or any other Shopper Data).
 
In the event that any change in Applicable Law would result in the compliance by
the Bank of any of its obligations pursuant to this Section 6.3(a) being deemed
a “consumer reporting agency” for purposes of the Fair Credit Reporting Act, the
Bank shall not be required to take such actions affected by such change in
Applicable Law that would so result in Bank being deemed a “consumer reporting
agency.”  In such an event, the Bank shall take all actions reasonably requested
by the Company and permitted by Applicable Law in order to permit the delivery
of the information referred to in this Section 6.3(a) in a manner that would not
cause the Bank to be considered a consumer reporting agency.
 
(b)          Subject to compliance with Applicable Law, the Company’s privacy
policies, the Marketing Plan and such criteria (including format) as may be
mutually agreed to from time to time, the Company may from time to time make
available to the Bank, free of charge, a Qualified Signet Customer List.  As
between the Company and the Bank, any Qualified Signet Customer List shall be
owned exclusively by the Company.  The Bank acknowledges and agrees that it has
no proprietary interest in any Qualified Signet Customer List.
 
(c)           The Bank shall not use, or permit to be used, directly or
indirectly, the Shopper Data, other than to transfer such data to the Company to
the extent received by the Bank.  Notwithstanding the foregoing, the Bank may
use any Qualified Signet Customer List in compliance with Applicable Law solely
for purposes of soliciting customers listed in such Qualified Signet Customer
List for Accounts or as required by Applicable Law.
 
(d)          The Bank shall not, directly or indirectly, sell, transfer, or rent
(or permit others to do same) the Shopper Data, and shall not, directly or
indirectly, disclose the Shopper Data, except for disclosure in compliance with
Applicable Law solely:
 
(i)            to its Service Providers authorized in accordance with the
Agreement solely on a “need to know” basis in connection with a permitted use of
the Shopper Data or Qualified Signet Customer List pursuant to Section 6.3(c),
provided that, each such Service Provider agrees in a written agreement
reasonably satisfactory to the Company to (a) maintain all such Shopper Data or
Qualified Signet Customer List as strictly confidential and not to use or
disclose such information to any Person other than the Bank or the Company,
except as required by Applicable Law or any Governmental Authority with
authority over such Service Provider (after giving the Bank and the Company
prior notice and an opportunity to defend against such disclosure); (b) maintain
an information security program that is designed to meet all requirements of
Applicable Law, including, at a minimum, all requirements set forth in Section
6.1(c); and (c) notify promptly the Bank and the Company of any unauthorized
disclosure, use, or disposal of, or access to, such Shopper Data or Qualified
Signet Customer List and to cooperate with the Bank and the Company in any
investigation thereof and remedial action with respect thereto; and provided,
further, that the Bank shall be responsible for the compliance of each such
Service Provider with the terms of this Section 6.3;
 
50

--------------------------------------------------------------------------------

(ii)           to its Affiliates and its and their Representatives on a “need to
know” basis in connection with a permitted use of the Shopper Data or Qualified
Signet Customer List pursuant to Section 6.3(c); provided that, the Bank
communicates the confidential nature of the Shopper Data and Qualified Signet
Customer List, such Persons are bound (by agreement or their professional
responsibilities) to maintain the confidentiality of the Shopper Data and
Qualified Signet Customer List in accordance with the provisions of this
Agreement, and the Bank shall be responsible for the compliance by each such
Person with the terms of this Section 6.3; or
 
(iii)          to any Governmental Authority with authority over the Bank or its
Affiliates or their respective Service Providers in connection with the Program
(A) in connection with an examination of the Bank; or (B) pursuant to a specific
requirement to provide the Shopper Data or Qualified Signet Customer List by
such Governmental Authority or pursuant to compulsory legal process; provided
that, the Bank seeks the full protection of confidential treatment for any
disclosed Shopper Data or Qualified Signet Customer List, as the case may be, to
the extent available under Applicable Law governing such disclosure, and with
respect to clause (B), to the extent permitted by Applicable Law, the Bank (1)
provides at least ten (10) Business Days’ prior notice of such proposed
disclosure to the Company if reasonably possible under the circumstances, and
(2) seeks to redact the Shopper Data or Qualified Signet Customer List to the
fullest extent possible under Applicable Law governing such disclosure.
 
(e)           (****)
 
ARTICLE VII
 
OPERATING STANDARDS
 
7.1           Reports.
 
(a)           Within ten (10) Business Days following the end of each Fiscal
Month, or such other time as may be specified in Schedule 7.1(a) or such other
time as agreed by the Parties with respect to particular reports, the Bank shall
provide to the Relevant Decision Maker and the Company the reports specified in
Schedule 7.1(a) (which reports shall be reported on a Fiscal Month, calendar
month or cycles-basis, as may be specified in Schedule 7.1(a) or such other time
as agreed upon by the Parties).
 
(b)           No later than 3:00 pm Eastern Time on the sixth (6th) day
following the end of each calendar month (which, for the avoidance of doubt,
shall be the first Friday following the end of each calendar month); provided
that, to the extent such sixth (6th) day is not a Business Day, then the
following Business Day, the Bank shall deliver to the Company an estimate of the
Company’s compensation as set forth on Schedule 9.1 and by the fifteenth (15th)
day of each calendar month the Bank shall deliver to the Company a statement in
the form set forth on Schedule 7.1(b), including supporting documentation,
setting forth all information required to determine the payments to be made by
the Parties pursuant to this Agreement in respect of such Fiscal Month.  Each
such statement shall be known as a “Monthly Settlement Sheet”.  The amount due
to the Company as reflected on the Monthly Settlement Sheet shall be funded
simultaneously with the delivery of same.
 
51

--------------------------------------------------------------------------------

(c)           The Bank shall report to the Company new Account authorization and
approval rates, referral rates, credit sales, Payment Plan sales, credit limit
assignments and such other information as set forth on Schedule 7.1(c), in each
case in accordance with Schedule 7.1(c), on a daily basis.
 
(d)           In addition to the reports required pursuant to Sections 7.1(a),
(b) and (c), the Bank will fulfill the Company’s other reasonable ad hoc
reporting requests as soon as practicable following such request.
 
(e)           To the extent set forth on Schedule 7.1(a), certain reports to be
provided pursuant to this Section 7.1 (other than to the extent the parties
agree otherwise with respect to information delivered pursuant to Section
7.1(d)) shall be provided through secure e-mail.
 
(f)           To the fullest extent permitted by Applicable Law, as requested
from time to time by the Company, the Bank agrees that during the Term and
continuing until the end of the Termination Period it shall develop and
communicate quarterly Net Credit Revenue forecasts to the Strategic Operating
Committee and update such forecasts on a monthly basis.
 
7.2           Servicing.
 
(a)           The Bank shall be solely responsible for customer service and for
the administration of the Program at the Bank’s expense in accordance with the
terms of the Credit Card Documentation and this Agreement (including Section
4.11(a)), Schedule 7.2, and the SLAs set forth in Schedule 7.3 (as such
standards may be amended from time to time by the Strategic Operating
Committee), including the following servicing and administrative functions:
Prequalification Request processing, Application processing, customer service to
Cardholders, statement, payment processing, transaction  authorization and
processing and collections.  To the extent not otherwise provided in this
Agreement or the Operating Procedures, including the SLAs described on Schedule
7.3, the Bank shall service the Accounts under the Program in a manner in which,
and in any event no worse than, the Bank, in the aggregate, services its other
Comparable Partner Programs.
 
(b)           The Bank shall dedicate such trained personnel as are necessary or
appropriate for servicing the Accounts in accordance with Schedule 7.3,
including a management-level individual reasonably acceptable to the Company
within the Bank’s customer-service operation who (under the direction of the
Bank’s Manager) will act as a liaison between the Parties and respond to the
Company’s questions or concerns.  The Bank shall maintain adequate computer and
communications Systems and other equipment and facilities necessary or as
appropriate for servicing the Accounts in accordance therewith, and, without
limiting any other provisions of this Agreement with respect to Systems changes,
without the Company’s approval, the Bank shall not make any changes to such
Systems, equipment and facilities, or to any servicing processes or procedures
that will negatively impact Cardholders or the Company’s processes, procedures
or Systems, in each case during any Peak Sales Period.  The Bank shall maintain
a disaster recovery plan that complies with Applicable Law and Industry
Standards and have in place sufficient back-up Systems, equipment, facilities
and trained personnel to implement such disaster recovery plan so as to perform
its obligations to Cardholders pursuant to the Credit Card Documentation and
service the Accounts continuously through a disaster in a manner consistent with
such plan.  The Bank shall provide the Company with a summary of such plan upon
request and with written guidance regarding how the Company can facilitate
implementation of the Bank’s disaster recovery plan with respect to the
Company.  The Bank will test its disaster recovery plan no less frequently than
annually, make the results of such test available upon request by the Company
and will promptly initiate such plan upon the occurrence of a disaster or
business interruption.  The Bank shall give the Program no less priority in its
recovery efforts than is given to any other of the Bank’s or its Affiliates’
other credit card programs or portfolios.
 
52

--------------------------------------------------------------------------------

(c)           As of the Effective Date and throughout the remainder of the Term
and continuing throughout the Termination Period, the Bank shall maintain a
separate toll-free customer service telephone number for the Program and all
other telephone numbers as provided in the Operating Procedures (such telephone
numbers, collectively the “Program Toll-Free Numbers”), in each case at the
Bank’s expense, which numbers shall be part of the Program Assets.  As of the
Effective Date and throughout the remainder of the Term and continuing
throughout the Termination Period, the Bank shall provide live telephonic
customer service, in English and Spanish, upon the scheduled dates and times set
forth in Schedule 7.2.
 
(d)           Except as otherwise approved by the Strategic Operating Committee,
the Bank shall ensure that, in the ordinary course of business, not less than
eighty percent (80%) of Cardholder calls received for the Program are answered
by a designated group of customer care agents (whose regular call volume shall
consist of at least seventy percent (70%) Program related calls, and which group
shall not service other Comparable Partner Programs). Customer service shall be
provided by such designated group with overflow calls going to the Bank’s a
designated backup unit.  If the overflow calls for any three (3) consecutive
months exceed twenty percent (20%) of total calls for such months in the
aggregate, the Bank shall increase the number of customer care representatives
of the designated group.  The foregoing notwithstanding, to the extent such
group is not fully utilized for activities related to the Program, the Bank may
utilize the designated group in connection with other activities for its
customers that are not Retail Jewelers for up to thirty percent (30%) of average
monthly customer service calls handled by the designated group.  For purposes of
this Section 7.2(d), Zale Jeweler shall not be considered a Comparable Partner
Program or Retail Jeweler.
 
(e)           After the Effective Date, at the Company’s request from time to
time, the Bank shall use commercially reasonable efforts to provide copies of
customer service policies, scripts and form correspondence relating to the
Program, and the Bank shall use commercially reasonable efforts to incorporate
comments made by the Company (subject to Bank System limitations applicable
uniformly to the Bank’s Comparable Partner Programs and the Specifications Book,
and, notwithstanding any other provision hereof, provided that the Bank shall
have no obligation to alter disclosures that are uniform among Comparable
Partner Programs for purposes of legal or regulatory consistency).
 
53

--------------------------------------------------------------------------------

(f)            Subject to Section 4.4(d), customer service shall be Company
branded to the extent practicable; provided, however, that the Bank shall have
the right to take whatever steps and make such disclosures necessary to ensure
that the Bank is understood by the Cardholders to be the creditor on the
Accounts.
 
(g)           The Bank shall permit the Company and its Representatives to visit
its servicing facilities related to the Program, during normal business hours
with reasonable advance notice, for the purpose of informing the Company
regarding the Bank’s performance of its servicing obligations hereunder, and the
Bank shall use commercially reasonable efforts to facilitate the Company’s
review of the Bank’s servicing activities, and shall make personnel of the Bank
reasonably available to assist the Company and its Representatives as reasonably
requested.  In conducting such visits, the Company shall comply with security
and privacy policies established by the Bank and shall seek to minimize
interference with the Bank’s normal business operations.
 
(h)           Notwithstanding any arrangement whereby the Bank provides services
set forth herein through an Affiliate or Service Provider, the Bank shall remain
obligated and liable to the Company for the provision of such services without
diminution of such obligation or liability by virtue of such arrangement. 
Schedule 7.2(h) sets forth (i) a true and complete list of Service Providers of
the Bank as of the date hereof that may perform customer service center
obligations of the Bank hereunder and (ii) the initial program servicing
locations anticipated to be utilized by or on behalf of the Bank for such
obligations.
 
(i)            If the Bank receives a Cardholder complaint regarding the quality
or delivery of Goods and Services, the Bank shall refer such complaint to the
Company in accordance with the Operating Procedures, and in the case of
complaints or inquiries made by telephone to the Bank’s customer service
centers, the Bank shall attempt to make such referrals via a “warm transfer” to
the Company’s customer service unit; provided, however, that if no Company
customer service agent is available to answer the call within twenty (20)
seconds, the Bank may release the call into the Company IVR.  The Company will
ensure its IVR systems provide the Bank’s customer service agents with a prompt
when the twenty (20) seconds have elapsed.
 
(j)            Subject to the following sentence and Section 7.2(g), the Company
and the Bank will jointly observe and score inbound/outbound telephone customer
contacts that the Bank has with Cardholders.  A Bank representative shall
accompany the Company’s representative during the observations.  For clarity,
customer contacts for collections are excluded from this Section 7.2(j).
 
(k)           The Bank will allow the Company to monitor customer service
telephone calls including collections calls remotely (which may be through
access to recordings, if all such calls are recorded) in each case in a manner
compliant with the Bank’s security policies.
 
(l)            Subject to Section 7.2(g), in the case of on-site servicing
observations, customer service (including collections) observations may be
conducted by the Company on any day and at any time during normal business hours
and in accordance with the Bank’s security policies, provided that such
observations shall not unreasonably interfere with the Bank’s normal business
operations.
 
54

--------------------------------------------------------------------------------

7.3           Service Level Standards.
 
(a)           The Bank shall report to the Company monthly, in a mutually agreed
upon format, the Bank’s performance under each of the SLAs set forth on Schedule
7.3.  Concurrent with such reporting, if the Bank fails to meet any SLA, without
limiting the consequences for SLA failures set forth on Schedule 7.3, the Bank
shall (i) report to the Company the reasons for the SLA failure(s), (ii)
identify the actions required to address the SLA failure(s) and share such
actions with the Company. The Bank shall promptly take any action reasonably
necessary to correct and prevent recurrence of such failure(s).
 
(b)           The provisions of Schedule 7.3 shall apply in the event of a
failure to meet any SLAs as set forth in Schedule 7.3.
 
7.4           Credit Systems.
 
(a)           The Bank and the Company shall work together (including through
the Integration Committee) to develop a mutually agreeable Systems conversion
plan designed to convert the master file of the Accounts and all other
Cardholder Data (including related account history and customer notes) to Bank
Systems (the “Conversion”). Subject to the satisfaction of each of the
requirements set forth in Section 7.4(b), such conversion shall be implemented
on a date determined by the Integration Committee (****) (the date of any such
conversion the “Systems Conversion Date”).  The Bank (****).  Until the Systems
Conversion Date, the Company shall maintain its Systems in a manner consistent
with the Company’s historical practice and shall not make changes to its Systems
that will impede the Conversion or the Bank’s ability to maintain the Accounts
in accordance with this Agreement following the Conversion.
 
(b)           The Parties acknowledge and agree that no Conversion shall occur
pursuant to Section 7.4(a) in absence of satisfaction of each of the following
requirements:
 
(i)             The Bank shall ensure that all features and functionality
available on the Company Systems as in effect prior to the Effective Date and
set forth in Schedule 7.4(b)(i), or comparable features and functionality
specifically agreed to by the Parties are available to the Program through the
Bank Systems as of the Systems Conversion Date and thereafter.  As of the
Effective Date, the Bank shall ensure that the Bank Systems are compatible with
those Company Systems that interface with the Bank Systems, including the POS
Systems of the Company and its Affiliates; provided that, the Company shall not
be required to make changes to POS other than those that (i) are consistent with
the Zale POS system with respect to its capability of authorizing and settling
Credit Card transactions (provided that the Company POS system is substantially
similar to the Zale POS system) or (ii) are necessary to enable a functionality
that is a part of the Program but not a part of the Zale card program (e.g.,
Prequalification Requests);
 
55

--------------------------------------------------------------------------------

(ii)           The Bank shall ensure that all features and functionality set
forth (x) in Schedule 7.4(b)(i) are available on the Bank Systems as of the
Systems Conversion Date and (y) in Schedule 7.4(b)(ii) are available on the Bank
Systems by the dates provided therein;
 
(iii)          The credit data feeds to be used by the Company or any of its
Affiliates in connection with the Credit Card business set forth in Schedule
7.4(b)(iii) shall be available prior to the Effective Date;
 
(iv)          The Bank shall provide and the Bank Systems shall support the
Internet Services described in Schedules 4.8(a)(ii)(A) and 4.8(a)(ii)(B);
 
(v)           Without limiting the foregoing, the Bank Systems shall interface
with the Company Systems that are not converted to Bank Systems in a manner
reasonably acceptable to the Company;
 
(vi)          Each of the Bank and the Company shall have a disaster recovery
and business continuity plan applicable to the Bank Systems and the Company
Systems, respectively, that complies with Applicable Law and Industry Standards
and each Party shall be prepared to and have the ability to implement such plan
if necessary;
 
(vii)         The Bank shall have identified all hardware and other Systems
changes necessary to ensure that the Bank Systems meet the requirements set
forth on Schedules 7.4(b)(i), 7.4(b)(ii) and 7.4(b)(iii) and shall have
implemented such hardware and Systems changes by the Effective Date; and
 
(viii)        The Bank shall provide training to all Company training personnel
who are responsible for training personnel in the use of the Bank Systems.
 
(c)           Prior to the Systems Conversion Date, each Party shall have the
right to perform testing to assure that the other Party’s systems have the
applicable features and functionality described in clauses (b)(i)-(viii) and any
other features and functionality promised by the Bank.
 
(d)           Neither Party shall make any change to any of its Systems that
would render them incompatible in any material respect with the other Party’s or
its Affiliates’ Systems following the Systems Conversion Date or require the
other Party or its Affiliates to make any change to any of their Systems
(including any POS terminals) or reduce or restrict interfacing or System feeds,
in any such case without the prior approval of the Strategic Operating
Committee.  Subject to the preceding sentence, and subject to such future
modifications and upgrades as the Company or the Bank may make from time to time
and which do not introduce interfaces or protocols other than those already in
use in Company Channels, the Bank will not make any material change to its
Systems with respect to the Program without the prior review of the Strategic
Operating Committee. Unless otherwise approved by the Strategic Operating
Committee with the approval of the Company’s representatives thereon, any change
by the Bank shall be consistent with Systems changes made with respect to its
Comparable Partner Programs, and no such change shall be implemented in a manner
that imposes out-of-pocket costs on the Company that the Company determines in
good faith are not commercially reasonable in relation to the benefit to be
obtained by the Company in connection with the System change without the
Company’s consent, unless such costs are fully reimbursed by the Bank.  The Bank
shall ensure that the Company is afforded sufficient time to implement any such
change in a commercially reasonable manner.
 
56

--------------------------------------------------------------------------------

7.5           Systems Interface; Technical Support.
 
(a)           Required Interfaces.
 
(i)            The Company and the Bank shall identify, prior to the Effective
Date, the Systems interfaces required to be sustained among the Company and the
Bank (i) in order for the Program to operate in accordance with this Agreement
following the Effective Date and (ii) in order for the Program to continue to
operate in accordance with this Agreement following the Systems Conversion Date
(which interfaces shall include all customary interfaces to support existing
credit data feeds and in any event including all credit data feeds of the type
currently in place between the Bank and the Zale Group in connection with the
Credit Card program of the Zale Group).  The Company and the Bank shall maintain
such interfaces and cooperate in good faith with each other in connection with
any modifications to such interfaces as may be requested by either Party from
time to time.  The Bank shall use commercially reasonable efforts to include
interfaces to support additional existing credit data feeds, provided that the
Company notifies the Bank of any such additional credit data feeds and provides
the Bank with reasonable time after such notice to implement interfaces to
support such additional credit data feeds, and provided further that neither the
Launch, nor the Systems Conversion Date, as applicable shall be delayed on the
basis of the lack of such additional interfaces to support credit data feeds.
 
(ii)           Each of the Company and the Bank agrees to maintain at its own
expense its respective Systems interfaces so that the operation of the Systems
as a whole at all times provides the Company and Cardholders with System
features and functionality (including reporting, analysis, modeling and account
management features and functionality) that are (1) at least equivalent to
Systems features and functionality available to the Bank’s retail partners and
cardholders with respect to the Comparable Partner Programs), (2) no less
functional than is customary and in any event including all functionality of the
type currently in place between the Bank and the Zale Group in connection with
the Credit Card program of the Zale Group and (3) permit the acceptance of all
Company Credit Cards in all Company Channels as to which such acceptance is
required by the Company in accordance with this Agreement. The Bank shall use
commercially reasonable efforts to provide additional Systems features and
functionality that were available on the Company’s Systems prior to the
Effective Date (and not otherwise required pursuant to this subsection),
provided that the Company notifies the Bank of any such additional features or
functionality and provides the Bank with reasonable time after such notice to
make such features or functionality available, and provided further that Launch
shall not be delayed on the basis of the lack of availability of such additional
features or functionality. The Bank agrees to provide sufficient personnel to
support the Systems interfaces required to be sustained among the Company and
the Bank.
 
57

--------------------------------------------------------------------------------

(b)           Additional Interfaces; Interface Modifications.  All requests for
new interfaces, modifications to existing interfaces and terminations of
existing interfaces shall be presented to the Managers for approval.  Upon
approval, the Parties shall work in good faith to establish the requested
interfaces or modify or terminate the existing interfaces, as applicable, on a
timely basis.  Except as otherwise provided herein (including in Section 7.4),
all costs and expenses with respect to any new interface or interface
modification or termination shall be borne by the requesting Party unless
otherwise determined by the Managers.
 
(c)           Secure Protocols.  The Parties shall use secure protocols for the
transmission of data from the Bank and its Affiliates, on the one hand, to the
Company and its Affiliates, on the other hand, and vice versa.
 
ARTICLE VIII
 
MERCHANT SERVICES
 
8.1           Transmittal and Authorization of Charge Transaction Data.  The
Bank shall authorize or decline Transactions on a real time basis as provided in
the Operating Procedures, including transactions involving split-tender or
down-payments, including on Goods and Services for later delivery.  If any
Retail Merchant is unable to obtain authorizations for Transactions for any
reason, such Retail Merchant may complete such Transactions without receipt of
further authorization as provided in the Operating Procedures. As set forth in
the Operating Procedures, the Company shall collect Charge Transaction Data and
shall prepare and deliver a Settlement File to the Bank on each Retail Day.
 
8.2           POS Terminals.  The Retail Merchants shall maintain POS terminals
capable of processing Company Credit Card and Account transactions as handled as
of the Effective Date, and prior to the Effective Date shall make such changes
to such POS terminals as required under the Integration Plan; provided that, the
Company shall not be required to make changes to POS other than those that (i)
are consistent with the Zale POS system with respect to its capability of
authorizing and settling Credit Card transactions (provided that the Company POS
system is substantially similar to the Zale POS system) or (ii) are necessary to
enable a functionality that is a part of the Program but not a part of the Zale
card program (e.g., Prequalification Requests).  To the extent that the Retail
Merchants are required to make changes to any POS terminal (including hardware
and software), Internet or mobile apps in order to support Prequalification
Requests, process Applications, process Transactions and transmit Charge
Transaction Data under this Agreement as a result of any change or modification
to any Bank System or as a result of any requirement of Applicable Law
applicable to the Bank, (****).
 
8.3           In-Store Payments.  The physical store Company Channels shall be
permitted to accept In-Store Payments from Cardholders on their Accounts in
accordance with the Operating Procedures, the Risk Management Policies and any
procedures required under Applicable Law.  The Bank hereby grants to each of the
Company and any Retail Merchant who can accept In-Store Payments a limited power
of attorney (coupled with an interest) to sign and endorse the Bank’s name upon
any form of payment that may have been issued in the Bank’s name in respect of
any Account.  The Operating Procedures shall set forth the manner in which such
In-Store Payments shall be processed (it being understood that such procedures
shall provide for credit toward the applicable open-to-buy limits of the
respective Account in accordance with Schedule 7.2). The Company shall notify
the Bank upon receipt of In-Store Payments and the Company shall include the
Charge Transaction Data related to such In-Store Payments in the Settlement File
in respect of the day immediately following such receipt on the same basis as
other Charge Transaction Data.  The Company shall issue receipts for such
payments in compliance with Applicable Law.
 
58

--------------------------------------------------------------------------------

8.4           Settlement Procedures.  On (****) the Company will submit the
Settlement File to the Bank no later than (****) The Bank will remit to the
Company by wire transfer of immediately available funds to the Company’s
designated settlement account by (****) an amount equal to (****) If any (****)
the Bank will process the Settlement File for payment (****). The Company shall
be responsible for allocating such remittance amount to all Company Channels as
appropriate (****) (it being agreed that the Bank has no obligation to accept
Charge Transaction Data directly from, or make remittances to, any Person other
than the Company).  If for any reason the Bank is unable to make an exact
payment to the Company when due pursuant to this Section 8.4, including because
(****) as stated above, the Bank shall (****), and as soon as practicable (but
in no event more than (****) ) thereafter the Parties shall (****). The Parties
acknowledge and agree that the payment referred to in the immediately preceding
sentence is intended to be(****).
 
8.5           The Bank’s Right to Charge Back.
 
The Bank shall have the right to charge back to the Company the amount of the
Charge Transaction Data paid by the Bank pursuant to Section 8.4 pursuant to the
provisions set forth on Schedule 8.5.
 
8.6           Exercise of Chargeback.  If the Bank exercises its right of
chargeback as set forth in Section 8.5, the Bank shall set off all amounts
charged back against any sums due to the Company under this Agreement (first
from the amount due to the Company pursuant to Section 8.4).  If any such amount
is not covered by the amount due to the Company pursuant to Section 8.4, only
then may the Bank demand payment from the Company for the amount of such
chargeback, solely to the extent not covered by the amount due to the Company
pursuant to Section 8.4.  In any event, the Bank shall not be permitted to
recover a charge back in excess of the relevant Charge Transaction Data paid by
the Bank pursuant to Section 8.4.  In the event of a chargeback pursuant to this
Article VIII, upon payment in full of the related amount by the Company, the
Bank shall immediately assign to the Company, without any representation,
warranty or recourse, (i) all right to payments of amounts charged back in
connection with such Cardholder charge, and (ii) any security interest granted
by the Company under Section 19.1.  The Bank shall cooperate fully in any effort
by the Company to collect the chargeback amount, including by executing and
delivering any document necessary or useful to such collection efforts.
 
8.7           No Merchant Discount.  Except as expressly provided otherwise in
Section 4.7(c) and Schedule 4.7(c), none of the Company, its Affiliates or the
Retail Merchants shall (****).
 
59

--------------------------------------------------------------------------------

ARTICLE IX
 
PROGRAM ECONOMICS
 
9.1           Company Compensation.
 
(a)           Payments.  The Bank shall pay the Company on a monthly basis the
compensation set forth in Schedule 9.1 at such times as specified in such
schedule.  Such amounts shall be paid to the Company regardless of whether any
amounts are disputed by the Bank or the Company.  The Bank or the Company may
invoke the dispute resolution procedures set forth herein following payment of
the amounts set forth in the applicable settlement sheet.
 
(b)           Other Payments.  The Bank will make the other payments to the
Company in the amounts set forth in Schedule 9.1 at such times as specified in
such schedule.
 
(c)           Form of Payment.  All payments pursuant to this Section 9.1 shall
be made by wire transfer of immediately available funds to an account designated
in writing by the Company unless otherwise agreed upon by the Parties in
writing.
 
9.2           The Bank’s Responsibility for Program Operation.  Except as
otherwise expressly specified in this Agreement, the Bank shall be responsible
for all costs of operating the Program; provided, however, each Party shall bear
its own costs and expenses in connection with fulfilling its obligations and
exercising its rights hereunder unless otherwise provided herein.
 
ARTICLE X
 
INTELLECTUAL PROPERTY
 
10.1         Licensed Marks.
 
(a)           Grant of License to Use the Company Licensed Marks.  Subject to
the terms and conditions of this Agreement, the Company hereby grants to the
Bank a non-exclusive, royalty-free, non-transferable, non-sublicensable (except
as set forth herein) right and license to use the Company Licensed Marks solely
in connection with the creation, establishment, marketing and administration of,
and the provision of services related to, the Program.  All uses of the Company
Licensed Marks shall require the prior written approval of the Company and shall
be in accordance with this Agreement and any Trademark Style Guide or other
rules as may be delivered by the Company to the Bank from time to time.  To the
extent the Bank delegates any of its rights or obligations hereunder to any
authorized Affiliate and/or authorized Service Provider in accordance with the
terms and conditions of this Agreement, the Bank may sublicense its rights in
the Company Licensed Marks hereunder to such authorized Persons solely for
purposes of facilitating such delegation; provided that, such Person shall agree
to comply with all of the terms and conditions of the use of the Company
Licensed Marks hereunder (and shall designate the Company as a third party
beneficiary of such agreement) and the Bank shall remain liable for such
Person’s failure to so comply.  Except as expressly set forth in this Section
10.1, the rights granted pursuant to this Section 10.1 are solely for use of the
Bank and may not be sublicensed without the prior written approval of the
Company.
 
60

--------------------------------------------------------------------------------

(b)           Grant of License to Use the Bank Licensed Marks.  Subject to the
terms and conditions of this Agreement, the Bank hereby grants to the Company a
non-exclusive, royalty-free, non-transferable, non-sublicensable (except as set
forth herein) right and license to use the Bank Licensed Marks solely in
connection with the creation, establishment, marketing and administration of,
and the provision of services related to, the Program.  All uses of the Bank
Licensed Marks shall require the prior written approval of the Bank and shall be
in accordance with this Agreement and any Trademark Style Guide or other rules
as may be delivered by the Bank to the Company from time to time.  To the extent
the Company delegates any of its rights or obligations hereunder to any
authorized Affiliate and/or authorized third party, in accordance with the terms
and conditions of this Agreement, the Company may sublicense its rights in the
Bank Licensed Marks hereunder to such authorized Persons solely for purposes of
facilitating such delegation; provided that, such Person shall agree to comply
with all of the terms and conditions of the use of the Bank Licensed Marks
hereunder (and shall designate the Bank as a third party beneficiary of such
agreement) and the Company shall remain liable for such Person’s failure to so
comply.  Except as expressly set forth in this Section 10.1, the rights granted
pursuant to this Section 10.1 are solely for use of the Company and may not be
sublicensed without the prior written approval of the Bank.
 
(c)           New Marks. If the Company or any of its controlled Affiliates of
Parent determines (whether or not such determination is publicly announced) to
adopt a Trademark (other than the acquisition of any Trademark acquired in
connection with any acquisition or business combination governed by Article XIV,
which shall not be subject to this Section 10.1(c)) other than a Company
Licensed Trademark and the Company determines to issue in the United States a
Credit Card bearing such Trademark (a “New Mark”), the Company shall promptly
offer the Bank the exclusive right to issue in the United States a Credit Card
bearing such New Mark, either as part of the Program or subject to such material
legal and financial terms and conditions as may be proposed by the Bank
reasonably and in good faith and set forth in a term sheet proposal.  The Bank
shall have not less than thirty (30) days from its receipt of such offer to
consider the offer and give notice to the Company that the Bank wishes to
negotiate a definitive agreement therefor (“Opt-in Notice”).  If the Bank
delivers an Opt-in Notice to the Company, then the Parties will negotiate in
good faith for a period of up to sixty (60) days, and either amend this
Agreement to incorporate the New Mark-branded Credit Cards or document and
execute a new definitive agreement for such Credit Cards.  If the Bank does not
timely deliver an Opt-in Notice, or notifies the Company of its intention not to
do so, or if the negotiations do not result in such an amendment or new
definitive agreement, then the Company or any of its Affiliates may request
proposals from Credit Card issuers other than the Bank or its Affiliates to
offer or issue in the United States a Credit Card bearing the New Mark, but the
Company may enter into an agreement for the offer or issuance of such a Credit
Card only on terms that are, in the aggregate with respect to economics,
servicing and risk management no more favorable aggregate set of terms to such
other issuer than the most favorable terms offered by the Bank to the Company.
 
10.2         Termination; Ownership; and Infringement.
 
61

--------------------------------------------------------------------------------

(a)           Termination of Licenses.  The licenses granted in Section 10.1
shall terminate at the end of the Termination Period provided that (i) if the
purchase option under Section 17.2 is exercised (and the Company or its
Nominated Purchaser thus owns the Program Assets) then such licenses shall
continue for a six (6) month period following the Termination Period to the
extent necessary for winding down the operation of the Program in a manner
consistent with the terms of this Agreement and with past practice and (ii) if
the purchase option is not exercised (and the Bank thus continues to own the
Program Assets) then Section 17.4(c) shall govern the Bank’s use of the Company
Licensed Marks.  Upon the termination of the licenses granted in Section 10.1,
all rights in the Company Licensed Marks and Bank Licensed Marks granted
thereunder shall revert to the Company and the Bank, respectively, and each
Party shall: (i) discontinue immediately all use of the Company Licensed Marks
and Bank Licensed Marks (as applicable); and (ii) destroy all unused Company
Credit Cards, Applications, Account Documentation, Solicitation Materials,
periodic statements, materials, displays, advertising and sales literature and
any other items or program collateral, in each case, bearing any of the Company
Licensed Marks and Bank Licensed Marks.  Notwithstanding anything herein, each
Party shall have the right at all times after the Termination Period to use the
other Party’s Trademarks (i) in a non-trademark or “fair use” manner (provided
that, such use does not convey or suggest or is not reasonably likely to suggest
that the Parties are still participating in the Program) or as required by
Applicable Law; or (ii) on any archival legal documents, business correspondence
and similar items that are not consumer-facing.
 
(b)           Ownership of the Licensed Marks.  The Parties acknowledge that
each Party shall retain exclusive ownership of its Trademarks. Neither Party
shall contest nor take any other action which would adversely affect the other
Party’s exclusive ownership of its trademarks or the value, validity, reputation
or goodwill associated therewith, and any and all goodwill arising from use of
the Company Licensed Marks by the Bank or the Bank Licensed Marks by the Company
shall inure to the benefit of the Company or the Bank, respectively.  Nothing
herein shall give the Parties any proprietary interest in or to the other
Party’s Trademarks.
 
(c)           Infringement by Third Parties.  Each Party shall use reasonable
efforts to notify the other Party in writing, promptly upon acquiring Knowledge
of any infringing or unauthorized use of the other Party’s Trademarks that are
being licensed under this Article X by any third party in the United States.  If
any of the trademarks licensed under this Article X is infringed, the owner of
such Trademark has the sole right (but not the obligation) to prosecute same,
and the other Party shall reasonably cooperate with and assist in such
prosecution.
 
10.3         Intellectual Property.
 
(a)           Each Party shall solely own all of its Intellectual Property (i)
that existed as of the Effective Date and (ii) that it develops or creates
independently of the other Party during the Term.  Unless the Parties agree
otherwise in writing, the Company shall solely own all Intellectual Property
rights in any creation of or improvement to the look, feel, content, design and
collateral aesthetics of the Company Credit Cards, Credit Card Documentation,
the Program Website, Solicitation Materials and any other communications to
Cardholders created by either Party, except for Bank Licensed Marks that appear
on any of the foregoing.  Unless the Parties agree otherwise in writing, each
Party shall solely own all Intellectual Property relating to any software or
other technology developed by it or its Affiliates or developed for it or its
Affiliates at its direction or expense, to facilitate the Program and/or to
fulfill its obligations, including all Intellectual Property relating to
software and software modifications developed with the other Party’s assistance,
in response to the other Party’s request, or to accommodate the other Party’s
special requirements.  Subject to the terms and conditions of this Agreement,
each Party grants and agrees to grant to the other Party a non-exclusive,
royalty-free, non-transferable, non-sublicensable (except as set forth herein)
license to and under all other Intellectual Property (other than Trademarks,
which are governed by Section 10.1) owned by such Party that is used in
connection with the Program solely in connection with the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program.  To the extent the Parties delegate any of their rights
or obligations hereunder to any authorized Affiliate and/or authorized third
party or to the extent the services of an authorized third party are required in
connection with the Parties’ participation in the Program, in accordance with
the terms and conditions of this Agreement, the Parties may sublicense their
rights to and under the other Party’s Intellectual Property to such authorized
Person; provided that, such Person shall agree to comply with all of the terms
and conditions of this Section 10.3  (with the owner of the Intellectual
Property a third party beneficiary of such agreement) and provided that, the
sublicensing Party shall remain liable for such Person’s failure to so comply.
The licenses granted under this Section 10.3(a) shall terminate at end of the
Termination Period.
 
62

--------------------------------------------------------------------------------

(b)           Joint Intellectual Property.  The Parties shall not develop or
create any Intellectual Property that shall be deemed to be jointly owned unless
they mutually agree in writing in advance that such Intellectual Property shall
be jointly owned.
 
ARTICLE XI
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
11.1         General Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company makes the following representations and
warranties to the Bank as of the date hereof and as of the Effective Date (other
than the representations and warranties set forth in Section 11.1(d), which
shall be made only as of the date hereof):
 
(a)           Corporate Existence.  The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (ii) is duly licensed or qualified to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the conduct of its business or the activities in which it is engaged
makes such licensing or qualification necessary, except to the extent that its
non-compliance would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect; and (iii) has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
filings and registrations with, all Governmental Authorities having
jurisdiction, to the extent required for the ownership, lease or conduct and
operation of its business, except to the extent that the failure to obtain such
licenses, permits, consents or approvals or to make such filings or
registrations would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
 
(b)           Authorization; Validity.  The Company has all necessary corporate
power and authority to (i) execute and enter into this Agreement, and (ii)
perform the obligations required of the Company hereunder and the other
documents, instruments and agreements relating to the Program and this Agreement
executed by the Company pursuant hereto.  The execution and delivery by the
Company of this Agreement and all documents, instruments and agreements executed
and delivered by the Company pursuant hereto, and the consummation by the
Company of the transactions specified herein, have been duly and validly
authorized and approved by all necessary corporate actions of the Company.  This
Agreement (i) has been duly executed and delivered by the Company, (ii)
constitutes the valid and legally binding obligation of the Company, and (iii)
is enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, receivership or other laws affecting the rights of
creditors generally and by general equity principles including those respecting
the availability of specific performance).
 
63

--------------------------------------------------------------------------------



(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by the Company, its compliance with the terms hereof, and
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or by which they are bound, or to which any of the assets of the Company
or any of its Subsidiaries are subject; (ii) conflict with or violate the
articles of incorporation or by-laws, or any other equivalent organizational
document(s), of the Company or any of its Subsidiaries; (iii) breach or violate
any Applicable Law or Applicable Order, in each case, applicable to the Company
or any of its Subsidiaries; (iv) require the consent or approval of any other
party to any contract, instrument or commitment to which the Company or any of
its Subsidiaries is a Party or by which it is bound; or (v) require any filing
with, notice to, consent or approval of, or any other action to be taken with
respect to, any Governmental Authority, except, in the cases of clauses (i) and
(iii)-(v), for such conflicts, breaches, defaults, violations or failures to
obtain such consents or approvals or make or obtain such filings, notices,
consents and approvals as would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.
 
(d)           No Litigation.  No action, claim, litigation, proceeding,
arbitration or investigation is pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries, at law, in equity or
otherwise, by or before any Governmental Authority, which would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.
 
(e)           Compliance with Laws.  Except to the extent that any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company is in compliance with
all requirements of Applicable Law relating to the Program Assets and neither
the Company nor any of Subsidiaries is subject to any order, directive or
restriction of any kind issued by any Governmental Authority that restricts in
any respect the Company’s ability to perform its obligations under the Program.
 
(f)            The Company Licensed Marks.  The Company has the right, power and
authority to grant the rights to use the Company Licensed Marks expressly
granted herein.
 
11.2         General Representations and Warranties of the Bank.  Except as
Previously Disclosed, the Bank hereby makes the following representations and
warranties to the Company as of the date hereof and as of the Effective Date
(other than the representations and warranties set forth in Section 11.2(d),
which shall be made only as of the date hereof):
 
64

--------------------------------------------------------------------------------

(a)           Corporate Existence.  The Bank (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and (ii) is duly licensed or qualified to do business and is in
good standing as a foreign entity in all jurisdictions in which the conduct of
the its business or the activities in which it is engaged, or proposes to engage
pursuant to this Agreement, makes such licensing or qualification necessary,
except to the extent that its non-compliance would not reasonably be expected to
have, individually or in the aggregate, a Bank Material Adverse Effect.  The
Bank has all necessary licenses, permits, consents or approvals from or by, and
has made all necessary filings and registrations with, all Governmental
Authorities having jurisdiction, to the extent required for the ownership, lease
or conduct and operation of its business and the Program pursuant to this
Agreement, except to the extent that the failure to obtain such licenses,
permits, consents or approvals or to make such filings or registrations would
not reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect upon the Bank, the Program, the Accounts, Cardholder
Indebtedness or the Bank’s ability to perform its obligations under this
Agreement.
 
(b)           Authorization; Validity.  The Bank has all necessary corporate or
similar power and authority to (i) execute and enter into this Agreement, and
(ii) perform the obligations required of the Bank hereunder and the other
documents, instruments and agreements relating to the Program and this Agreement
executed by the Bank pursuant hereto.  The execution and delivery by the Bank of
this Agreement and all documents, instruments and agreements executed and
delivered by the Bank pursuant hereto, and the consummation by the Bank of the
transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the Bank.  This
Agreement (i) has been duly executed and delivered by the Bank, (ii) constitutes
the valid and legally binding obligation of the Bank, and (iii) is enforceable
in accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).
 
(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by the Bank, its compliance with the terms hereof, and the
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which the Bank or any of its Subsidiaries is a party
or by which they are bound, or to which any of the assets of the Bank or any of
its Subsidiaries are subject; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
the Bank or any of its Subsidiaries; (iii) breach or violate any Applicable Law
or Applicable Order, in each case, applicable to the Bank  or any of its
Subsidiaries; (iv) require the consent or approval of any other party to any
contract, instrument or commitment to which the Bank or any of its Subsidiaries
is a Party or by which it is bound; or (v) require any filing with, notice to,
consent or approval of, or any other action to be taken with respect to, any
Governmental Authority, except, in the cases of clauses (i) and (iii)-(v), for
such conflicts, breaches, defaults, violations or failures to obtain such
consents or approvals or make or obtain such filings, notices, consents and
approvals as would not reasonably be expected to have, individually or in the
aggregate, a Bank Material Adverse Effect.
 
65

--------------------------------------------------------------------------------

(d)           No Litigation.  No action, claim, litigation, proceeding,
arbitration or investigation is pending or, to the Knowledge of the Bank,
threatened against the Bank or any of its Subsidiaries, at law, in equity or
otherwise, by or before any Governmental Authority, which would reasonably be
expected to have, individually or in the aggregate, a Bank Material Adverse
Effect.
 
(e)           Compliance with Laws.
 
(i)            Except to the extent that any of the following would not
reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect,
 
(A)         the Bank and its Subsidiaries are in compliance with all
requirements of Applicable Law relating to its Credit Card business; and
 
(B)          neither the Bank nor any of its Subsidiaries is subject to any
capital plan or supervisory agreement, cease-and-desist or similar order or
directive or memorandum of understanding between it and any Governmental
Authority with authority over the Bank or issued by any such Governmental
Authority, nor has any of them adopted any board resolutions at the request of
any such Governmental Authority.
 
(ii)           Neither the Bank nor any of its Subsidiaries is subject to any
order, directive or restriction of any kind issued by any Governmental Authority
that restricts in any respect its operation of its Credit Card business; and the
Bank is not aware of any fact or circumstance that would in any way delay or
impede its ability to perform all of its obligations under the Program.
 
(f)            Servicing Qualifications.  The Bank is licensed and qualified in
all jurisdictions necessary to service the Accounts in accordance with all
Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect.
 
(g)           Bank Licensed Marks.  The Bank has the right, power and authority
to grant the rights to use the Bank Licensed Marks expressly granted herein.
 
(h)           FDIC Insurance.  The Bank’s deposit accounts are insured by the
FDIC to the fullest extent permitted by Applicable Law, and to the Knowledge of
the Bank, no proceeding is contemplated to revoke such insurance.
 
11.3         No other Representations or Warranties.  Except as expressly set
forth in Sections 11.1 and 11.2, neither the Bank nor the Company has made or
makes any other express or implied representations, or any express or implied
warranty.
 
11.4         General Covenants of the Company.
 
(a)           Litigation.  The Company shall notify the Bank in writing if it
receives written notice of any litigation, investigation or other claim pending
or, to the Knowledge of the Company, threatened before any Governmental
Authority to which the Company or any of its Subsidiaries is party that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect
 
66

--------------------------------------------------------------------------------

(b)           Reports and Notices.  The Company shall provide the Bank with a
notice specifying the nature of any Company Event of Default, or any event
which, with the giving of notice or passage of time or both, would constitute a
Company Event of Default, or any development or other information with respect
to the Company or its Subsidiaries which is likely to have a Company Material
Adverse Effect.  Notices pursuant to this Section 11.4(b) relating to Company
Events of Default shall be provided within two (2) Business Days after the
Company has Knowledge of the existence of such default.  Notices relating to all
other events or developments described in this Section 11.4(b) shall be provided
promptly after the Company has Knowledge of the existence of such event or
development.  A failure to provide any required notice pursuant to this Section
11.4(b) shall not be considered a separate or independent Company Event of
Default.
 
(c)           Applicable Law/Operating Procedures.  The Company shall at all
times during the Term and continuing until the end of the Termination Period (A)
comply in all material respects with Applicable Law affecting its rights and
obligations under this Agreement and be responsible for compliance with
Applicable Law of any aspect of the Program that was imposed by the Company on
the Bank in accordance with the Company’s breaking of a deadlock with respect to
any element of operations because such element of operations was an Unapproved
Matter that was a Company Matter, and (B) comply in all material respects with
its obligations pursuant to the Operating Procedures.  Except as otherwise
provided herein, the Company shall retain any applicable liability for
compliance with law pertaining to its business as a retailer (including laws
with respect to the sale of illegal Goods and Services and state laws designed
to prevent unlawful gambling).  Notwithstanding the foregoing, the Company shall
have no liability hereunder for a failure to comply with requirements of
Applicable Law related to the Credit Cards or Accounts or their solicitation,
associated documentation or servicing or maintenance if the Bank is required to,
but has not notified the Company of such requirement of Applicable Law.
 
(d)           Disputes with Cardholders.  The Company shall reasonably cooperate
with the Bank in a timely manner (but in no event less promptly than required by
Applicable Law) to attempt to resolve all disputes with Cardholders.  If the
Company receives a Cardholder complaint regarding the Cardholder’s Account or
Company Credit Card, the payment for any Goods and Services or Ancillary
Products purchased with a Company Credit Card or otherwise financed on an
Account, any of the Payment Plans, or the Value Proposition, the Company shall
refer such complaint to the Bank in accordance with the Operating Procedures.
 
11.5         General Covenants of the Bank.
 
(a)           Litigation.  The Bank shall notify the Company in writing if it
receives written notice of any (i) litigation, investigation or other claim
pending or, to the Knowledge of the Bank, threatened before any Governmental
Authority to which the Bank or any of its Subsidiaries is party that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Bank Material Adverse Effect or (ii) any action, order or
directive by or agreement with a Governmental Authority that the Bank is
permitted to disclose under Applicable Law and that has had or would reasonably
be expected to have a Bank Material Adverse Effect.  The Bank shall use
commercially reasonable efforts to obtain permission to make any such
disclosure.
 
67

--------------------------------------------------------------------------------

(b)           Reports and Notices.  The Bank shall provide the Company with a
written notice specifying the nature of any Bank Event of Default, or any event
which, with the giving of notice or passage of time or both, would constitute a
Bank Event of Default, or any development or other information which is likely
to have a Bank Material Adverse Effect.  Notice pursuant to this Section 11.5(b)
relating to Bank Events of Default shall be provided within two (2) Business
Days after the Bank has Knowledge of the existence of such default.  Notices
relating to all other events or developments described in this Section 11.5(b)
shall be provided promptly after the Bank obtains Knowledge of the existence of
such event or development.
 
(c)           Applicable Law/Operating Procedures.
 
(i)            The Bank shall at all times during the Term and continuing until
the end of the Termination Period (A) comply in all material respects with
Applicable Law affecting its rights and obligations under this Agreement, (B)
comply in all material respects with the Risk Management Policies, Collections
Policies and Operating Procedures and (C) ensure that the operation of the
Program does not contravene or conflict with Applicable Law or the rights of
third parties; provided that, the Bank shall have no responsibility for the
compliance of the Program with Applicable Law with respect to, and no liability
for, any element of such operations that was imposed by the Company on the Bank
in accordance with the Company’s breaking of a deadlock with respect to such
element of operations because such element of operations was an Unapproved
Matter that was a Company Matter.
 
(ii)           The Bank shall provide the Company with reasonable advance notice
of any changes in Applicable Law that would apply to the Company as a result of
its participation in the Program (or if advance notice is not practicable, the
Bank shall give such notice as soon as practicable, and in such event the
Company shall not be responsible for complying with such changes unless and
until a reasonable time after receipt of such notice so as to permit the Company
to achieve such compliance); provided, however that in no event shall the
Company be relieved of its indemnification obligations set forth in subsection
(i) of Section 18.1(g).
 
(d)           Books and Records.  The Bank shall keep adequate records and books
of account with respect to the Accounts and Cardholder Indebtedness in which
proper entries, reflecting all of the Bank’s financial transactions relating to
the Program, are made in accordance with GAAP and the requirements of this
Agreement.  The Bank shall keep adequate records and books of account with
respect to its activities, in which proper entries reflecting all of the Bank’s
financial transactions are made in accordance with GAAP.  All of the Bank’s
records, files and books of account shall be in all material respects complete
and correct and shall be maintained in accordance with good business practice
and Applicable Law.
 
(e)           Servicing Qualifications.  The Bank shall at all times during the
Term and continuing until the end of the Termination Period remain licensed and
qualified in all jurisdictions necessary to service the Accounts in accordance
with all Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect.
 
68

--------------------------------------------------------------------------------

(f)            Conflicts of Interest.  The Bank shall establish and maintain
appropriate business standards, procedures and controls designed to ensure that
the Bank shall perform and conduct its operations in a manner consistent with
the Program Objectives and in such a way as not to disparage or embarrass or
otherwise adversely affect the Company and its Affiliates.
 
(g)           Charter and FDIC Insurance.  The Bank shall at all times maintain
its state banking charter; provided that, in the event that the Bank converts or
changes its charter to a federal banking charter or to another state banking
charter, the Bank shall be responsible for all of the costs of changing any
credit card collateral relating to such conversion or change.  The Bank shall
ensure that its deposit accounts, if any, are insured by the FDIC to the fullest
extent permitted under law.
 
(h)           Disputes with Cardholders.  The Bank shall cooperate with the
Company in a timely manner (but in no event less promptly than required by
Applicable Law) to resolve all disputes with Cardholders.  If the Bank receives
a Cardholder complaint regarding Goods and Services (and not relating to the use
of the Cardholder’s Account or Company Credit Card to purchase such Goods and
Services), or the Value Proposition, the Bank shall refer such complaint to the
Company in accordance with the Operating Procedures and Section 7.2(i).
 
(i)            Special Conditions.  In the event that any Special Condition
applicable to the Bank or any of its Affiliates results in the Company being
required to incur out-of-pocket costs or expenses to ensure that the Program
remains in compliance with Applicable Law, the same shall be reimbursed by the
Bank and shall not be deemed to be Program expenses or otherwise reduce Net
Credit Revenue.
 
ARTICLE XII
 
ACCESS AND AUDIT
 
12.1         Access to Facilities, Books and Records.  Each party shall permit
the other party to visit its facilities related to the Program during normal
business hours with reasonable advance notice.  Each Party shall also permit the
other Party and its Representatives to review copies of the books and records
relating to the Program for reasonable purposes relating to the Program;
provided that, neither Party shall be required to provide access to records to
the extent that (a) such access is prohibited by Applicable Law, (b) such
records are legally privileged, or (c) such records relate to (****). For the
avoidance of doubt, the Company authorizes the Bank to (****) shall be reviewed
with the Strategic Operating Committee.
 
12.2         Audit Rights.  (****) such Party, (****) , may conduct (****) an
audit to determine whether such other Party is in compliance with all of its
obligations pursuant to this Agreement.  Such audit shall be conducted during
(****) in accordance with generally accepted auditing standards and the auditing
Party shall employ such reasonable procedures and methods as necessary and
appropriate in the circumstances, minimizing interference to the extent
practicable with the audited Party’s normal business operations.  The audited
Party shall (****) facilitate the auditing Party’s review, including (****) to
assist the auditing Party and its Representatives as (****). The audited Party
shall deliver any document or instrument necessary for the auditing Party to
obtain such records from any Person maintaining records for the audited Party
and shall maintain records pursuant to its regular record retention policies. 
For purposes of this provision, the audited Party also shall (****)
Notwithstanding the generality of the foregoing, the audited Party shall not be
required to provide access to records to the extent that (a) such access is
prohibited by Applicable Law, (b) such records are legally privileged, (c) such
records are (****).
 
69

--------------------------------------------------------------------------------

12.3         Relevant Laws Compliance.  The Parties acknowledge that: (a) each
of Signet Jewelers Limited’s (“Parent”) management and the Bank’s management is
now and/or in the future may be required under the Sarbanes-Oxley Act of 2002
and related regulations and (solely with respect to the Bank) the Federal
Deposit Insurance Corporation Improvement Act of 1991 and related regulations
(collectively, the “Relevant Laws”) to, among other things, assess the
effectiveness of its respective internal controls over financial reporting and
state in its report whether such internal controls are effective; (b) the
independent auditors of Parent and the Bank are now and/or in the future may be
required to evaluate the process used by management to make such assessment to
determine whether that process provides an appropriate basis for management’s
conclusions; and (c) because the Parties have entered into a significant
transaction with each other as described in this Agreement, the controls used by
the Parties (including, without limitation, controls that restrict unauthorized
access to systems, data and programs) are relevant to Parent’s and the Bank’s
evaluation of its internal controls.  Having acknowledged the foregoing, and
subject to the terms of this Section, each Party agrees to cooperate with Parent
and the Bank, and their respective independent auditors as reasonably necessary
to facilitate Parent’s and the Bank’s ability to comply with its obligations
under the Relevant Laws including, without limiting the generality of the
foregoing, by complying with the further terms of this Section 12.3.
 
12.4         Governmental Authority Supervision.  Each Party agrees to allow any
Governmental Authority asserting supervisory authority over the other Party or
such Party’s Affiliates to inspect, audit, and examine its facilities, systems,
records and personnel relating to the Program and to use commercially reasonable
efforts to allow any Governmental Authority asserting supervisory over such
Party’s Service Providers to inspect, audit, and examine the facilities,
systems, records and personnel relating to the Program. Each Party shall, to the
extent possible and as permitted by Applicable Law or the applicable
Governmental Authority, provide the other Party with reasonable advance notice
of any such inspection, audit or examination. Each Party acknowledges that
Governmental Authorities (or their respective representatives) have the right to
(a) exercise directly the audit rights granted to the other Party under this
Agreement; (b) accompany the other Party (or its representatives) when it
exercises its inspection rights under this Agreement; (c) access and make copies
of all internal audit reports (and associated working papers and
recommendations) prepared by or for the Party or the Program; and (d) access any
findings in the external audit of the Party (and associated working papers and
recommendations) prepared by or for the Party that relate to the Program,
subject to the consent of its external auditor.
 
70

--------------------------------------------------------------------------------

ARTICLE XIII
 
CONFIDENTIALITY
 
13.1         General Confidentiality.
 
(a)           For purposes of this Agreement, “Confidential Information” means
any of the following: (i) nonpublic information that is provided by or on behalf
of either the Company or the Bank to the other Party or its Representatives or
Service Providers in connection with the Program (including information provided
prior to the date hereof or the Effective Date); (ii) nonpublic information
about the Company or the Bank or their Affiliates, or their respective
businesses or employees, that is otherwise obtained by or on behalf of the other
Party in connection with the Program, in each case including: (A) information
concerning marketing plans, objectives and financial results, business systems,
methods, processes, know-how, financing data, programs and products and Value
Proposition terms and features and tests thereof; (B) information regarding any
products offered or proposed to be offered under the Program or the manner of
offering of any such products; (C) information unrelated to the Program obtained
by the Company or the Bank in connection with this Agreement, including by
accessing or being present at the business location of the other Party; and (D)
non-public Intellectual Property such as proprietary technical information and
source code developed in connection with the Program; (iii) the terms and
conditions of this Agreement; and (iv) the Marketing Plan.  The provisions of
this Article XIII governing Confidential Information shall not govern Cardholder
Data or Shopper Data, which shall be governed by the provisions of Article VI.
 
(b)           The restrictions on disclosure of Confidential Information under
this Article XIII shall not apply to information received or obtained by the
Company or the Bank, as the case may be, that: (i) is or becomes generally
available to the public other than as a result of disclosure in breach of this
Agreement or any other confidentiality obligations; (ii) is lawfully received on
a non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iii) is
required to be publicly disclosed by Applicable Law or applicable stock exchange
rules; provided that, the Party subject to such Applicable Law or applicable
stock exchange rules shall consult with the other Party with respect to such
filing or disclosure; and provided, further, that such information shall be
disclosed only to the extent required by such Applicable Law and shall otherwise
remain Confidential Information; or (iv) is developed by the Company or the
Bank, as the case may be, without the use or knowledge of any proprietary,
non-public information provided by the other Party under, or otherwise made
available to such Party as a result of, this Agreement.  Nothing herein shall be
construed to permit the Receiving Party (as defined below) to disclose to any
third party any Confidential Information that the Receiving Party is required to
keep confidential under Applicable Law.
 
(c)           The terms and conditions of this Agreement and the Marketing Plan
and all of the items referred to in clauses (A) through (B) of Section 13.1(a)
shall each be the Confidential Information of the Company and the Bank and each
of the Parties to this Agreement shall be deemed to be a Receiving Party of each
of them.
 
71

--------------------------------------------------------------------------------

(d)           If the Company, on the one hand, or the Bank, on the other hand,
receives Confidential Information of the other Party (“Receiving Party”), the
Receiving Party shall do the following with respect to the Confidential
Information of the other Party (“Disclosing Party”): (i) keep the Confidential
Information of the Disclosing Party confidential in accordance with the
nondisclosure requirements of this Agreement; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures, to protect such Confidential
Information.
 
13.2         Use and Disclosure of Confidential Information.
 
(a)           Each Receiving Party shall use and disclose the Confidential
Information of the Disclosing Party only for the purpose of performing its
obligations or enforcing its rights with respect to the Program or as otherwise
expressly permitted by this Agreement, and shall not accumulate in any way or
make use of such Confidential Information for any other purpose; provided that,
subject to Section 17.2(e), notwithstanding any other provision hereof, the
Parties may not disclose the terms of this Agreement in the exercise of their
rights under Section 2.2(a), Section 2.2(b), other than the terms relating to
the processing of Prequalification Requests, or in connection with the exercise
of their rights under Article XIV or XVII.
 
(b)           Each Receiving Party shall: (i) limit access to the Disclosing
Party’s Confidential Information to those Representatives, service providers or
vendors, prospective purchasers (and their respective Representatives) who have
a reasonable need to access such Confidential Information, in connection with
the Program, a potential sale of Program Assets or any assets of the Company and
its Affiliates, a potential merger, consolidation, acquisition or other
transaction or financing arrangement involving the Company and its Affiliates,
or pursuant to the Company’s exercise of its purchase option hereunder, in each
case in accordance with the terms of this Agreement, (ii) ensure that any Person
with access to the Disclosing Party’s Confidential Information agrees to be
bound by a confidentiality agreement consistent with the restrictions set forth
in this Article XIII and (iii) be liable to the Disclosing Party for any
unauthorized use of or access to its Confidential Information by any of the
above persons.
 
(c)           The Bank shall not share or allow access to information about
Program marketing strategy, acquisition strategy, Company Credit Card usage, and
use of Systems that is unique to the Program and that does not include general
expertise or know-how with Bank employees who are dedicated to, or spend a
majority of their time in respect of, any Relevant Retail Program.
 
13.3         Unauthorized Use or Disclosure of Confidential Information.  Each
Receiving Party agrees that any unauthorized use or disclosure of Confidential
Information of the Disclosing Party will cause immediate and irreparable harm to
the Disclosing Party for which money damages will not constitute an adequate
remedy.  In that event, the Receiving Party agrees that equitable or injunctive
relief (including specific performance) may be warranted in addition to any
other remedies the Disclosing Party may have.  In addition, the Receiving Party
agrees promptly to advise the Disclosing Party by telephone and in writing of
any unauthorized disclosure or use of the Confidential Information of the
Disclosing Party by the Receiving Party or any Person to whom the Receiving
Party shall have disclosed such information which may come to the Receiving
Party’s attention, and to take all steps at the Receiving Party’s expense
reasonably requested by the Disclosing Party to remedy same.
 
72

--------------------------------------------------------------------------------

13.4         Return or Destruction of Confidential Information.  Following the
end of the Termination Period (or the interim servicing period pursuant to
Section 17.2(h) to the extent sharing of Confidential Information continues
during the Termination Period in accordance with this Agreement), the Receiving
Party shall cease using and promptly, at Receiving Party’s option, return to
Disclosing Party or arrange for the destruction of any and all the Disclosing
Party’s Confidential Information in any media (including any electronic or paper
copies, reproductions, extracts or summaries thereof); provided, however, the
Receiving Party in possession of tangible property containing the Disclosing
Party’s Confidential Information may retain, subject to the terms of this
Agreement, (a) Confidential Information (i) that a Receiving Party, its Service
Providers or their respective Representatives are required to retain by
Applicable Law or documented, internal retention policies, or (ii) that are
automatically retained as part of a computer back-up, recovery or similar
archival or disaster recovery system or form; provided, such copies are not
intentionally accessed except where required or requested by Applicable Law or
where disclosure is otherwise permitted under this Agreement, or (b) that a
Receiving Party’s or its Service Providers’ Representatives that are accounting
firms retain in accordance with policies and procedures implemented by such
persons in order to comply with Applicable Law or professional rules or
standards.  Such return or destruction shall be certified in writing, including
a statement that no copies of Confidential Information have been kept, except as
provided herein.
 
ARTICLE XIV
 
RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS
 
14.1         Retailer that Operates a Credit Card Business.  If the Company or
any of its Subsidiaries acquires, is acquired by, or otherwise combines with
(including by merger, consolidation or other business combination) a retailer
that directly or through an Affiliate or unaffiliated Person issues a Credit
Card in the United States and following such acquisition such Credit Card will
bear a Company Licensed Mark (such Credit Card accounts, the “New Portfolio”),
then without limiting any termination rights the Company may have in connection
with such transaction, the Company shall comply with this Article XIV in
connection therewith.  The Company shall notify the Bank of such transaction as
soon as practicable, which may, in the Company’s sole discretion, be prior to or
after the Company’s purchase of such retailer, and the following shall apply:
 
(a)           Retailer that Operates a New Portfolio.  If the acquired retailer
owns and operates the New Portfolio itself or through an Affiliate, the Company
may, in its discretion, continue to operate the New Portfolio.  If the Company
determines, in its discretion, to use a third-party issuer to serve as the
issuer for the New Portfolio, the Company shall (****).
 
(b)           Retailer that has a New Portfolio with another Issuer. If the New
Portfolio is issued through an unaffiliated Person (other than the Bank or any
of its Affiliates) (such unaffiliated Person the “Acquired Portfolio Issuer”),
the following shall apply:
 
73

--------------------------------------------------------------------------------

(i)            (****)
 
(ii)           If the Acquired Portfolio Program Agreement is terminable in
accordance with its terms, then the following shall apply:
 
(****)
 
(c)           Retailer that has a New Portfolio with the Bank.  If the Company
or any of its Subsidiaries acquires a New Portfolio issued by the Bank, (****).
 
(d)           Nothing in this Section 14.1 shall require the Company to breach,
or cause a breach of, the terms of any existing agreement relating to such
acquired retailer, program or New Portfolio.
 
(e)           If the Company does not sell such New Portfolio to the (****).
 
14.2         Conversion of Purchased Accounts.
 
(a)           If the Bank acquires any Credit Card portfolio pursuant to Section
14.1(a) or Section 14.1(b) or if the Company elects to integrate any such
acquired portfolio pursuant to Section 14.1(c), (****).
 
(b)          Each Party shall (****) unless the Parties otherwise agree to
modify such terms and conditions.
 
(c)           (****).
 
14.3         No Other Company Obligations.  Except as set forth in this Article
XIV, the Company shall have no obligation to include in the Program any Credit
Card portfolios acquired in connection with any merger, consolidation,
acquisition or other transaction or otherwise cause them to be transferred to
the Bank.  Except to the extent included in the Program in accordance with this
Article XIV, an acquired portfolio may be operated free of the exclusivity
restrictions set forth in this Agreement, including, for the avoidance of doubt,
if the Company acquires, whether by purchase or otherwise, another retailer with
a consumer Credit Card program that the Company does not seek to re-brand with a
Company Licensed Mark.
 
14.4         Retail Portfolio Dispositions.  Nothing in this Agreement shall be
deemed to require the Company to maintain any Company Channel, in whole or in
part, or prevent the Company from ceasing to operate any Company Channel, in
whole or in part.  In the event that the Company arranges for the disposition of
any group of retail establishments that are separately identifiable (e.g.,
retail establishment representing a particular geographical location, branding
strategy, product type or other separately identifiable feature) or any Company
Channel other than its physical store channel, the Company may (****) (****) ,
or (ii) in the event that such purchaser does not (****) (****) For purposes of
this Section 14.4, the Company may deem an Account to be related to a
disposition and to be a Program Asset if (****) , as the case may be, that are
subject to such disposition. For the Company to offer (****).
 
74

--------------------------------------------------------------------------------

ARTICLE XV
 
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
15.1         Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an Event
of Default by a Party hereunder:
 
(a)           Such Party shall fail to make a payment of any amount due and
payable pursuant to this Agreement (other than the settlement of amounts due in
respect of Charge Transaction Data addressed in Section 15.2(a) below) and such
failure shall remain unremedied for a period of three (3) Business Days after
the non-defaulting Party shall have given written notice thereof.
 
(b)           Except with respect to noncompliance with Sections 4.6(d), and 7.3
(which are addressed in Sections 16.2(c) and 15.2(e), respectively), such Party
shall fail to perform, satisfy or comply with any material obligation,
condition, covenant or other provision contained in this Agreement, and such
failure shall remain unremedied for a period of thirty (30) days after the
dispute resolution process in Section 3.2(d)(ii)(D) is exhausted without
resolution (provided that, the other Party shall have first given written notice
of such failure specifying the nature of such failure in reasonable detail),
provided that, if such failure cannot be cured in a commercially reasonable
manner within such time, such failure shall not constitute an Event of Default
if the defaulting Party shall have initiated and diligently pursued a cure
within such time and such cure is completed within ninety (90) days from the
date the dispute resolution process in Section 3.2(d)(ii)(D) is exhausted
without resolution.
 
(c)           Any representation or warranty by such Party contained in this
Agreement shall not be true and correct in any respect as of the date when made,
and the Party making such representation or warranty shall fail to cure the
event giving rise to such breach within thirty (30) days after the other Party
shall have given written notice thereof specifying the nature of such breach in
reasonable detail, provided that, if such failure cannot be cured in a
commercially reasonable manner within such time, such breach shall not
constitute an Event of Default if the defaulting Party shall have initiated a
cure within such time and such cure is completed within ninety (90) days from
the date of written notice regarding such breach.
 
15.2         Defaults by the Bank.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an event
of default by the Bank hereunder:
 
(a)           The Bank fails to settle Charge Transaction Data and make payment
in full therefor within two (2) Business Days of the time that such settlement
payment is due pursuant to Section 8.4.
 
(b)           The Bank shall no longer be solvent or shall fail generally to pay
its debts as they become due.
 
(c)           Any regulatory authority having jurisdiction over the Bank shall
order the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of the Bank or of any substantial part of its
properties, or order the winding-up or liquidation of the affairs of the Bank.
 
75

--------------------------------------------------------------------------------

(d)           Either (i) the Bank shall (A) consent to the institution of
proceedings specified in paragraph (c) above or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of such entity or of any substantial part of
its properties, or (B) take corporate or similar action in furtherance of any
such action; or (ii) a decree or order by a court having jurisdiction (1) for
relief in respect of the Bank pursuant to the Bankruptcy Code or any other
applicable bankruptcy or other similar law, (2) for appointment of a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Bank or of any substantial part of its properties, or (3) ordering the
winding-up or liquidation of the affairs of the Bank shall, in any such case, be
entered, and shall not be vacated, discharged, stayed or bonded within sixty
(60) days from the date of entry thereof.
 
(e)           The Bank shall fail to meet one or more SLAs expressly giving rise
to the right to terminate hereunder pursuant to Schedule 7.3.
 
(f)            (****)
 
15.3         Defaults by the Company.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an event
of default by the Company hereunder:
 
(a)           The Company shall no longer be solvent or shall fail generally to
pay its debts as they become due.
 
(b)           A petition under the Bankruptcy Code or similar law shall be filed
against the Company and not be dismissed within sixty (60) days.
 
(c)           A decree or order by a court having jurisdiction (i) for relief in
respect of the Company pursuant to the Bankruptcy Code or any other applicable
bankruptcy or other similar law, (ii) for appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of the
Company or of any substantial part of its properties, or (iii) ordering the
winding-up or liquidation of the affairs of the Company shall, in any such case
be entered, and shall not be vacated, discharged, stayed or bonded within sixty
(60) days from the date of entry thereof.
 
(d)           The Company shall (i) file a petition seeking relief pursuant to
the Bankruptcy Code or any other applicable bankruptcy or other similar law,
(ii) consent to the institution of proceedings pursuant thereto or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of the Company or any substantial part of its properties, or (iii)
take corporate or similar action in furtherance of any such action.
 
15.4         Remedies for Events of Default.
 
(a)           In addition to any other rights or remedies available to the
Parties at law or in equity, upon the occurrence of a Company Event of Default
or a Bank Event of Default, the non-defaulting Party shall be entitled, in
addition to its termination rights under Article XVI, to collect from the
defaulting Party any amount indisputably in default plus interest based on the
Prime Rate.
 
76

--------------------------------------------------------------------------------

ARTICLE XVI
 
TERM/TERMINATION
 
16.1        Term.  This Agreement shall continue in full force and effect for
seven (7) years from the Effective Date (the “Initial Term”) unless earlier
terminated as provided herein. Following the Initial Term this Agreement shall
renew automatically without further action of the Parties for successive two (2)
year terms (each, a “Renewal Term”) unless (a) the Bank provides written notice
of non-renewal at least (****) or (b) the Company provides written notice of
non-renewal at least (****) in each case, prior to the expiration of the Initial
Term or current Renewal Term, as the case may be.
 
16.2         Termination by the Company Prior to the End of the Initial Term or
a Renewal Term.  In addition to the other termination rights expressly provided
for pursuant to other Sections of this Agreement, the Company may terminate this
Agreement upon written notice prior to the end of the Initial Term or any
Renewal Term:
 
(a)           upon written notice upon the occurrence of a Bank Event of
Default;
 
(b)           (****)
 
(c)           in accordance with (****);
 
(d)           (****)
 
(e)           (****)
 
(f)            upon notice if the Bank shall fail to perform, satisfy or comply
with any obligation, condition, covenant or other provision contained in this
Agreement for a period of not less than thirty (30) days due to a Force Majeure
Event and such failure shall either have a Bank Material Adverse Effect or
materially diminish the benefits of the Program to the Company; or
 
(g)            if the Purchase Agreement is terminated without the occurrence of
the Closing Date.
 
16.3         Termination by the Bank Prior to the End of the Initial Term or a
Renewal Term.  The Bank may terminate this Agreement upon written notice prior
to the end of the Initial Term or any Renewal Term (i) after the occurrence of a
Company Event of Default, (ii) if the Company shall fail to perform, satisfy or
comply with any obligation, condition, covenant or other provision contained in
this Agreement for a period of not less than thirty (30) days due to a Force
Majeure Event and such failure shall either have a Company Material Adverse
Effect or materially diminish the benefits of the Program to the Bank or (iii)
if the Purchase Agreement is terminated without the occurrence of the Closing
Date.
 
77

--------------------------------------------------------------------------------

ARTICLE XVII
 
EFFECTS OF TERMINATION
 
17.1         General Effects.
 
(a)           In the event of a notice of termination or non-renewal of this
Agreement (****), all obligations of the Parties, including (i) operating and
servicing the Accounts in the ordinary course of business, (ii) compensation as
set forth in Article IX, (iii) originating and extending credit on Accounts and
funding Cardholder Indebtedness, (iv) at the Company’s option, solicitations,
marketing and advertising of the Program, and (v) at the Company’s option,
funding of the Marketing Commitment, and (vi) acceptance of the Company Credit
Cards in Company Channels, shall continue in accordance with and subject to the
terms of this Agreement (****) provided that the obligations of the Company and
its Affiliates in Section 2.2 shall cease to be of any further force and effect
if at any time following notice of termination or non-renewal of this Agreement
by either Party, the Bank ceases to accept Credit Card Applications or extend
credit under the Credit Cards or comply with Section 4.6 in connection with the
Accounts.  (****).
 
(b)           (****) all obligations of the Parties under this Agreement shall
cease, except that the provisions specified in Section 19.22 shall survive.
 
17.2         The Company’s Option to Purchase the Program Assets.
 
(a)           If this Agreement expires or is terminated by either Party for
whatever reason, the Company, directly or through an Affiliate, has the option
to purchase, or arrange the purchase by a third party nominated by the Company
(a “Nominated Purchaser”), of the Program Assets from the Bank on customary
terms and conditions (unless the Company is the purchaser, in which case the
terms shall be no more onerous or less favorable to the Company than those
applicable to the Bank in the Purchase Agreement); provided, however, that in
all cases, purchase price of the Program Assets will be determined in accordance
with Section 17.3.
 
(b)           The purchase option is exercisable by the Company serving notice
(the “Purchase Notice”) by the later of: (****).
 
(c)           If such purchase option is exercised, the Company or the Nominated
Purchaser must use commercially reasonable efforts to complete the purchase of
the Program Assets within (****) provided, however, that such time period shall
be extended as necessary for required regulatory approvals.  The date of such
completion shall be the “Program Purchase Date.”
 
(d)           If this Agreement is terminated by either Party, the purchase
price for the Program Assets purchased, payable on the Program Purchase Date,
shall be equal to the Fair Market Value of the Accounts and Cardholder
Indebtedness determined in accordance with Section 17.3; provided that if this
Agreement is terminated by the Company pursuant to Section 16.2(b), then the
purchase price so payable shall be the greater of the Fair Market Value  and 
the par value of the Accounts and Cardholder Indebtedness to be purchased on the
Program Purchase Date.
 
78

--------------------------------------------------------------------------------

(e)           The Parties will use commercially reasonable efforts to minimize
transition costs.  Following the provision by either Party of notice of
termination or non-renewal of this Agreement or the occurrence of an event that
gives rise to a right of termination, or at any time during (****), the Bank
shall provide (i) the Company and its prospective or actual Nominated Purchasers
with Program-related data of the type that (****) (ii) the Company and its
prospective or actual Nominated Purchasers access to information relating to the
Program Assets and the performance of the Program, including(****).
 
(f)            Each Party shall be responsible for (****).
 
(g)           After the Program Purchase Date, the Bank shall have no further
rights in or to any Cardholder Data. If the purchase option is not exercised,
following the end of the Termination Period, subject to the Bank’s rights in
Section 17.4, in no event shall the Bank solicit any Cardholder for any loan,
product or service on the basis of such Person’s status as a Cardholder or any
other information obtained in connection with the Program without the Company’s
prior consent.
 
(h)           If the Company exercises its right to purchase, or to select a
Nominated Purchaser to purchase, the Program Assets, (****).
 
(i)            Existing Receivables.
 
(i)            Except as provided in this Section, the Existing Receivables may
not be purchased by the Company or the Nominated Purchaser.
 
(ii)           The Company or the Nominated Purchaser may elect to exercise the
Clean Up Call Option with the exercise of the right to purchase the other
Program Assets.  If the Company or the Nominated Purchaser elects to exercise
the Clean Up Call Option pursuant to this Section, then the purchase price
thereof shall be the same as for the other Program Assets, as set forth in
Section 17.2(d).
 
79

--------------------------------------------------------------------------------

17.3         Fair Market Value.  Upon receipt of the Purchase Notice, if
applicable, the Parties shall enter into good faith negotiations to determine
the Fair Market Value of the Accounts and Cardholder Indebtedness for a period
of thirty (30) days based on (i) the assumption that the Company (or its
successor) will continue to be a going concern as a retailer and (ii) the
additional assumptions set forth in Schedule 17.3.  In the event that the
Parties do not reach agreement on the Fair Market Value of the Accounts and
Cardholder Indebtedness during such period, the Bank and the Company (or its
Nominated Purchaser, if applicable) shall each retain, at their own cost, an
Independent Appraiser who together shall select a third Independent Appraiser. 
The Bank and the Company (or its Nominated Purchaser, if applicable) shall each
pay fifty percent (50%) of the costs associated with the third Independent
Appraiser.  The Parties shall provide such information to the Independent
Appraisers as is necessary to permit each of the Independent Appraisers to
provide a valuation of the Accounts and Cardholder Indebtedness; provided,
however, that the information provided to all Independent Appraisers shall be
identical and there shall be no ex parte communication between a Party and an
Independent Appraiser.  Such appraisals shall be performed on the basis of the
assumptions set forth in Schedule 17.3.  The Fair Market Value shall be the
average of the two (2) closest valuations received from the Independent
Appraisers; provided, however, if the median valuation is within plus or minus
twenty (20) percent of the mean of the three valuations, the Fair Market Value
shall be the mean.  The Fair Market Value determined in accordance with this
Section 17.3 shall be final and binding on the Parties and enforceable in any
court having jurisdiction pursuant to this Agreement.  None of the Independent
Appraisers can be compensated based on the outcome of their appraisal or the
outcome of the Fair Market Value process.
 
17.4         Rights of the Bank if Purchase Option Not Exercised.
 
(a)           If this Agreement expires or is terminated and the Company gives
written notice that the Company shall not exercise its option referred to in
Section 17.2 or otherwise fails to exercise its option within the time period
specified in Section 17.2, the Company shall have no further rights whatsoever
in the Program Assets.  In such event, the Bank shall have the right on or after
the expiration or termination of this Agreement to:
 
(i)             (****)
 
(ii)           subject to Applicable Law, notify Cardholders that the Bank shall
cease providing credit under the Accounts and require repayment of all amounts
outstanding on all Accounts until all associated receivables have been repaid
and, solely for identification purposes, use the Company’s name (but not
stylized mark) in connection with liquidating the remaining Accounts until the
last Account is liquidated; provided that, the foregoing use is subject to the
terms and conditions of this Agreement;
 
(iii)           (****)
 
(iv)          any combination of (i), (ii), and (iii).
 
(b)           (****).
 
(c)           The Company hereby grants and agrees to grant to the Bank a
non-exclusive, royalty-free, non-transferable, non-sublicensable license to use
the Company Licensed Marks (i) for up to one hundred and eighty (180) days after
the Company gives written notice that the Company shall not exercise its option
referred to in Section 17.2 or after the time period for the Company to exercise
such option shall have expired solely to the extent necessary to exercise its
rights under this Section 17.4 and (ii) for up to one hundred eighty (180) days
after such written notice or expiration solely to the extent necessary to
identify the Accounts in connection with the billing and collection thereof and
as otherwise required by Applicable Law, after which time the Bank shall no
longer use any of the Company Licensed Marks (or any other trademarks or source
indicators confusingly similar thereto).
 
80

--------------------------------------------------------------------------------

ARTICLE XVIII
 
INDEMNIFICATION
 
18.1         Company Indemnification of the Bank.  From and after the Effective
Date, the Company shall indemnify and hold harmless the Bank, its Affiliates,
and their respective officers, directors and employees from and against and in
respect of any and all losses, liabilities, damages, costs and expenses of
whatever nature, including reasonable attorneys’ fees and expenses
(collectively, “Losses”), which are caused or incurred by, result from, arise
out of or relate to the following:
 
(a)           the Company’s, its Affiliates’ or any of its or their employees’
or Service Providers’ negligence, recklessness or willful misconduct (including
acts and omissions) relating to the Program;
 
(b)           any breach by the Company, any of its Affiliates, or any of its or
their Service Providers of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement;
 
(c)           any actions or omissions by the Bank taken or not taken (i) at the
Company’s written request or written direction pursuant to this Agreement,
except where the Bank would have been otherwise required to take such action (or
refrain from acting) absent such request or direction of the Company (it being
understood that neither this exception nor any request or direction of the
Company shall in any way relieve the Bank of, or in any way alter, the Bank’s
express obligations under this Agreement or (ii) at the direction of the
Strategic Operating Committee based on the Company’s exercise of its right to
break a deadlock with respect to an Unapproved Matter based on the status of
that Unapproved Matter as a Company Matter;
 
(d)           fraudulent acts by the Company, or any of its Affiliates, or its
or their employees or Service Providers, in connection with the Program (except
to the extent charged back pursuant to Section 8.5);
 
(e)           any failure by the Company or its Affiliates to satisfy any of
their obligations to third parties with respect to the sale by them to such
third parties of Goods and Services;
 
(f)           any element of any Company Credit Cards, Credit Card
Documentation, the Program Website, any Program related social media pages or
“apps,” Solicitation Materials or other communications to Cardholders, Bank
Program Materials, Company Program Materials, or Account Documentation that was
(i) modified by the Company in contravention of this Agreement or (ii) included
therein at the direction of the Strategic Operating Committee at the express
direction of the Company pursuant to its right to break a deadlock based on the
fact that the inclusion of such element was an Unapproved Matter that was
approved as a Company Matter;
 
81

--------------------------------------------------------------------------------

(g)           the failure of the Company to comply with Applicable Law in
connection with the Program or the Operating Procedures, unless such failure was
the result of (i) any action taken or not taken by the Company at the request or
direction of the Bank or in accordance with the Operating Procedures or (ii) was
the result of a violation of any Applicable Law as to which the Bank shall have
failed to advise the Company as required pursuant to Section 11.5(c)(ii) hereof;
 
(h)           the Company’s Inserts or Billing Statement messages (other than
any such Inserts or Billing Statement messages governed by clause (f) above);
 
(i)            allegations by a third party that the use or publication of the
Company Licensed Marks as permitted herein or any materials or documents
provided by the Company (other than Account Documentation or Solicitation
Materials, which are governed by clause (f) above) constitutes: (i) libel,
slander, and/or defamation; (ii) invasion of rights of privacy or rights of
publicity; (iii) breach of contract or tortious interference; (iv) trademark
infringement or dilution or (v) unfair competition;
 
(j)            (****);
 
(k)           any loyalty or reward program offered by the Company, and the
offering and administration of any Value Proposition by the Company, except to
the extent of the Bank’s administrative obligations under Section 4.10 or to the
extent that the element of the loyalty or reward program resulting in the Loss
was approved by the Strategic Operating Committee at the direction of the Bank
pursuant to its right to break a deadlock because such element was an Unapproved
Matter that is a Bank Matter; and
 
(l)            the operation of the Secondary Program and any Second-Look
Program.
 
18.2         Bank Indemnification of the Company.  From and after the Effective
Date, the Bank shall indemnify and hold harmless the Company, its Affiliates and
their respective officers, directors and employees from and against and in
respect of any and all Losses which are caused or incurred by, result from,
arise out of or relate to the following:
 
(a)           the Bank’s, its Affiliates’ or any of its or their employees’ or
Service Providers’ negligence, recklessness or willful misconduct (including
acts and omissions) relating to the Program;
 
(b)           any breach by the Bank, any of its Affiliates, or any of its or
their Service Providers of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement or any Credit Card
Agreement;
 
(c)           any actions or omissions by the Company taken or not taken at the
Bank’s written request or direction pursuant to this Agreement, except where the
Company would have been otherwise required to take such action (or refrain from
acting) absent such request or direction of the Bank (it being understood that
neither this exception nor any request or direction of the Bank shall in any way
relieve the Company of, or in any way alter, the Company’s express obligations
under this Agreement);
 
82

--------------------------------------------------------------------------------

(d)           fraudulent acts by the Bank, or any of its Affiliates, or its or
their agents or employees or Service Providers, in connection with the Program;
 
(e)           any failure by the Bank to satisfy any of its obligations to (i)
Cardholders or other third parties with respect to the Program or the Accounts,
whether pursuant to the Credit Card Agreements or otherwise or (ii) any other
third parties in connection with its provision of other products and services to
such third parties;
 
(f)           any element of any Company Credit Cards, Credit Card
Documentation, the Program Website, any Program related social media pages or
“apps,” Solicitation Materials or other communications to Cardholders, Bank
Program Materials, Company Program Materials, or Account Documentation,
including that the same fail to comply with Applicable Law, except to the extent
the Losses with respect thereto are indemnifiable by the Company pursuant to
Section 18.1(f);
 
(g)           (i) the failure of the Program to comply with Applicable Law,
except if such failure was the result of an action imposed by the Strategic
Operating Committee at the direction of the Company pursuant to its right to
break a deadlock because such action was an Unapproved Matter that was a Company
Matter or (ii) the failure of the Bank to comply with Applicable Law in
connection with the Program or the Risk Management Policies, Collections
Policies or Operating Procedures;
 
(h)           the Bank’s Inserts or Billing Statement messages;
 
(i)            allegations by a third party that the use or publication of the
Bank Licensed Marks as permitted herein or any materials or documents provided
by the Bank constitutes: (i) libel, slander, and/or defamation; (ii) invasion of
rights of privacy or rights of publicity; (iii) breach of contract or tortious
interference; (iv) trademark infringement or dilution or (v) unfair competition;
 
(j)            (****); and
 
(k)           any Approved Ancillary Products offered to Cardholders by the Bank
under the Program.
 
18.3         Procedures.
 
(a)           In case any claim is made, or any suit or action is commenced,
against a Party (the “Indemnified Party”) in respect of which indemnification
may be sought by it under this Article XVIII, the Indemnified Party shall
promptly give the other Party (the “Indemnifying Party”) notice thereof and the
Indemnifying Party shall have the right to assume control of and defend, in the
name of the Indemnified Party, any claim of which it has received such notice,
by giving written notice to the Indemnified Party given not later than twenty
(20) days after the delivery of the applicable notice from the Indemnified
Party, to assume, at the Indemnifying Party’s expense, the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party.  After notice from
the Indemnifying Party to such Indemnified Party of its election so to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party under this Section 18.3 for any attorneys’ fees or other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof, except to the extent set forth in Section 18.3(b).
 
83

--------------------------------------------------------------------------------

(b)           The Indemnified Party shall have the right to employ its own
counsel if the Indemnifying Party elects to assume such defense, but the fees
and expenses of such counsel shall be at the Indemnified Party’s expense, unless
(i) the employment of such counsel at the Indemnifying Party’s expense has been
authorized in writing by the Indemnifying Party, (ii) the Indemnifying Party has
not employed counsel to take charge of the defense within twenty (20) days after
delivery of the applicable notice or, having elected to assume such defense,
thereafter ceases its defense of such action, or (iii) the Indemnified Party has
reasonably concluded that there may be defenses available to it which are
different from or additional to those available to the Indemnifying Party (in
which case the Indemnifying Party shall not have the right to direct the defense
of such action on behalf of the Indemnified Party), in any of which events the
attorneys’ fees and expenses of counsel to the Indemnified Party shall be borne
by the Indemnifying Party.
 
(c)           The Indemnified Party or Indemnifying Party may at any time notify
the other of its intention to settle or compromise any claim, suit or action
against the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (i) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the payment of money
damages for which the Indemnified Party will be released and fully indemnified
hereunder, but shall not agree to any other settlement or compromise without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld (it being agreed that any failure of an Indemnified Party
to consent to any settlement or compromise involving relief other than monetary
damages shall not be deemed to be unreasonably withheld), and (ii) the
Indemnified Party may not settle or compromise any such claim, suit or action
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld and the Indemnifying party will have no obligation
to pay the monetary amount of any such settlement or compromise entered into by
the Indemnified Party without the Indemnifying Party’s prior written consent.
 
(d)           The Indemnifying Party shall promptly notify the Indemnified Party
if the Indemnifying Party desires not to assume, or participate in the defense
of, any third party claim, suit or action.
 
18.4         Notice and Additional Rights and Limitations.
 
(a)           If an Indemnified Party fails to give prompt notice of any claim
being made or any suit or action being commenced in respect of which
indemnification under this Article XVIII may be sought, such failure shall not
limit the liability of the Indemnifying Party except to the extent the
Indemnifying Party’s ability to defend the matter was actually prejudiced by
such failure to give prompt notice.
 
(b)           This Article XVIII shall govern the obligations of the Parties
with respect to the subject matter hereof but shall not be deemed to limit the
rights that either Party might otherwise have at law or in equity.
 
84

--------------------------------------------------------------------------------

18.5         LIMITATION OF LIABILITY
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR (****) (1) WITH
RESPECT TO A PARTY’S (****) (2) (****).
 
ARTICLE XIX
 
MISCELLANEOUS
 
19.1         Precautionary Security Interest.  The Company and the Bank agree
that this Agreement contemplates the extension of credit by the Bank to
Cardholders and that the Company’s submission of Charge Transaction Data to the
Bank shall constitute assignment by the Company of any and all right, title and
interest in such Charge Transaction Data and the Cardholder Indebtedness
reflected therein.  However, as a precaution in the event that any Person
asserts that Article 9 of the UCC applies or may apply to the transactions
contemplated hereby, the Company hereby grants to the Bank a first priority
present and continuing security interest in and to the Acquired Assets (as
defined in the Purchase Agreement), whether now existing or hereafter created or
acquired.  In addition, the Company agrees to take any reasonable action
requested by the Bank, at the Bank’s expense, to establish the first lien and
perfected status of such security interest.  Upon the termination or expiration
of this Agreement, the Bank shall execute such releases and file such notices as
the Company may request to evidence the termination of the security interest
provided for in this Section 19.1.
 
19.2         Securitization.
 
(a)           The Bank shall have the right to securitize the Cardholder
Indebtedness or any part thereof by itself or as part of a larger offering at
any time.  Such securitization shall not affect the Company’s rights or the
Bank’s obligations hereunder.  The Bank shall not securitize the Cardholder
Indebtedness in any manner that may encumber the Company’s rights hereunder to
purchase Program Assets free and clear of any lien or other interest created
pursuant to such securitization.  All uses of the Company Licensed Marks in any
securitization document shall be made in accordance with Section 10.1 and with
the prior written approval of the Company, which approval may not be
unreasonably withheld.
 
(b)           In the event the Company elects to purchase the Program Assets
pursuant to Section 17.2 and the Bank has securitized or participated any of the
Cardholder Indebtedness included therein that is included in the Program Assets,
the Bank shall take such actions as are necessary to remove such Program Assets
from such securitization or otherwise terminate all interests and liens created
in the Program Assets pursuant to such securitization and to transfer such
Program Assets free and clear of all such interests and liens to the Company or
its Nominated Purchaser.
 
19.3         Assignment.  None of the Company, on the one hand, or the Bank, on
the other hand, shall assign this Agreement or any of its rights hereunder
without the prior written consent of the other Party.
 
19.4         Sale or Transfer of Accounts.  Except as pursuant to Section 17.2
to the Company or its designee, or solely with respect to Cardholder
Indebtedness Section 19.2, the Bank shall not sell or transfer in whole or in
part any Accounts other than in the ordinary course for written-off Accounts
that have been written-off by the Bank in accordance with the then-current Risk
Management Policies to purchasers who agree to abide by Bank’s standard policies
for debt purchasers generally.
 
85

--------------------------------------------------------------------------------

19.5         Subcontracting .  Except as otherwise provided in this Agreement,
it is understood and agreed that, in fulfilling its obligations under this
Agreement, either Party may, following the below procedures, utilize its
Affiliates or other Persons to perform functions in fulfilling its obligations
under this Agreement, and such Affiliates or Persons shall comply with the terms
of this Agreement.  The applicable Party shall be responsible and liable for
functions performed by such Affiliates or other Persons to the same extent the
Party would be responsible and liable if it performed such functions itself.
(****).
 
19.6         Amendment.  Except as provided herein, this Agreement may not be
amended, supplemented or otherwise modified except by a written instrument
signed by the Bank and the Company.
 
19.7         Non-Waiver.  No delay by a Party hereto in exercising any of its
rights hereunder, or partial or single exercise of such rights, shall operate as
a waiver of that or any other right.  The exercise of one or more of a Party’s
rights hereunder shall not be a waiver of, or preclude the exercise of, any
rights or remedies available to such Party under this Agreement or in law or at
equity.  Any waiver by a Party shall only be made in writing and executed by a
duly authorized officer of such Party.
 
19.8         Severability.  In case any one or more of the provisions contained
herein shall be invalid, illegal or unenforceable in any respect under any law,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.
 
19.9         Venue.  Each Party hereby irrevocably submits to the jurisdiction
of the United States District Court for the Southern District of New York or, if
such federal jurisdiction is unavailable, in the state courts of the State of
New York located in the borough of Manhattan over any action arising out of this
Agreement, and each Party hereby irrevocably waives any objection which such
Party may now or hereafter have to the laying of improper venue or forum non
conveniens.  Each Party agrees that a judgment in any such action or proceeding
may be enforced in other jurisdictions by suit on the judgment or in any manner
provided by law.  Any and all service of process and any other notice in any
such suit, action or proceeding with respect to this Agreement shall be
effective against a Party if given as provided herein.
 
19.10       Governing Law.  This Agreement and all rights and obligations
hereunder, including matters of construction, validity and performance, shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made to be performed within such State and applicable
federal law.
 
86

--------------------------------------------------------------------------------

19.11      Specific Performance.  The Parties agree that money damages would not
be a sufficient remedy for any breach of Article VI, X or XIII or the failure of
a Party to perform any of its material obligations hereunder, and that, in
addition to all other remedies, each Party will be entitled to seek specific
performance and to seek injunctive or other equitable relief as a remedy for any
such breach or failure to perform its material obligations hereunder.  Each
Party waives any requirements for the securing or posting of any bond in
connection with such remedy.
 
19.12       Notices.  Any notice, approval, acceptance or consent required or
permitted by a Party under this Agreement shall be in writing to the other Party
and shall be deemed to have been duly given when delivered in person, when
received via overnight courier, when sent by facsimile (with written
confirmation of transmission), or when posted by United States registered or
certified mail, with postage prepaid, addressed as follows:
 
If to the Company:
Sterling Jewelers, Inc.
375 Ghent Road
Akron, OH 44333
Attention:  Laurel Krueger, SVP Legal
Email:  Laurel.Krueger@signetjewelers.com
   
With a copy to:
Sterling Jewelers Inc.
375 Ghent Road
Akron, OH 44333
Attention:  Michele Santana, Chief Financial Officer
Email:  Michele.santana@signetjewelers.com
   
With a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  Maripat Alpuche, Esq.
Facsimile: (212) 455-2502
Email:  malpuche@stblaw.com
   
If to the Bank:
Comenity Bank
One Righter Parkway, Suite 100
Wilmington, DE 19803
Attn:  President
   
With a copy to:
Attn: Law Department
3100 Easton Square Place
Columbus, Ohio 43219

 
87

--------------------------------------------------------------------------------

19.13       Further Assurances.  The Company and the Bank agree to produce or
execute such other documents or agreements as may be necessary or desirable for
the execution and implementation of this Agreement and the consummation of the
transactions specified herein and to take all such further action as the other
Party may reasonably request in order to give evidence to the consummation of
the transactions specified herein.
 
19.14       No Joint Venture.  For all purposes, including federal and state tax
purposes, nothing contained in this Agreement shall be deemed or construed by
the Parties or any third party to create the relationship of principal and
agent, or a partnership, joint venture or any association between the Company
and the Bank, and no act of either Party shall be deemed to create any such
relationship.  The Company and the Bank each agree to such further actions as
the other may request to evidence and affirm the non-existence of any such
relationship.
 
19.15       Press Releases.  The Company, on the one hand, and the Bank, on the
other hand, each shall obtain the prior written approval of the other Party with
regard to the content, timing and distribution of (i) any press releases
announcing the execution of this Agreement or the transactions specified herein
and (ii) any subsequent press releases concerning this Agreement or the
transactions specified herein.  The foregoing notwithstanding, it is understood
that neither Party shall be required to obtain any prior consent, but shall
consult with each other to the extent practicable, with regard to public
disclosures required by Applicable Law or the applicable rules and regulations
of any stock exchange.
 
19.16       (****)
 
19.17       Third Parties.  Except for the Indemnified Parties with respect to
indemnity claims pursuant to Article XVIII, the Parties do not intend:  (i) the
benefits of this Agreement to inure to any third party; or (ii) any rights,
claims or causes of action against a Party to be created in favor of any Person
or entity other than the other Party.
 
19.18       Force Majeure.  If performance of any service or obligation under
this Agreement is prevented, restricted, delayed or interfered with by reason of
labor disputes, strikes, acts of God, floods, lightning, severe weather,
shortages of materials, rationing, utility or communication failures,
earthquakes, war, revolution, civil commotion, acts of public enemies, blockade
or embargo or any other act, which are beyond the reasonable control and
foreseeability of a Party (each, a “Force Majeure Event” (it being understood
that a change in Applicable Law shall not be deemed a Force Majeure Event), then
such Party shall be excused from such performance to the extent of and during
the period of such Force Majeure Event.  A Party excused from performance
pursuant to this Section 19.18 shall give the other Party prompt written notice
of the occurrence of such Force Majeure Event and shall exercise all reasonable
efforts to continue to perform its obligations hereunder, including by
implementing its disaster recovery and business continuity plan as provided in
Section 7.2(b), and shall thereafter continue with reasonable due diligence and
good faith to remedy its inability to so perform except that nothing herein
shall obligate either Party to settle a strike or other labor dispute when it
does not wish to do so.  To the extent that either party is unable to maintain
continuity of the services through such Force Majeure Event, it will make
commercially reasonable efforts to procure an alternate source of the services
in order to fulfill its obligations hereunder at its own cost.
 
88

--------------------------------------------------------------------------------

19.19       Entire Agreement.  This Agreement, the Purchase Agreement, the
Employee Transfer Agreement (as defined in the Purchase Agreement), the Lease
Agreement (as defined in the Purchase Agreement) and the Confidentiality
Agreement, dated as of July 18, 2016, between Comenity LLC on behalf of its
subsidiaries and other affiliates, and the Company, together with the Exhibits,
Schedules and Annexes hereto and thereto, supersede any other agreement, whether
written or oral, that may have been made or entered into by the Company and the
Bank (or by any officer or employee of any such Parties) relating to the matters
specified herein and therein, and constitute the entire agreement by the Parties
related to the matters specified herein or therein.
 
19.20       Binding Effect.
 
(a)           This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.
 
(b)           From the date hereof until the Effective Date, all information
regarding the Company’s consumer Credit Card Program, including information
regarding cardholders thereunder, shall be considered Confidential Information
of the Company and only the following provisions of this Agreement shall be
effective: Article I,  such provisions of Sections 2.1(b), 2.2(a), 3.1, 3.2,
4.5, 4.8, 5.6, 10.1(c), 7.4 as expressly require actions prior to the Effective
Date, Sections 3.1 and 3.2 solely with respect to decisions that will be
effective only after the Effective Date), Articles XIII, XIV, XV and XVI,
Article XVIII and Article XIX.  All of the other provisions of this Agreement
shall become effective as of the Effective Date.
 
19.21       Counterparts/Facsimiles.  This Agreement may be executed in any
number of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.  Any facsimile or PDF
emailed version of an executed counterpart shall be deemed an original.
 
19.22       Survival.  Upon the expiration or termination of this Agreement, the
Parties shall have the rights and remedies described herein.  Upon such
expiration or termination, all obligations of the Parties under this Agreement
shall cease, except that the obligations of the Parties pursuant to Article VI
(Cardholder Information), Section 8.5 (The Bank’s Right to Charge Back), Article
X (Intellectual Property), Article XII (Access and Audit), Article XIII
(Confidentiality), Article XVII (Effects of Termination), Article XVIII
(Indemnification), Section 19.1 (Precautionary Security Interest), Section 19.9
(Venue) and 19.10 (Governing Law) shall survive the expiration or termination of
this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
89

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first above written.
 

 
COMENITY BANK
     
By:
/s/ Michele Santana    
Name: Michele Santana
   
Title: Chief Financial Officer
       
STERLING JEWELERS INC.
     
By:
/s/ John Marion    
Name: John Marion
   
Title:   President

 
[Signature Page to Program Agreement]
 

--------------------------------------------------------------------------------

Schedules to Program Agreement


List of Schedules
     
Schedule 1.1(a)
Bank Licensed Marks
Schedule 1.1(b)
Company Licensed Marks
Schedule 1.1(c)
Comparable Partner Programs
Schedule 1.1(d)
Relevant Retail Programs
Schedule 1.1(e)
Integration Plan
Schedule 1.1(f)
Company Credit Cards
Schedule 2.1(a)
Prequalification Process
Schedule 3.2(b)
Composition of the Strategic Operating Committee, Integration Committee and
Marketing Committee
Schedule 3.2(c)(ii)(J)
Initial Customer-Facing Third Party Service Providers
Schedule 3.2(c)(ii)(L)
Initial Customer-Facing Offshore Locations
Schedule 3.3
Managers and Program Team
Schedule 3.3(e)
Key Program Management Resources
Schedule 4.1
Initial Operating Procedures
Schedule 4.5(a)(v)
Certain Bank Program Materials
Schedule 4.6(a)
Creditworthiness Review Policies
Schedule 4.6(b)
Risk Management Policies
Schedule 4.6(d)
(****) and (****) for Risk Management Policies
Schedule 4.6(g)
Collections Policies
Schedule 4.6(h)
Additional Purchases / Ongoing Account Management
Schedule 4.7(a)
Cardholder Terms
Schedule 4.7(c)
Payment Plans
Schedule 4.8(a)(ii)(A)
Functionality of the Program Website
Schedule 4.8(a)(ii)(B)
Enhanced Functionality of the Program Website
Schedule 5.2(b)
Marketing Commitment
Schedule 5.6(d)
Additional Uses of Marketing Fund Prohibited to Company
Schedule 6.1(d)
Security Incident Costs and Expenses
Schedule 6.2(b)
Program Privacy Policy
Schedule 6.2(e)
Cardholder Data
Schedule 7.1(a)
Periodic Reports
Schedule 7.1(b)
Form of Monthly Settlement Sheet
Schedule 7.1(c)
Daily Reporting
Schedule 7.2
Non-SLA Servicing Standards
Schedule 7.2(h)
Initial Customer Service Centers
Schedule 7.2(i)
IVR Functionality
Schedule 7.3
SLAs
Schedule 7.4(b)(i)
Features and Functionality of Bank Systems
Schedule 7.4(b)(ii)
Upgrades to Features and Functionality of Bank Systems
Schedule 7.4(b)(iii)
Credit Data Feeds
Schedule 8.5
Chargeback Policies
Schedule 9.1
Company Compensation
Schedule 17.2(e)-1
Program Asset Purchase Available Data (Phase 1)
Schedule 17.2(e)-2
Program Asset Purchase Available Data (Phase 2)
Schedule 17.3
Assumptions for the Determination of Fair Market Value
Schedule C-1
Company Individuals with Knowledge
Schedule C-2
Bank Individuals with Knowledge

 

--------------------------------------------------------------------------------

Schedule 1.1(a)
 
Bank Licensed Marks
Comenity Capital Bank
Comenity
Alliance Data
Comenity Servicing
Account Assure
 
2

--------------------------------------------------------------------------------

Schedule 1.1(b)
 
Company Licensed Marks



 
MARK
REGISTRATION NUMBER (if
applicable)
 
100 YEARS OF KISSES
App. No. 87008609
 
[image00009.jpg]
common law
 
BELDEN
Reg. No. 1505455 and 1546874
 
EVERY KISS BEGINS WITH KAY
Reg. No. 2602439
 
GOODMAN JEWELERS
common law
 
JARED
Reg. No. 3150413 and 3052726
 
JARED THE GALLERIA OF JEWELRY
Reg. No. 1872975
 
[image1.jpg]
common law
 
JARED VAULT
Reg. No. 4964482
 
[image2.jpg]
common law
 
JARED JEWELRY BOUTIQUE
Reg. No. 4963495
 
[image3.jpg]
common law
 
J.B. ROBINSON
Reg. No. 1781330 and 1776882
 
KAY
Reg. No. 0748204
 
KAY JEWELERS
Reg. No. 2222703
 
[image4.jpg]
common law
 
[image5.jpg]
common law
 
KAY JEWELERS OUTLET
Reg. No. 3327324
 
[image6.jpg]
common law

 
3

--------------------------------------------------------------------------------

 
[image7.jpg]
   
LEROY’S JEWELERS
common law
 
MARKS & MORGAN
Reg. No. 2065696
 
OSTERMAN JEWELERS
common law
 
ROGERS JEWELERS
common law
 
SHAW’S JEWELERS
common law
 
WEISFIELD
Reg. No. 0977026
 
WEISFIELD JEWELERS
Reg. No. 1465012
 
[image8.jpg]
Reg. No. 1156307



Company Licensed Marks shall also include Trademarks of the Company’s regional
brands that, prior to the date hereof, have been converted to any of the Company
Licensed Marks listed in the table above.
 
4

--------------------------------------------------------------------------------

Schedule 1.1(c)
 
Comparable Partner Programs
 

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

 
5

--------------------------------------------------------------------------------

Schedule 1.1(d)
 
Relevant Retail Programs



(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

(****)
(****)

 
6

--------------------------------------------------------------------------------

Schedule 1.1(e)
 
Integration Plan
 
The Bank shall develop an Integration Plan to specify the tasks, timelines,
responsibilities, dependencies, major milestones and deliverables to perform the
functions and services necessary for the transition of the ownership, management
and servicing of the Accounts from the Company to the Bank. The Bank shall
consult with the Company in developing the Integration Plan, including by
providing interim drafts thereof to the Integration Committee on a frequent
periodic basis and by incorporating the reasonable comments of the Company’s
representatives on such Committee on such Integration Plan and by submitting any
disputes with respect to such comments to the Dispute resolution process set
forth in Section 3.2(d)(ii)(D) of the Agreement; however primary responsibility
for drafting the Integration Plan shall be borne by the Bank.  The Bank shall
present the proposed final version of the Integration Plan to the Company within
30 days of the execution of this Agreement.  The final Integration Plan shall be
subject to approval by the Company (which approval shall not be unreasonably
withheld).  The Company and the Bank each agree to use good faith efforts to
meet the timelines set forth below, and the Bank agrees that it shall not
incorporate any provisions into the Integration Plan that shall impair the
Parties’ respective abilities to meet such timelines.


Key Milestones:

·
Subject to satisfaction of the Launch Requirements (as hereinafter defined), the
Effective Date will occur as described in the definition of Effective Date, and
the Systems Conversion Date will occur on (****).

·
Completion of store rollouts by (****) pursuant to a staged rollout plan set
forth in the Integration Plan

·
All transferred employees transitioned to Bank in accordance with the Employee
Transfer Agreement

·
Re-issue new Credit Cards in conjunction with Peak Sales period promotional
mailings as coordinated with the Company (****)

 
The Integration Plan will take into consideration and set forth each Party’s
responsibility for implementing all necessary components of the transition
required for (i) the achievement of the Effective Date and Systems Conversion
Date in compliance with the requirements of the Agreement and (ii) operation of
the Program following the Effective Date and the Systems Conversion Date in
accordance with the requirements of the Agreement.  Without limiting the
foregoing, the Integration Plan shall address all of the following elements, and
such other elements not inconsistent therewith as the Integration Committee
shall approve, in each case in a manner satisfying the requirements set forth in
the table below.



 
Component
 
Description
 
Integration Team & Responsibilities
 
§      The Integration Committee shall jointly develop and approve a project
management protocol including
a communication plan specific to meetings (which shall occur not less frequently
than weekly), status reports, sponsor updates, meetings (technical and
otherwise), etc.
 
Milestones/Priorities
 
§      The Integration Plan shall identify the major milestones, priorities and
successful testing that must be accomplished in order to effect the Effective
Date, the Systems Conversion Date and certain post-Conversion Date activities
including(****) It is the Parties’ mutual intent that each of the milestones
listed below this table and identified as a Launch Requirement shall have been
satisfied prior to the Effective Date.(****)

 
7

--------------------------------------------------------------------------------

 
Component
 
Description
 
Timing
 
§      The Integration Plan shall denote key dates for each major milestone of
the Integration Plan considering the timetable referred to above, the Marketing
Plan, seasonality of Company’s business, Systems freeze periods, etc.; provided
that, any Systems freeze periods set forth in the Integration Plan shall be
subject to modification by mutual agreement of the Parties.
 
Human Resources
 
§      The Parties shall jointly formulate and implement a communication plan
associated with any human resources aspects of the Integration Plan including
the Bank’s obligations to employ the Company employees assigned to the Program
consistent with the Purchase Agreement
 
Transition Risk Mitigation
 
§      The Parties shall jointly identify and develop a mitigation plan for
major risks associated with the Integration Plan (systems, data feeds, training,
testing periods, etc.)
 
Customer Impact Analysis and Communication Plan
 
§      The Parties shall jointly identify major implications for Cardholders and
how the Integration Plan will mitigate risk to customers and Cardholders (e.g.,
any POS impact, etc.)
§      The Parties shall jointly develop a comprehensive Cardholder
communication plan (notifications, documentation, etc.)
§      The Bank shall have prepared, and the Parties shall have approved in
accordance with the Program Agreement, all Account Documentation and Cardholder
communications to be used commencing on the Effective Date.
 
Store Impact Analysis and Communication Plan
 
§      The Parties shall jointly identify major implications for Company stores
and how the Integration Plan will mitigate risk to the stores (e.g., any POS
impact, etc.)
§      The Parties shall jointly develop a comprehensive communication plan for
store associates (documentation, training, etc.)
 
Physical Premises
 
§      The Bank and Company respectively shall, subject to and consistent with
the terms of the Sublease, complete site improvements, and technology updates to
transition the Leased Premises into a Bank customer service center site

 
8

--------------------------------------------------------------------------------

 
Component
 
Description
 
Key Program Systems (Prequalification, Instant Credit Originations, Sale
Authorization, Daily Settlement, System Conversion)
 
§      Each Party shall have implemented and/or modified such of its Systems as
are necessary to permit the origination, authorization and settlement of Company
Credit Card transactions in compliance with the Agreement; (****).
§      (****)
§      Each Party shall have taken the actions required of it and necessary for
completion of the Systems Conversion in compliance with the requirements of
Section 7.4 of the Agreement such that the other Party shall be reasonably
confident that the Systems Conversion shall be capable of being implemented in
accordance with such Section (****) , in each case without undue disruption to
the Parties’ operations.
§      Each Party shall have given the other Party the opportunity to conduct
such testing of the granting Party’s systems and procedures in relation to the
Program as such other Party shall have reasonably requested.
§      (****)
§      The Parties shall have developed secure data protocols and a disaster
recovery plan.
 
Information
 
§      The Bank shall have taken such actions as shall have enabled it to
commence delivery of information required to be delivered to the Company
pursuant to Articles VI and VII of the Agreement in compliance with the terms
thereof.



Launch Requirements:
The Parties agree that if the following features and functionalities have been
tested by the Company and certified by the Bank as fully operational (such
testing and certification of each feature or functionality the “Launch
Requirements”), then each Party will deem the Program to be ready for Launch:
 
 (****)
 
9

--------------------------------------------------------------------------------

Schedule 1.1(f)
 
Company Credit Cards



  1.
Jared The Galleria of Jewelry




  2.
Kay Jewelers




  3.
Belden Jewelers




  4.
Goodman Jewelers




  5.
J.B. Robinson




  6.
Leroy’s Jewelers




  7.
Marks & Morgan




  8.
Osterman Jewelers




  9.
Rogers Jewelers




  10.
Shaw’s Jewelers




  11.
Weisfield Jewelers

 
10

--------------------------------------------------------------------------------

Schedule 2.1(a)
 
Prequalification Process
The Bank shall:
 

1.
Enable its Systems to accept and process Prequalification Requests through
(****).

2.
Provide for (****) will remain accessible through all Company Channels where
Applications are accepted.



As a condition to submitting the Prequalification Request, prior to processing
any Prequalification Request or Application,(****).  The Company will (*****).
 
Data gathered from the Shopper in connection with a Prequalification Request
shall (*****)or as otherwise required (*****).  The Bank acknowledges that the
data gathered in connection with a Prequalification Request (*****). If as a
result of (*****).
 
Prior to the Bank’s processing of a Prequalification Request, the Bank will
(*****)issued under the Secondary Program.  If the Company determines that
(*****)Accounts and accounts under the Secondary Program which are (*****).  The
Prequalification Request of all other Shoppers will be processed in accordance
with the Agreement and the process described in this Schedule.
 
The information requested from the applicable Credit Reporting Agency will be
used by the Bank solely to determine (i) the (****) and (ii) whether or not the
(****).  A Shopper shall be deemed a (****) if any of the following conditions
exist based on the information provided by the Shopper or in the credit report
obtained by the Bank from the Credit Reporting Agency in connection with the
processing of the Prequalification Request:
 

a.
Presence of an (****)

b.
Information in Prequalification Request or obtained from Credit Reporting Agency
that (****)

c.
Information in Prequalification Request or obtained from Credit Reporting Agency
indicating that (****)

d.
The information provided by the Shopper, (****) is (****)



Upon processing of the Prequalification Request, (****) will receive an
invitation to apply to obtain (i) a Company Credit Card, (****) or (ii) a Credit
Card pursuant to the Secondary Program in the case of Shoppers that (****).  The
Shopper will also be provided with such information as is required by this
Agreement or the Secondary Program agreement, as applicable, in connection with
the submission of such application.
 
No adverse action notice will be provided by the Bank to any such Shopper that
(****).  The Bank shall deliver an adverse action notice as required by
Applicable Law (****).
 
In the event that a Shopper is offered an invitation to apply for a Credit Card
pursuant to the Secondary Program, but instead wishes to apply for a Company
Credit Card, that Shopper shall (****) That application shall be (****).
 
In the event that an Application is declined by the Bank , the Bank shall
(****).
 
11

--------------------------------------------------------------------------------

An illustration of the process for submitting and processing Prequalification
Requests and Applications is summarized in the table below.
Pre-Qualification
response
 
Action
Shopper
agrees to
 move on to
application
 phase
Action
Application
Approved
by the Bank
Action
(****)
 
(****)
(****)
 
 
 
(****)
(****)
 
 
(****)
(****)
 
 
 
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
 
 
 
 
 
(****)
 
 
 
 
 
 
 
(****)
 
 
 
 
 
(****)
 
 
 
 
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
 
 
 
 
 
 
 
(****)
 
 
(****)
 
 
 
 
 
 
 
 
(****)
 
(****)
 
 
 
(****)
 
(****)
(****)
 
(****)
 
 
 
 
 
(****)

 
12

--------------------------------------------------------------------------------

Schedule 3.2(b)
 
Composition of the Strategic Operating Committee, Integration Committee and
Marketing Committee
 
Strategic Operating Committee
 
Company Designees
 
To be identified following the date of the Agreement.
 
Bank Designees
 

·
Chief Client Officer

·
VP, Client Partnerships

·
Director, Client Partnerships

·
VP/Director, Finance



Integration Committee


Company Designees
 

·
SVP, Finance Administration & Financial Services

·
Senior Vice President of In-House Credit Operations and Customer Care

·
VP, Payments

·
VP, Transformation Leadership Team



Bank Designees
 

·
Senior Sales Executive

·
Enterprise Delivery Advisor

·
Director, Project Management

·
Director, Client Partnerships



Marketing Committee


Company Designees


To be identified following the date of the Agreement.
 
Bank Designees



·
VP, Client Partnerships

·
Director Client Partnerships

·
Director Partnership Marketing



The Bank and the Company may each include subject matter experts in committee
discussions as needed to assist with a particular issue.
 
13

--------------------------------------------------------------------------------

Schedule 3.2(c)(ii)(J)
 
Initial Customer-Facing Third Party Service Providers
 
(****) Agencies:
 
(****)



Providers with Respect to (****)


(****)


Translation


(****)
 
14

--------------------------------------------------------------------------------

Schedule 3.2(c)(ii)(L)
 
Initial Customer-Facing Offshore Locations
 
(****)
 
15

--------------------------------------------------------------------------------

Schedule 3.3
 
Managers and Program Team
 
Company Manager
 
To be identified following the date of the Agreement.
 
Bank Manager
 
(****)
 
16

--------------------------------------------------------------------------------

Schedule 3.3(e)
 
Key Program Management Resources



 
Function
 
Approximate Headcount
 
Client partnership and marketing
 
(****)
         
Field marketing
 
(****)
         
Field compliance
 
(****)
         
CRM and analytics
 
(****)
         
Risk
 
(****)
         
Compliance
 
 
(****)

 
17

--------------------------------------------------------------------------------

Schedule 4.1
 
Initial Operating Procedures
 
In addition to the Bank Operating Procedures, the following procedures shall
apply:
 
1.       Bank Systems Downtime, Pre-Qualification and Authorized Buyers.  (****)
 
2.       Telephone Consumer Protection Act.  Without limiting the Company’s
right (****) , and the Company shall (****).  More specific procedures shall be
mutually developed by the Parties and provided to the Company pursuant to the
integration process and guidelines.
 
3.       Special Order Reserve.  Bank shall provide operational support for
special orders (orders which have a delivery date in the future) whereby (****)
, (****). The Company will ensure that Company Systems provide (****) Special
order transactions will (****).  Notwithstanding the foregoing, the Company may
(****) if the customer uses a form of tender other than a Company Credit Card. 
(****) The Company may complete the sale through (****) , as agreed upon by the
parties.
 
18

--------------------------------------------------------------------------------

Schedule 4.5(a)(v)
 
Certain Bank Program Materials
 
Credit Card plastics
 
Credit Card carrier and envelope
 
Welcome kit
 
Billing statement
 
Billing envelope
 
Application
 
Credit Card Agreement
 
Real-Time Prescreen letterhead
 
All other Bank Program Materials that are customizable as set forth in the
Specifications Book.
 
19

--------------------------------------------------------------------------------

Schedule 4.6(a)
 
Creditworthiness Review Policies
 

·
The Bank shall not close or take adverse action with respect to the credit line
of any non-delinquent Purchased Account in connection with the purchase or
conversion thereof for (****) provided that, (****).

 
20

--------------------------------------------------------------------------------

Schedule 4.6(b)
 
Risk Management Policies
 
Except as otherwise set forth in the Agreement, the initial Risk Management
Policies shall be (****), provided that, notwithstanding anything to the
contrary in such Bank risk management policies, (****) shall include the
policies set forth below under “Account Origination”, “Account Management” and
“Additional Purchases/Ongoing Account Management” and (****) set forth below
under (****).


Account Origination



a.
Minimum new credit limit assignment (****)

b.
Ability to pay threshold (****)

c.
(****)

d.
(****)

 
Account Management



a.
Accounts shall be reviewed (****)

b.
Accounts receiving a (****)

c.
Adverse action (****)

d.
No Accounts will be denied access (****)

e.
(****)

f.
Cardholders whose (****)

g.
(****) on at least an annual basis

 
21

--------------------------------------------------------------------------------

(****)
 
(****)
 
(****)
 
22

--------------------------------------------------------------------------------

Schedule 4.6(d)
 
(****) and (****) for Risk Management Policies
 
(a)          Definitions applicable to this Schedule 4.6(d).


(****)


(****)


(****)


(****)


(****)


(****)


(****)


“Change in (****) Notice” has the meaning set forth in clause (e) below.


“(****) Grace Period” means the period commencing on the date the Change
in (****) Notice delivered and ending (****) (****) (as such end date may be
extended by mutual agreement of the Parties).


(****)

“(****)” shall mean (****) , as applicable.


(****)


(****)


(****)


(****)


“Retail Segment” shall mean each of (i) Jared The Galleria of Jewelry Stores
(other than its online Company Channel), (ii) Kay Jewelers, regional stores,
outlet stores and Kay off-mall stores in the aggregate (other than their online
Company Channels) and (iii) online Company Channels for all brands operating
under all Company Licensed Marks.


(****)


(****)


“Valid Application” shall mean a (****) Application submitted to the Bank after
a determination by the Bank in accordance with Section 2.1(a) that the Applicant
with respect thereto is a Program Eligible Applicant, excluding (i) (****) or
(ii) any (****).  For clarity, any (****)
 
23

--------------------------------------------------------------------------------

(b)          (****).


(i)            (****)


(A)          (****)


(****)

(B)          (****)


(****)

(C)          (****)


(****)

(ii)           (****)
 
(iii)          (****)
 
(iv)          (****)
 
24

--------------------------------------------------------------------------------

(c)           (****)
 
(i)            Upon the occurrence of any (****) with respect to a particular
(****) the Bank shall (****) for such calendar month.
 
(ii)           Upon the occurrence of any (****) , the Bank shall (****) to the
Company from each such (****) for such calendar month.


(iii)          The (****) shall be (****).  In the event that, (****) the Bank
issues any Company Credit Cards with (****) , the Bank (****).
 
(d)           (****).  In the event there is announced or implemented a (****) ,
other than a (****) , that will (****) , as the case may be, the Bank shall
(****) the Parties shall agree upon such amendments to only those (****) set
forth in such of (****).  In the event that the Parties shall (****).
Notwithstanding anything to the contrary set forth in clause (e), (****) (i)
each Party shall (****) of this clause (d), (****) , together with (****) as may
be permitted or required pursuant to the provisions of (****) ; (ii) the (****)
, without any amendments thereto; and (iii) the (****) in connection with such
(****).  In the event that the (****) shall be applied retroactively from the
date of (****) , and the Bank shall (****) ; provided, however, that no (****)
has occurred.


(e)           (****) pursuant to clause (d) shall (****) in accordance with the
provisions of (****).  Within (****) , each Party shall (****).
 
25

--------------------------------------------------------------------------------

Schedule 4.6(g)
 
Collections Policies
 
The Collections Policies for the Program will be (****)
 

·
(****)

 
(****) Prior to the Effective Date, (****)
 
(****)
 
 

 
(****)
 
26

--------------------------------------------------------------------------------

Schedule 4.6(h)
 
Additional Purchases / Ongoing Account Management
 
The Bank shall maintain credit lines on open accounts originated by Bank so as
to ensure that any Cardholder wishing to make additional purchases on such an
Account during (****) will have a (****) , provided that at no time during
(****) did the Account (****).
 
27

--------------------------------------------------------------------------------

Schedule 4.7(a)
 
Cardholder Terms



 
Element
   
Value
   
APR
   
(****)
   
Grace period
   
(****)
   
Late fee
   
(****)
   
Minimum finance charge
   
(****)
   
Returned Payment fee
   
(****)
   
Pay by Phone Fee
   
(****)
   
Late Fee Grace
   
(****)
   
Minimum Payment
   
(****)
 
(****)
     
(****)
 
(****)
     
(****)
 
(****)
   
Billing Method
   
(****)
 



*“xx” will be set to result in (****).
 
** (****).
 
28

--------------------------------------------------------------------------------

Schedule 4.7(c)
 
Payment Plans
 
The Bank, at its expense, shall offer the following types of Account terms,
collectively known as “Payment Plans” in accordance with the Agreement, except
as described under merchant discount adjustments below:
 

 
All Payment
Plans
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)



(****)


Subject to the minimum purchase for the (****) the Bank agrees that (****). The
Parties agree that (****) , provided that any such (****)


(****) adjustments


 (****)


At no time will the result of these calculations (****).
 
For purposes of this Schedule 4.7(c):
 
29

--------------------------------------------------------------------------------

“Payment Plan Purchase” shall mean purchases which are subject to a Payment
Plan; provided that, no purchase made under the “Regular Plan” shall be
considered a “Payment Plan Purchase.”
 
EXAMPLE #1


(****)


EXAMPLE #2


(****)
 
30

--------------------------------------------------------------------------------

Schedule 4.8(a)(ii)(A)
 
Functionality of the Program Website
 
Registration

·
Set Security Credentials

·
Paperless Enrollment

·
Mobile Digital Card Enrollment (access account/card from mobile phone)*

·
Secure 24 hour access on any device



Account Summary

·
Make a payment

·
View scheduled payments



Account Activity

·
View and Search Transactions

·
Electronic Statements (PDF)

·
View, Print and Download Statements

·
Email reminders



Rewards

·
Brands have the ability to provide online access to special offers, rewards and
coupons*



Profile

·
Manage Profile/Personal Information

·
Manage Security Settings (user name and password)

·
Manage Checking Accounts for payments

·
Manage marketing emails*



Marketing/Offers

·
Statement Offers*

·
Purchases Bonuses (targeted 3rd party offers)*

·
Marketing Banners and Tiles*



Secure Message Center

·
Compose New Message

·
Submit Cardholder Service Requests

·
Two-way email with Cardholder Service Reps



Ecommerce Integration

·
Shopping cart integration (account number placed in cart for newly approved
applications)*

·
Access Account Center from Brand Site*



* Dependent upon Company completing development and integration work on Company
Systems that meet the Bank’s specifications
 
31

--------------------------------------------------------------------------------

Schedule 4.8(a)(ii)(B)
 
Enhanced Functionality of the Program Website


1. The following enhanced functionality of the Program Website shall be
implemented by the Bank (****):


Acquisition

·
Batch Prescreen Credit Offer Acceptance (pre-approved customers)

·
Referral bounty (track application referrals)

·
Auto Renewal Membership (club or membership fees)*



Registration

·
Remember Device

·
Dual log-in authentication (device recognition & password)



Account Summary

·
Edit or delete payments



Account Activity

·
Download Transactions (Excel)

·
Year-End Statements



Rewards

·
Rewards Summary (view current points and rewards)**

·
View/Search Rewards transactions**

·
Rewards catalog (redeem points via online catalog)**



Profile

·
Manage Authorized Buyers

·
Request Credit Limit Increase

·
Manage Mobile Preferences (enroll or unenroll in mobile digital card)*

·
Manage Bank’s debt cancellation feature

 
Secure Message Center

·
Order replacement cards

·
Send Attachments



Ecommerce Integration

·
Credit Application*

·
Cross Shopping (ability to shop at any brand with your account)*



Other

·
Update income

·
Request a credit line increase

·
Add an authorized user/manage authorized buyer

 
32

--------------------------------------------------------------------------------

2. The following functionality of the Program Website shall be implemented by
the Bank as soon as commercially practicable following request thereof by the
Company provided that such functionality has been made available in any of the
Comparable Partner Programs:


Profile

·
Manage autopayment capabilities



* Dependent upon Company completing development and integration work on Company
Systems that meet Bank’s specifications
 
**Only available if Company uses Bank’s rewards platform
 
33

--------------------------------------------------------------------------------

Schedule 5.2(b)
 
Marketing Commitment
 
The “Marketing Commitment” shall be (****) and (ii) thereafter an amount equal
to (****) (****).
 
34

--------------------------------------------------------------------------------

Schedule 5.6(d)
 
Additional Uses of Marketing Fund Prohibited to Company
 
Without limiting any other restrictions set forth in the Agreement on the
Company’s right to use Marketing Fund or Marketing Commitment, the Company shall
be prohibited from using the Marketing Fund or Marketing Commitment for the
following purposes:
 
(****)
 
35

--------------------------------------------------------------------------------

Schedule 6.1(d)
 
Security Incident Costs and Expenses
 

1.
Cost of (****).

 

2.
Cost of other (****).

 

3.
Cost of (****).

 

4.
Costs and expenses of (****).

 
(****) will not have to (****) unless the (****) after consulting with counsel
and in light of customary industry practices (****) , that such actions are
warranted in light of the (****).
 
36

--------------------------------------------------------------------------------

Schedule 6.2(b)
 
Program Privacy Policy



 
FACTS
 
WHAT DOES COMENITY DO WITH YOUR PERSONAL INFORMATION?
 
Why?
 
Financial companies choose how they share your personal information. Federal law
gives consumers the right to limit some but not all sharing. Federal law also
requires us to tell you how we collect, share, and protect your personal
information. Please read this notice carefully to understand what we do.
 
What?
 
The types of personal information we collect and share depend on the product or
service you have with us. This information can include:
- social security number and income
- account balances and payment history
- credit history and credit scores
 
How?
 
All financial companies need to share customers’ personal information to run
their everyday business. In the section below, we list the reasons financial
companies can share their customers’ personal information; the reasons Comenity
chooses to share; and whether you can limit this sharing.

 
Reasons we can share your personal information
 
Does Comenity
 share?
 
Can you limit
this sharing?
 
For our everyday business purposes—
such as to process your transactions, maintain your account(s), respond to court
orders and legal investigations, or report to credit bureaus
 
Yes
 
No
 
For our marketing purposes—
to offer our products and services to you
 
Yes
 
No
 
For joint marketing with other financial companies
 
Yes
 
No
 
For our affiliates’ everyday business purposes—
information about your transactions and experiences
 
Yes
 
No
 
For our affiliates’ everyday business purposes—
information about your creditworthiness
 
Yes
 
Yes
 
For our affiliates to market to you
 
Yes
 
Yes
 
For nonaffiliates to market to you
 
Yes
 
Yes*

 
37

--------------------------------------------------------------------------------

 
To limit our
sharing
 
Call toll-free at [NUMBER]—our menu will prompt you through your choice(s).
 
Please note:
If you are a new customer, we can begin sharing your information 30 days from
the date we sent this notice. When you are no longer our customer, we continue
to share your information as described in this notice.
 
However, you can contact us at any time to limit our sharing.
 
Questions?
 
Go to [WEBSITE] or call [NUMBER]

 

 
Who we are
 
Who is providing this notice?
 
This privacy notice is provided by the Comenity family of companies, including
Comenity Bank and Comenity Capital Bank.
 
What we do
 
How does Comenity protect my personal information?
 
To protect your personal information from unauthorized access and use, we use
security measures that comply with federal law. These measures include computer
safeguards and secured files and buildings.
 
How does Comenity collect my personal information?
 
We collect your personal information, for example, when you:
·          open an account or provide account information
·          give us your income information
·          use your credit or show your driver’s license
We also collect your personal information from others, such as credit bureaus,
affiliates, or other companies.
 
Why can’t I limit all sharing?
 
Federal law gives you the right to limit only:
·          sharing for affiliates’ everyday business purposes—information about
your creditworthiness
·          affiliates from using your information to market to you
·          sharing for nonaffiliates to market to you
State laws and individual companies may give you additional rights to limit
sharing. See below for more on your rights under state law.
 
What happens when I limit sharing for an account I hold jointly with someone
else?
 
Your choices will apply to everyone on your account.

 
38

--------------------------------------------------------------------------------

 
Definitions

 
Affiliates
 
Companies related by common ownership or control. They can be financial and
nonfinancial companies.
·          Our affiliates include companies with a Comenity name; financial
companies such as Comenity Capital Bank and Comenity Bank, other Comenity
entities; nonfinancial companies such as Epsilon, Alliance Data, and LoyaltyOne.
 
Non-affiliates
 
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.
·          Nonaffiliates we share with can include financial service providers,
retailers, direct marketers, publishers and nonprofit organizations.
 
Joint marketing
 
A formal agreement between nonaffiliated financial companies that together
market financial products or services to you.
·          Our joint marketing partners include lenders and insurance companies
 
Other important information
 
We also will comply with more restrictive state laws to the extent that they
apply. For example, if your billing address is in Vermont or California, we will
automatically opt you out of sharing your information with nonaffiliates for
marketing purposes.
 
We will contact you regarding your account via text message or telephone,
including the use of pre-recorded or auto-dialed calls on any cell, landline or
text number you provide or use to contact us. Standard mobile, message, or data
rates may apply.

 
39

--------------------------------------------------------------------------------

Schedule 6.2(e)
 
Cardholder Data
 
The following represent a high level summary of master file elements:
 
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)

 
40

--------------------------------------------------------------------------------

Schedule 7.1(a)
 
Periodic Reports
 
All reporting shall commence as of the Effective Date, unless otherwise
indicated herein.



 
Frequency
 
Name
 
Category
 
Description
 
Fiscal vs Calendar
 
(****)
(****)
 
(****)
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
(****)
 
(****)
 
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)

 
41

--------------------------------------------------------------------------------

       
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 (****)
 
(****)
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
(****)
 
(****)
 
 
 
 
 
(****)
 
(****)
 
(****)
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)

 
42

--------------------------------------------------------------------------------

 
(****)
(****)
 
(****)
 
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)
 
(****)



(****) reports shall be delivered within (****) of such period
(****)
 
43

--------------------------------------------------------------------------------

Schedule 7.1(b)
 
Form of Monthly Settlement Sheet
 
Alliance Data Systems
Comenity Bank
Monthly Settlement Sheet
(****)
(****)
(****)
Statement to be delivered by (****)
(****)
Supporting Detail Documentation will be included with (****)
   
(****) the Bank will provide (****)
         
(****)
   
(****)
(****)
(****)
 
(****)
     
(****)
 
(****)
     
(****)
 
(****)
     
(****)
         
(****)
 
(****)
     
(****)
 
(****)
     
(****)
 
(****)
     
(****)
(****)
(****)
     
(****)
(****)
(****)
(****)
   
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
       
(****)
(****)
(****)
   

 
44

--------------------------------------------------------------------------------

Schedule 7.1(c)
 
Daily Reporting
 
In accordance with Section 7.1(c) of the Agreement, following the Effective
Date, the Bank shall report to Company:


Field #
 
Description
Length
 
Format
 
Alliance Provided Data
 
Definition
Length
 
Population Rules
1
 
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
2
 
(****)
(****)
(****)
 
(****)
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
3
 
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
4
 
(****)
(****)
 
(****)
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
5
 
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
 
(****)
(****)

 
45

--------------------------------------------------------------------------------

6
 
(****)
(****)
 
(****)
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
7
 
(****)
(****)
 
(****)
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
8
 
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
 
(****)
 
(****)
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
 
(****)
(****)
(****)
9
 
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
10
 
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)

 
46

--------------------------------------------------------------------------------

11
 
(****)
(****)
(****)
 
(****)
(****)
 
(****)
 
(****)
(****)
(****)
 
(****)
(****)
12
 
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
 
(****)
(****)
13
 
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)

 
47

--------------------------------------------------------------------------------

Schedule 7.2
 
Non-SLA Servicing Standards
 

 
Cardholder Service
     
Call Center Hours of Operation
 
Provide live telephone support for Cardholders from store or home from (****). 
Call center will be open to support jewelry consultants on all holidays on which
retail stores are open (currently 4th of July, Memorial Day, Labor Day,
Thanksgiving and Easter Sunday)
 
Provide live telephone support for jewelry consultants (****).  Such services to
be made available during such hours shall include the following to be made
available telephonically (including all periods during which any Company System
downtime or integration problems between Company Systems and Bank Systems
prevent normal systemic processing): obtaining sale authorization codes and
Account lookup. For clarity, the Prequalification Request process will not be
supported by live telephone support; however, the Bank’s Instant Credit process
will be supported by live telephone support.
 
Notwithstanding the above, the Company may provide the Bank with at least 30
days prior notice in order to offer extended hours periods from time to time;
provided that any holiday schedules must be received by the Bank no later than
October 31st.
 
 
(****)
 
(****)
 
(****)
 
 
Call Blockage
 
No calls will be denied access to the switch due to inbound trunk capacity.
 
 
Spanish-Speaking Agents
 
Provide Spanish speaking Cardholder service agents at all times when live
telephone service is available, and with the same service levels as afforded
non-Spanish Speaking Agents
 
 
Disaster Recovery
 
Use commercially reasonable efforts to resume answering incoming calls promptly
 
 
Interactive Voice
 
Provide functionality set forth in Schedule 7.2(i).
 
 
Cardholder Surveys
 
Conduct ongoing post-call surveys to track overall satisfaction using a
randomized selection of Cardholders
 
 
Payment Processing
 
(****)
 
(****)
 
 
Dispute Resolution
 
Provide Cardholder dispute verification in accordance with Applicable Law
 

 
48

--------------------------------------------------------------------------------

Address Changes
 
Address changes submitted by Cardholder call to call center shall be made in
real-time
 
 
Large Purchase
Authorization; Advance
Authorization for Special
Events
 
 
(****)
 
(****)
 
 
Fee Waivers
 
(****)
 
 
Escalation Procedures
 
(****)
 

 
49

--------------------------------------------------------------------------------

Schedule 7.2(h)
 
Initial Customer Service Centers
 
(****)
 
(****)
 
(****)


(****)
 
50

--------------------------------------------------------------------------------

Schedule 7.2(i)
 
IVR Functionality
Cardholder Care IVR
(English – Natural Language Understanding (NLU) and Directed Dialogue speech
recognition)
(Spanish – touchtone only)



·
Obtain general account information

o
Balance  (current as of today and previous statement balance)

o
Available Credit

o
Credit Limit

o
Previous Statement Balance

·
Payment information

o
Due date

o
Amount Due

§
Minimum due

§
Total due

o
Last payment received

§
Received date

§
Payment amount

o
Make a payment and provide confirmation number

·
Recent Activity

o
Last 10 transactions

o
Activity since previous billing statement

·
Report card lost or stolen

·
Request additional card

·
Request a refund (paper check or ACH)

·
FAQs

o
Web help

o
Payment address

o
Written inquiry address

·
Make Account Changes (only available in NLU speech application)

o
Change mailing address

o
Change last name

o
Change or add phone number

o
Add authorized buyer

o
Obtain Cardholder income

·
Request a credit limit increase (will process and if applicable approve the
requested limit)

·
Request Fax

o
Zero balance letter

o
Closed account confirmation letter

·
Account Center information sent via email or SMS text (only available in NLU
speech application)

o
Send token ID for password resets

o
Send URL to Account Center login page

·
Close Account

 
51

--------------------------------------------------------------------------------

·
Exit IVR (ability to get a live agent)

·
Route to Company, Secondary Program partner based on customer selection

·
Route to Secondary Program partner based on entry of account number*

 
Store Services IVR (Touchtone only)

·
Account Lookup

·
Obtain Sale Authorization

·
Process a voided sale

·
Phone for approval

·
Call center / decline POS message

·
Request additional card

·
Report card lost/stolen

·
Obtain Account summary information

·
Process Applications



Card Activation IVR (Touchtone only)

·
Activate a new card

·
Capture mobile phone number & consent



* (****)
 
52

--------------------------------------------------------------------------------

Schedule 7.3
 
SLAs
 

 
SERVICE
 
SERVICES STANDARD MEASUREMENT AND REQUIREMENT
 
(****)
 
(****)
 
Cardholder and store
Service
     
General Credit Cardholder
Service
 
 
(****)
 
Abandoned Rate
 
 
(****)
 
Correspondence
         
(****)
 
 
Regular Mail
 
(****)
 
 
(****)
 
 
E-Mail
 
(****)
 
 
(****)
 
 
Transaction Posting
         
(****)
 
 
(****)
 
 
Card Issuance
     
New Cards
 
(****)
 
 
Card Replacements
 
(****)
 
 
Statement Production
     
Mailing
 
(****)
 
 
On-Line Availability
 
(****)
 
 
Prequalification
Requests
     
Prequalification
Requests**
 
(****)
 
 
(****)
 

 
53

--------------------------------------------------------------------------------

Payment Processing
         
(****)
 
 
(****)
 
 
(****)
 
 
Technology and Systems
 
Program Website Uptime
 
(****)
 
 
Authorization processing
 
(****)
 
 
(****)
 
 
Application processing
 
(****)
 
 
(****)
 
 
Interactive Voice
Response (IVR)
 
(****)



**  The Bank will (****) , and shall not (****).  If the Bank (****) in each of
(****). If the Bank is (****).


Rules for Interpreting SLAs
 

·
Response time for Application related inquiries relates to those Applicants
which Bank has approved or declined.  Applications which (****) in the
measurement of the SLAs.

·
Response times for authorization requests relate to those requests processed
solely by Bank’s host.  Authorization requests (****) in the measurement of the
SLAs.

·
(****)

·
No SLA will be deemed (****) during such period.

·
Availability and uptime calculations shall exclude (****). In addition, the Bank
shall (****) and/or the Program.

·
No SLA will (****) in compliance with the express provisions of this Agreement,
the Risk Management Policies, the Collections Policies or the Operating
Procedures or any (****).

·
In the event of a change in Applicable Law that would reasonably be expected to
(****) the Parties shall agree (****) as to which such (****) prior to such
change in Applicable Law.



Consequences for (****)
(****)
 
54

--------------------------------------------------------------------------------

1.             With respect to any (****) , the following provisions shall
apply:
 

  (a)
If the Bank (****) , the Bank shall (****)

 

(b)
If the Bank experiences (****) , the Bank shall (****)

 

(c)
Upon the occurrence of (****) during the (****)

 

(d)
Upon the occurrence of (****) , the Company shall, (****)

 
2.             In the event the Bank (****) the consequence referred to in
(****).  In the event the Bank (****) the consequence referred to in (****)
 
3.             With respect to all other SLAs on this Schedule 7.3 (****) , in
the event (****) shall apply mutatis mutandis; provided, that (****).  For
clarity, clause (d) shall not apply.
 
55

--------------------------------------------------------------------------------

Schedule 7.4(b)(i)
 
Features and Functionality of Bank Systems
 
The Bank shall be obligated to make available the following features and
functionality.


Accounts Receivable System

1.
Billing

2.
Color Billing Statements production and distribution

3.
Inserts distribution

4.
Payments

5.
Settlement and Balancing

6.
Cardholder Service

7.
Address Maintenance

8.
Account Management

9.
Statement Mailer Sales and Returns, Debt Cancellation (billing)

10.
Credit Cards (plastic)

11.
Compliance, Credit Bureau reporting

12.
Disaster Recovery



New Accounts System

1.
Facilitate new Account applications

2.
Credit bureau interfaces

3.
Extract data from credit bureaus

4.
Provide immediate, timely response to all instant credit applications at POS*

5.
Assign new Account Numbers

6.
Immediate access to new accounts for Purchases across all Company channels*



Sale Authorization / Adaptive Control Risk

1.
Authorizations (including real time updates (including sales returns and
payments) to open-to-buy)*

2.
Behavioral Scoring



Cardholder Marketing Database:

1.
Transmit agreed upon Cardholder Data*

2.
Transmit other agreed upon information*



Telecommunications, Cardholder Service through Telephone IVR (Interactive Voice
Response):

1.
See description of IVR functionality in Schedule 7.2(i)



Testing:

1.
(****)

2.
(****)

3.
(****)

 
56

--------------------------------------------------------------------------------

Other Technology / Digital:

1.
Integration between the Company and Bank’s websites, mobile applications*

2.
Support In-Store Payments*

3.
On-line access to Applications and the capabilities to permit persons to
complete and submit such Applications and receive application decisions in
real-time on-line*

4.
Account number lookup, add a plan, and credit line increase requests by
Cardholders (including by sales associates on behalf of  a Cardholder in
connection with a particular proposed Transaction)*

5.
On-line real-time Credit Card activation*

6.
Cardholder Access to Cardholder Account information, Billing Statements and
unbilled Account activity

7.
On-line payments (at no additional cost or expense to the Cardholder or the
Company) on the Accounts

8.
Email response to inquiries submitted via email by Cardholder to a designated
Bank Program website email address(es) will indicate Secure Message Center in
Bank Account Center as of the date of signing

9.
Support of joint signatories (Purchased Accounts only) and authorized users of
Accounts



* Dependent upon Company completing development and integration work on Company
Systems that meet Bank’s specifications; provided that, the Company shall not be
required to make changes to POS other than those that (i) are consistent with
the Zale POS system with respect to its capability of authorizing and settling
Credit Card transactions (provided that the Company POS system is substantially
similar to the Zale POS system) or (ii) are necessary to enable a functionality
that is a part of the Program but not a part of the Zale card program (e.g.,
Prequalification Requests).
 
57

--------------------------------------------------------------------------------

Schedule 7.4(b)(ii)
 
Upgrades to Features and Functionality of Bank Systems
 
The following functionality shall be implemented (****) to the extent requested
(****) so long as such functionality has been made available (****).
 
(****)
 
58

--------------------------------------------------------------------------------

Schedule 7.4(b)(iii)
 
Credit Data Feeds
 
The Bank shall support the following credit data feeds.
 
(****)
 
59

--------------------------------------------------------------------------------

Schedule 8.5
 
Chargeback Policies
 
The Bank shall have the right to charge back to the Company the amount of the
Charge Transaction Data paid by the Bank pursuant to Section 8.4 if with respect
to the related Transaction the Cardholder refuses to pay the charge based on:
 
(****)
 
60

--------------------------------------------------------------------------------

Schedule 9.1
 
Company Compensation
 
Payments to Company and Other Program Funding
 
Element
Value
Description
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
 
(****)
 
(****)
 
(****)
(****)
(****)
(****)



Compensation established pursuant to this Schedule 9.1 (other than the special
payments set forth above) shall be based on (****)
 
For purposes of this Schedule 9.1, the following terms have the following
meanings.
 
(****)
 
“Finance Charges” means, for any period, (****) less (****).
 
“Fees” means, for any period (****) less any (****).
 
“Gross Charge Offs” means total (****) including (****).
 
(****)
 
“Net Charge Offs” means the remainder of Gross Charge Offs on Accounts less
(****).
 
(****)
 
(****)
 
“Recoveries” means (****)
 
“Sales Tax Recoveries” means all sales taxes actually recovered in accordance
with Section 4.9 of the Agreement.
 
61

--------------------------------------------------------------------------------

Monthly Statement to Bank
 
(****)
(****)
I.
(****)
(****)
     
II.
(****)
(****)
     
III.
(****)
(****)
     
IV.
(****)
(****)
     
V.
(****)
(****)
     
VI.
(****)
(****)
     
(a)
(****)
(****)
(b)
(****)
(****)
     
VII.
(****)
(****)
     
VIII.
(****)
(****)
     
IX.
(****)
(****)

 
62

--------------------------------------------------------------------------------

Schedule 17.2(e)-1


Program Asset Purchase Available Data (Phase 1)
 

A.
Program Data Logistics




·
The Bank will provide Program data including (****).

 

·
The Bank will provide the Program data in an excel file (or customary data table
format) when requested by the Company pursuant to the Agreement.

 

·
The Bank will provide detailed descriptions of (****) in relevant calculations
(****).

 

·
In addition to the data outlined in this Schedule 17.2(e)-1, the Bank will
provide the Company with (****).




B.
First Round RFP Data



At a minimum, the Bank shall provide the following categories of data consistent
with the timeframe laid out above.  The Bank will provide the requested data
below in electronic format in excel or other widely used data format.  The data
shall be (****) The data shall be provided in (****).



 
i.
Portfolio P&L data

 
(****)
 

 
ii.
Portfolio data

 
(****)
 

  iii.
(****) statistics: (****)

 

 
iv.
Current period balances by (****)

 

 
v.
Current period balances by (****)

 

  vi.
(****) statistics by (****)

 

 
vii.
(****) statistics (****)

 

  viii.
Summary portfolio data from (****)

 
(****)


63

--------------------------------------------------------------------------------

Schedule 17.2(e)-2
 
Program Asset Purchase Available Data (Phase 2)
 

A.
Program Data Logistics




·
The Bank will provide Program data including (****).

 

·
The Bank will provide the Program data in an excel file (or customary data table
format) when requested by the Company pursuant to the Agreement.

 

·
The Bank will provide detailed descriptions of (****).

 

·
In addition to the data outlined in this Schedule 17.2(e)-2, the Bank will
provide the Company with (****).




B.
Second Round RFP Data

 
At a minimum, the Bank shall provide the following categories of data consistent
with the timeframe laid out above.  The Bank shall also provide such additional
information reasonably requested by the Company and that is generally provided
by other credit card issuers in RFPs of this nature.  The Bank will provide the
requested data below in electronic format.  The data shall be (****).
 

i.
Distribution of total (****) (****):

 

·
(****)

 

ii.
Change in Terms history for (****);

 

iii.
Data to show performance of accounts by (****) ;

 

iv.
Breakdown of accounts/balances in (****);

 

v.
(****) ;

 

vi.
Number of applications by channel; and

 

vii.
Approval rates by channel.




C.
Master File Data:



At the Company’s request, the Bank shall provide a master file (****) The Bank
will provide the prospective Nominated Purchaser(s) with the master file
information with the Account level data and fields as requested by the Company
with a copy of such data provided at the same time to the Company.  The Bank
shall (****) The data will be provided in electronic format, and the data shall
be monthly and (****). The master file will include, but not be limited to, the
following types of information:



·
General Account information

(****)

·
Cardholder Behavior

(****)
 
64

--------------------------------------------------------------------------------

·
Account (****)

(****)



·
(****) information including:



(****)


In addition to the above, the Bank shall provide aggregated data for the
portfolio by (****) and shall use commercially reasonable efforts to (****) ,
for each Account:


(****)


Provided, that in any case, (****) will (****)
 
65

--------------------------------------------------------------------------------

Schedule 17.3
 
Assumptions for the Determination of Fair Market Value
 
The appraiser shall be instructed to assume (****) and shall take into
consideration, among other things, (****).  Each appraiser shall be given the
following instructions for preparing their valuations:


(****)
 
66

--------------------------------------------------------------------------------

Schedule C-1
 
Company Individuals with Knowledge
 
Chief Financial Officer
Senior Vice President Credit Operations
 
67

--------------------------------------------------------------------------------

Schedule C-2
 
Bank Individuals with Knowledge
 
Bank President
Chief Client Officer
 
 
68

--------------------------------------------------------------------------------